Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 1 of 24 Page ID #:215




                 EXHIBIT D
                                                                          7/24/2019                                                                   https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     FWP 1 fwp2wmalt2006_ar2.htm
                                                                                     LOANNUM                                                      SELLER                            CITYNAME   STATENAME    ZIPCODE    CURRATE    MTHLYPI    MARGIN     MATUREDATE      CURPRINBAL      ORIGLTV
                                                                                     601768084                                        QUICKEN LOANS INC                       PINEVILLE               NC       28134       8.14    $148.13        3.5      02/01/2036      $43,675.00      79.98
                                                                                     601768081                                        QUICKEN LOANS INC                    CHARLOTTE                  NC       28215      8.015    $159.49     3.375       01/01/2036      $47,025.00      79.97
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 2 of 24 Page ID #:216




                                                                                     601769297                                     MERIDIAS CAPITAL, INC.                  COMANCHE                   TX       76442          1    $160.82          2      03/01/2036      $50,000.00      46.08
                                                                                     601743850                                          MORTGAGEIT, INC                        DETROIT                 MI      48239      7.201    $229.17      3.45       01/01/2036      $57,891.66      76.62
                                                                                     601743770                                          MORTGAGEIT, INC                      COOLIDGE                 AZ       85228      7.026    $192.98     3.275       12/01/2035      $60,000.74         80
                                                                                     601768075                                        QUICKEN LOANS INC                  MICHIGAN CITY                 IN      46360       8.14    $213.33        3.5      02/01/2036      $62,900.00      70.67
                                                                                     601744273                                          MORTGAGEIT, INC                    LAKE OZARK                 MO       65049      7.201    $222.26      3.45       01/01/2036      $64,258.24         70
                                                                                     601754163                                   SUNTRUST MORTGAGE INC                      NASHVILLE                 TN       37207      7.551    $246.59        3.8      12/01/2035      $65,338.92         80
                                                                                     601744258                                          MORTGAGEIT, INC                   PHILADELPHIA                 PA      19124      6.826    $275.60     3.075       01/01/2036      $69,619.71         75
                                                                                     601748144                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  WHEAT RIDGE                 CO       80033      6.951    $226.44        3.2      01/01/2036      $70,232.23         80
                                                                                     601744139                                          MORTGAGEIT, INC                     FREDERICK                 MD       21701      7.201    $248.49      3.45       01/01/2036      $71,841.51       37.9
                                                                                     601754198                                   SUNTRUST MORTGAGE INC                       ORLANDO                   FL      32819      7.201    $244.20      3.45       12/01/2035      $71,986.32         75
                                                                                     601754197                                   SUNTRUST MORTGAGE INC                       ORLANDO                   FL      32819      7.201    $244.20      3.45       12/01/2035      $72,005.67         75
                                                                                     601743038                                        ALLIANCE BANCORP                          SALIDA                CA       95368      6.701    $250.88      2.95       12/01/2035      $76,971.32      21.49
                                                                                     601748198                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   SCOTTSDALE                 AZ       85251      6.701    $257.31      2.95       01/01/2036      $79,809.36         40
                                                                                     601753368                                        QUICKEN LOANS INC                         SALINA                UT       84654       6.89    $262.14      2.25       12/01/2035      $81,492.52      78.37
                                                                                     601744188                                          MORTGAGEIT, INC                   RIVER ROUGE                  MI      48218      7.201    $305.49      3.45       12/01/2035      $82,649.32         95
                                                                                     601752879                                          SBMC MORTGAGE                      SCOTTSDALE                 AZ       85254      6.401    $273.40      2.65       01/01/2036      $84,797.43      57.82
                                                                                     601761689                                     GMAC MORTGAGE CORP                     BATON ROUGE                 LA       70810      7.201    $360.09      3.45       12/01/2035      $85,277.07         90
                                                                                     601744275                                          MORTGAGEIT, INC                  MOUNT MORRIS                  MI      48468      7.201    $347.71      3.45       12/01/2035      $87,156.56      78.57
                                                                                     601744410                                          MORTGAGEIT, INC               SOUTH BOARDMAN                   MI      49680      7.201    $289.48      3.45       12/01/2035      $89,707.87      76.92
                                                                                     601754652                                     MERIDIAS CAPITAL, INC.                       NAMPA                  ID      83651      7.665    $268.97     3.025       01/01/2046      $92,666.37         80
                                                                                     601768067                                        QUICKEN LOANS INC                     LAKE MARY                  FL      32746      7.765    $317.45     3.125       02/01/2036      $93,600.00      79.33
                                                                                     601753374                                        QUICKEN LOANS INC                          JENKS                OK       74037      7.765    $302.67     3.125       01/01/2036      $93,875.75      77.13
                                                                                     601761819                                     GMAC MORTGAGE CORP                          GILBERT                AZ       85234      7.201    $348.92      3.45       01/01/2036      $94,418.86         80
                                                                                     601761659                                     GMAC MORTGAGE CORP                       VICKSBURG                 MS       39180      7.201    $352.62      3.45       11/01/2035      $95,497.90         90
                                                                                     601745671                                PLAZA HOME MORTGAGE INC                    ALBUQUERQUE                  NM       87108      7.151    $379.32        3.4      01/01/2036      $95,820.68       76.8
                                                                                     601754237                                   SUNTRUST MORTGAGE INC                          LARGO                  FL      33778      6.951    $325.59        3.2      12/01/2035      $95,987.63         80
                                                                                     601746213                                       FRANKLIN BANK, SSB                    GREENVILLE                  SC      29601      7.151    $379.32        3.4      12/01/2035      $95,990.33         80
                                                                                     601753041                                    COMUNITY LENDING, INC.                    CHANDLER                  AZ       85248      6.951    $310.38        3.2      01/01/2036      $96,270.04      35.09
                                                                                     601754226                                   SUNTRUST MORTGAGE INC                       COLUMBIA                 MO       65201      6.951    $333.39        3.2      12/01/2035      $98,287.34      79.98
                                                                                     601761708                                     GMAC MORTGAGE CORP                   OKLAHOMA CITY                 OK       73120      7.151    $391.17        3.4      12/01/2035      $99,176.31         90
                                                                                     601748104                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SANGER                 CA       93657      6.701    $319.87      2.95       01/01/2036      $99,213.01      53.18
                                                                                     601762195                                    COMUNITY LENDING, INC.                  BAKERSFIELD                 CA       93307      6.626    $321.64     2.875       02/01/2036      $99,761.69      51.28
                                                                                     601761850                                     GMAC MORTGAGE CORP                       SOMERTON                  AZ       85350      6.876    $321.64     3.125       01/01/2036     $100,001.21         44
                                                                                     601761827                                     GMAC MORTGAGE CORP                      VICTORVILLE                CA       92392      7.201    $321.64      3.45       01/01/2036     $100,032.39      33.33
                                                                                     601754201                                   SUNTRUST MORTGAGE INC                     BRADENTON                   FL      34205      6.826    $339.16     3.075       11/01/2035     $100,168.64         80
                                                                                     601760696                                        ALLIANCE BANCORP                      LAKELAND                   FL      33801      7.081    $324.86      3.33       02/01/2036     $101,000.00      74.82
                                                                                     601754660                                     MERIDIAS CAPITAL, INC.                      LOGAN                  UT       84321      7.865    $426.87     3.225       01/01/2036     $101,076.25         75
                                                                                     601743736                                          MORTGAGEIT, INC                         PLANO                 TX       75093      7.201    $403.03      3.45       12/01/2035     $101,989.74      79.97
                                                                                     601754654                                     MERIDIAS CAPITAL, INC.                 WOODS CROSS                 UT       84087      7.201    $353.92      3.45       01/01/2036     $102,324.27         70
                                                                                     601743794                                          MORTGAGEIT, INC                    CENTERLINE                  MI      48015      6.826    $331.29     3.075       01/01/2036     $102,754.54      79.85
                                                                                     601761690                                     GMAC MORTGAGE CORP                     CHARLESTON                   SC      29412      6.951    $434.46        3.2      12/01/2035     $103,162.33         90
                                                                                     601743761                                          MORTGAGEIT, INC                 FRUITLAND PARK                 FL      34731      7.076    $332.90     3.325       01/01/2036     $103,253.35      53.08
                                                                                     601761693                                     GMAC MORTGAGE CORP                  POMPANO BEACH                   FL      33069      7.201    $435.98      3.45       12/01/2035     $103,565.89         90
                                                                                     601753400                                        QUICKEN LOANS INC                       DAVISON                  MI      48423       6.89    $334.51      2.25       01/01/2036     $103,752.16         80
                                                                                     601748186                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   SAN JOAQUIN                CA       93660      6.951    $384.41        3.2      01/01/2036     $103,788.92         78
                                                                                     601753027                                    COMUNITY LENDING, INC.                      SAFFORD                 AZ       85546      7.201    $384.40      3.45       02/01/2036     $104,000.00         80
                                                                                     601760695                                        ALLIANCE BANCORP                      MULBERRY                   FL      33860      7.431    $337.72      3.68       02/01/2036     $105,000.00         70
                                                                                     601769272                                     MERIDIAS CAPITAL, INC.                 SHAVER LAKE                 CA       93664       7.54    $337.72        2.9      02/01/2036     $105,000.00      33.87
                                                                                     601743367                                PLAZA HOME MORTGAGE INC                        HOUSTON                  TX       77008      6.701    $339.33      2.95       01/01/2036     $105,248.59      60.98
                                                                                     601744217                                          MORTGAGEIT, INC                       HOLIDAY                  FL      34690      7.451    $417.25        3.7      01/01/2036     $105,402.75         80
                                                                                     601744069                                          MORTGAGEIT, INC                   WHITE SPRINGS                FL      32096      6.951    $344.15        3.2      12/01/2035     $106,990.19      73.29
                                                                                     601753379                                        QUICKEN LOANS INC                      NORWICH                  CT        6360      7.265    $363.92     2.625       01/01/2036     $107,059.03       44.9
                                                                                     601758552                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    EARLIMART                 CA       93219      6.951    $372.73        3.2      02/01/2036     $108,000.00         80
                                                                                     601762140                                    COMUNITY LENDING, INC.                   WATERBURY                  CT        6708      6.626    $351.23     2.875       01/01/2036     $109,178.63         80
                                                                                     601743984                                          MORTGAGEIT, INC                   PORT ORANGE                  FL      32127      6.951    $351.23        3.2      12/01/2035     $109,189.98         70
                                                                                     601765010                                       FRANKLIN BANK, SSB                 OKLAHOMA CITY                 OK       73116      7.665    $490.15     3.025       12/01/2035     $109,354.98         95
                                                                                     601748224                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      PHOENIX                 AZ       85019      6.701    $353.81      2.95       01/01/2036     $109,737.86         63
                                                                                     601752784                                          SBMC MORTGAGE                          FRESNO                 CA       93710      6.351    $353.81        2.6      01/01/2036     $109,737.86      40.89
                                                                                     601762157                                    COMUNITY LENDING, INC.                    CORCORAN                  CA       93212      7.201    $379.63      3.45       01/01/2036     $110,029.93      68.75
                                                                                     601760166                            RESIDENTIAL MORTGAGE CAPITAL                     PASO ROBLES                CA       93446      6.751    $360.24          3      02/01/2036     $111,733.09      29.87
                                                                                     601748138                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       TUCSON                 AZ       85711       7.89    $283.20      3.25       01/01/2046     $111,810.13         80
                                                                                     601753051                                    COMUNITY LENDING, INC.               LEXTINGTON PARK                MD       20653      6.476    $386.53     2.725       02/01/2036     $112,000.00      62.22
                                                                                     601753046                                    COMUNITY LENDING, INC.                     CINCINNATI               OH       45230      6.476    $400.34     2.725       02/01/2036     $116,000.00         80
                                                                                     601744010                                          MORTGAGEIT, INC                          MESA                 AZ       85208      7.201    $373.10      3.45       12/01/2035     $116,013.47      79.45
                                                                                     601761923                                     GMAC MORTGAGE CORP                      MARQUETTE                   MI      49855      7.201    $468.22      3.45       02/01/2036     $118,278.66         75
                                                                                     601762170                                    COMUNITY LENDING, INC.                NORTH OLMSTED                 OH       44070      6.551    $414.14        2.8      02/01/2036     $119,735.86         80
                                                                                     601768089                             CAMERON FINANCIAL GROUP, INC                     STOCKTON                  CA       95206      7.201    $385.97      3.45       01/01/2036     $120,000.00      44.44
                                                                                     601761791                                     GMAC MORTGAGE CORP                         MERCED                  CA       95340      7.201    $414.14      3.45       01/01/2036     $120,032.65         44
                                                                                     601748619                                PLAZA HOME MORTGAGE INC                        SILVER CITY              NM       88061      7.151    $419.32        3.4      01/01/2036     $121,232.56         75
                                                                                     601743942                                          MORTGAGEIT, INC                   WILLIMANTIC                 CT        6226      6.776    $392.40     3.025       12/01/2035     $121,976.13      67.78
                                                                                     601743779                                          MORTGAGEIT, INC               COLORADO SPRINGS                CO       80910      7.201    $483.63      3.45       12/01/2035     $122,387.68         80
                                                                                     601748577                                PLAZA HOME MORTGAGE INC                         EVERETT                 WA       98204      6.651    $402.05        2.9      01/01/2036     $124,702.12      63.47
                                                                                     601748136                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       BENICIA                CA       94510      7.001    $431.40      3.25       01/01/2036     $124,724.85         24
                                                                                     601753394                                        QUICKEN LOANS INC                     EVANSVILLE                 IN      47711      7.765    $463.88     3.125       01/01/2036     $125,245.29      83.67
                                                                                     601754293                                          SBMC MORTGAGE                     KAILUA- KONA                 HI      96740      6.451    $405.27        2.7      01/01/2036     $125,956.30      34.78
                                                                                     601764995                                       FRANKLIN BANK, SSB                POMPANO BEACH                   FL      33069      7.551    $454.36        3.8      12/01/2035     $126,378.18         80
                                                                                     601768086                                        QUICKEN LOANS INC                    SAUGATUCK                   MI      49453          1    $406.56     3.125       03/01/2036     $126,400.00         80
                                                                                     601754662                                     MERIDIAS CAPITAL, INC.                PINE MOUNTAIN                GA       31822      7.151    $470.43        3.4      01/01/2036     $127,016.69         75
                                                                                     601754266                                   SUNTRUST MORTGAGE INC                       LAS VEGAS                NV       89129      7.001    $409.10      3.25       12/01/2035     $127,193.54         80
                                                                                     601754189                                   SUNTRUST MORTGAGE INC                   CORAL SPRINGS                 FL      33071      7.201    $434.12      3.45       12/01/2035     $128,010.12         80
                                                                                     601754236                                   SUNTRUST MORTGAGE INC                        MILLIKEN                CO       80543      7.201    $434.12      3.45       12/01/2035     $128,010.12         80
                                                                                     601743860                                          MORTGAGEIT, INC                    WHITE LAKE                  MI      48383      7.076    $418.13     3.325       01/01/2036     $129,690.20         65
                                                                                     601748207                     SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SANTA CLARITA                CA       91321      6.951    $418.13        3.2      01/01/2036     $129,690.20         50
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                                 1/23
                                                                          7/24/2019                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601760682                     PLAZA HOME MORTGAGE INC                           TEMPE            AZ       85282     7.351    $488.67      3.6     02/01/2036   $129,741.54   64.04
                                                                                     601760681                     PLAZA HOME MORTGAGE INC                           TEMPE            AZ       85282     7.351    $402.28      3.6     02/01/2046   $129,827.93      65
                                                                                     601758492          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       FRESNO            CA       93704     6.701    $418.13    2.95      02/01/2036   $130,000.00      65
                                                                                     601761717                           GMAC MORTGAGE CORP                     RIVERBANK             CA       95367     7.076    $418.13   3.325      01/01/2036   $130,028.60      38
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 3 of 24 Page ID #:217




                                                                                     601746884                                   PMC BANCORP                         RIALTO           CA       92376     7.301    $437.73    3.55      12/01/2045   $130,169.38   36.11
                                                                                     601762138                         COMUNITY LENDING, INC.                       TUCSON            AZ       85705     7.076    $449.35   3.325      01/01/2036   $130,221.88      70
                                                                                     601754192                        SUNTRUST MORTGAGE INC                          TAMPA            FL       33613     6.951    $482.36      3.2     12/01/2035   $130,471.79      90
                                                                                     601762104                         STEWARD FINANCIAL INC.                 JACKSONVILLE            FL       32216     7.201    $421.35    3.45      02/01/2036   $130,687.82   74.86
                                                                                     601744388                                MORTGAGEIT, INC                    SPRING HILL          FL       34609     7.076    $424.56   3.325      01/01/2036   $131,685.44   67.35
                                                                                     601752671                              ALLIANCE BANCORP                         YUMA             AZ       85364     7.431    $455.56    3.68      01/01/2036   $131,709.44   69.47
                                                                                     601754246                        SUNTRUST MORTGAGE INC                  POMPANO BEACH            FL       33064     7.076    $424.57   3.325      12/01/2035   $132,000.87      80
                                                                                     601768071                              QUICKEN LOANS INC                     DECATUR             GA       30032      8.14    $448.54      3.5     02/01/2036   $132,250.00   75.57
                                                                                     601757598                     PLAZA HOME MORTGAGE INC                          FRESNO            CA       93722     7.201    $561.15    3.45      02/01/2036   $133,100.00   74.99
                                                                                     601745681                     PLAZA HOME MORTGAGE INC                        MERIDIAN             ID      83642     5.901    $429.71    2.15      01/01/2036   $133,281.62      80
                                                                                     601761650                           GMAC MORTGAGE CORP                     LEITCHFIELD           KY       42754     6.826    $492.33   3.075      10/01/2035   $133,833.58      90
                                                                                     601744372                                MORTGAGEIT, INC                      PHOENIX            AZ       85040     6.901    $531.04    3.15      12/01/2035   $134,358.52      80
                                                                                     601752690                              ALLIANCE BANCORP                     TITUSVILLE           FL       32796     7.281    $434.86    3.53      01/01/2036   $134,877.81      80
                                                                                     601743778                                MORTGAGEIT, INC                     TUALATIN            OR       97062     6.551    $534.20      2.8     01/01/2036   $134,947.47      80
                                                                                     601754268                        SUNTRUST MORTGAGE INC                        SEAFORD            DE       19973     6.851    $524.69      3.1     12/01/2035   $134,960.21      90
                                                                                     601746203                             FRANKLIN BANK, SSB                    PASADENA             MD       21122     7.201    $465.91    3.45      12/01/2035   $135,008.67   65.53
                                                                                     601760679                     PLAZA HOME MORTGAGE INC                            MESA            AZ       85201     7.201    $469.36    3.45      02/01/2036   $135,700.64      80
                                                                                     601761959                           GMAC MORTGAGE CORP                         LOGAN             UT       84321     6.951    $537.36      3.2     02/01/2036   $135,745.97      85
                                                                                     601743856                                MORTGAGEIT, INC                    PLAINVILLE           CT        6062     6.701    $437.43    2.95      12/01/2035   $135,959.25      80
                                                                                     601761864                           GMAC MORTGAGE CORP                      PORTLAND             OR       97203     7.201    $502.53    3.45      01/01/2036   $135,987.16      80
                                                                                     601762175                         COMUNITY LENDING, INC.                     BRAWLEY             CA       92227     7.201    $470.40    3.45      02/01/2036   $135,999.98   75.72
                                                                                     601758520          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      PHOENIX            AZ       85042     6.951    $469.36      3.2     02/01/2036   $136,000.00   77.71
                                                                                     601758468          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  VANCOUVER              WA       98682     6.951    $378.34      3.2     02/01/2046   $136,500.00      75
                                                                                     601758467          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN DIEGO           CA       92105     6.951    $472.13      3.2     02/01/2036   $136,800.00      71
                                                                                     601754169                        SUNTRUST MORTGAGE INC                    BLUE SPRINGS           MO       64015     6.701    $445.15    2.95      09/01/2035   $137,607.57      80
                                                                                     601743804                                MORTGAGEIT, INC                  ZIMMERMAN              MN       55398     7.451    $476.27      3.7     01/01/2036   $137,696.23   65.09
                                                                                     601768077                              QUICKEN LOANS INC                   WOODFORD              VA       22580         1    $443.87   3.125      03/01/2036   $138,000.00   58.72
                                                                                     601745651                     PLAZA HOME MORTGAGE INC                            BEND            OR       97701     7.201    $477.99    3.45      01/01/2036   $138,195.14   55.18
                                                                                     601744058                                MORTGAGEIT, INC                     KINGMAN             AZ       86401     6.951    $546.45      3.2     12/01/2035   $138,257.34   79.99
                                                                                     601748114          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     PUYALLUP            WA       98372     6.701    $447.08    2.95      01/01/2036   $138,668.75      74
                                                                                     601769286                           MERIDIAS CAPITAL, INC.                  LAS VEGAS            NV       89145      7.79    $550.01    3.15      02/01/2036   $139,200.00      80
                                                                                     601754202                        SUNTRUST MORTGAGE INC                   WINDERMERE              FL       34786     6.826    $448.83   3.075      12/01/2035   $139,516.69      80
                                                                                     601744330                                MORTGAGEIT, INC                 SPRING VALLEY           CA       91977     6.176    $450.30   2.425      12/01/2035   $139,899.85   29.17
                                                                                     601762141                         COMUNITY LENDING, INC.                    LAS VEGAS            NV       89123     7.201    $450.30    3.45      01/01/2036   $140,045.34   66.67
                                                                                     601761878                           GMAC MORTGAGE CORP                  POMPANO BEACH            FL       33069     8.076    $535.14   4.325      01/01/2036   $140,123.74      70
                                                                                     601752691                              ALLIANCE BANCORP                   ROCKLEDGE              FL       32955     6.971    $453.51    3.22      01/01/2036   $140,663.99   64.09
                                                                                     601748123          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     ELK RIDGE           UT       84651     6.701    $455.93    2.95      01/01/2036   $141,412.20      70
                                                                                     601748250          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       FRESNO            CA       93726     6.701    $456.73    2.95      01/01/2036   $141,661.60   57.96
                                                                                     601744042                                MORTGAGEIT, INC                     SAN DIEGO           CA       92173     7.076    $456.73   3.325      12/01/2035   $142,001.72   64.54
                                                                                     601754231                        SUNTRUST MORTGAGE INC                     BURNSVILLE            MN       55337     6.951    $458.02      3.2     12/01/2035   $142,386.92      80
                                                                                     601743730                                MORTGAGEIT, INC                     SAN DIEGO           CA       92154     6.626    $459.94   2.875      01/01/2036   $142,659.23      44
                                                                                     601757522                     PLAZA HOME MORTGAGE INC                         TACOMA             WA       98444     7.076    $496.97   3.325      02/01/2036   $143,683.03   78.69
                                                                                     601758534          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     KINGMAN             AZ       86409     6.151    $496.97      2.4     02/01/2036   $144,000.00      78
                                                                                     601759356                              ALLIANCE BANCORP                   WEST JORDAN            UT       84084     6.701    $498.18    2.95      02/01/2036   $144,350.00   73.27
                                                                                     601753395                              QUICKEN LOANS INC                      MERRILL            WI       54452     7.765    $466.38   3.125      01/01/2036   $144,654.45   75.92
                                                                                     601758546          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    MCKINNEY             TX       75070     6.901    $467.02    3.15      02/01/2036   $145,200.00      80
                                                                                     601762120                         STEWARD FINANCIAL INC.                      CHICAGO             IL      60616     7.201    $468.31    3.45      02/01/2036   $145,253.02   79.13
                                                                                     601748576                     PLAZA HOME MORTGAGE INC                     LOS ANGELES            CA       90011     6.701    $468.79    2.95      01/01/2036   $145,402.67      55
                                                                                     601761761                           GMAC MORTGAGE CORP                     LONGMONT              CO       80501     6.401    $468.31    2.65      01/01/2036   $145,541.24      80
                                                                                     601746212                             FRANKLIN BANK, SSB               BOYNTON BEACH             FL       33426     7.865    $616.60   3.225      01/01/2036   $145,999.03      75
                                                                                     601744216                                MORTGAGEIT, INC                      DENVER             CO       80205     7.276    $577.86   3.525      12/01/2035   $146,250.50      75
                                                                                     601759347                              ALLIANCE BANCORP                       PHOENIX            AZ       85033     7.201    $471.20    3.45      02/01/2036   $146,500.00   79.19
                                                                                     601743005                              ALLIANCE BANCORP                  MYRTLE BEACH            SC       29575     7.281    $507.33    3.53      12/01/2035   $147,024.70      70
                                                                                     601754353                                SBMC MORTGAGE                      HIGHLAND             CA       92410     6.351    $474.42      2.6     02/01/2036   $147,148.50   57.84
                                                                                     601761686                           GMAC MORTGAGE CORP                     LYNDHURST             OH       44124     7.201    $544.26    3.45      12/01/2035   $147,578.83      95
                                                                                     601761895                           GMAC MORTGAGE CORP                         TUCSON            AZ       85730     6.951    $584.78      3.2     01/01/2036   $147,985.11      86
                                                                                     601743029                              ALLIANCE BANCORP                     SOMERTON             AZ       85350     6.701    $476.67    2.95      12/01/2035   $148,147.04   70.07
                                                                                     601761874                           GMAC MORTGAGE CORP                    CHESAPEAKE             VA       23323     6.701    $428.95    2.95      01/01/2036   $148,173.84      80
                                                                                     601764994                             FRANKLIN BANK, SSB                POMPANO BEACH            FL       33069     7.151    $478.06      3.4     02/01/2036   $148,278.80      70
                                                                                     601761808                           GMAC MORTGAGE CORP                      GLENDALE             AZ       85307     7.201    $478.28    3.45      01/01/2036   $148,748.16      69
                                                                                     601752786                                SBMC MORTGAGE                      GLENDALE             CA       91204     6.751    $482.46        3     01/01/2036   $149,642.54    37.5
                                                                                     601761825                           GMAC MORTGAGE CORP                 LIGHTHOUSE POINT          FL       33064     7.076    $482.46   3.325      02/01/2036   $149,642.54   19.23
                                                                                     601759360                              ALLIANCE BANCORP                    PALM COAST            FL       32137     7.501    $378.40    3.75      02/01/2036   $149,650.00    74.7
                                                                                     601748128          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN DIEGO           CA       92129     7.001    $517.68    3.25      01/01/2036   $149,669.82      48
                                                                                     601753011                         COMUNITY LENDING, INC.                  PORTERVILLE            CA       93257     6.951    $517.68      3.2     01/01/2036   $149,669.82   73.17
                                                                                     601762186                         COMUNITY LENDING, INC.               NORTH LAS VEGAS           NV       89030     7.201    $517.68    3.45      02/01/2036   $149,669.82      75
                                                                                     601745649                     PLAZA HOME MORTGAGE INC                            BEND            OR       97702     7.201    $519.41    3.45      12/01/2035   $149,806.78   59.96
                                                                                     601744086                                MORTGAGEIT, INC                        MIAMI            FL       33032     7.151    $553.91      3.4     12/01/2035   $149,857.77   90.88
                                                                                     601754278                                SBMC MORTGAGE                       CAMBRIA             CA       93428     6.251    $482.46      2.5     01/01/2036   $149,923.04   15.96
                                                                                     601754413                                SBMC MORTGAGE                    BIG BEAR CITY          CA       92314     6.251    $482.46      2.5     01/01/2036   $149,923.04   37.97
                                                                                     601758444          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      SURPRISE           AZ       85374     6.951    $517.68      3.2     02/01/2036   $150,000.00      72
                                                                                     601765014                             FRANKLIN BANK, SSB                     ORLANDO             FL       32837     6.826    $482.46   3.075      01/01/2036   $150,001.82      60
                                                                                     601748101          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SPOKANE             WA       99217     7.001    $519.06    3.25      01/01/2036   $150,068.94   69.99
                                                                                     601758451          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  ROGUE RIVER            OR       97537     6.951    $485.68      3.2     02/01/2036   $151,000.00      61
                                                                                     601743835                                MORTGAGEIT, INC                       FRESNO            CA       93706     7.201    $600.58    3.45      12/01/2035   $151,979.91   77.95
                                                                                     601758530          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   BEAVERTON             OR       97006     6.951    $524.58      3.2     02/01/2036   $152,000.00      80
                                                                                     601769285                           MERIDIAS CAPITAL, INC.                  LAS VEGAS            NV       89145      7.79    $600.58    3.15      02/01/2036   $152,000.00      80
                                                                                     601744072                                MORTGAGEIT, INC                    LAS VEGAS            NV       89121     7.201    $488.89    3.45      12/01/2035   $152,017.64      80
                                                                                     601748178          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  BAKERSFIELD            CA       93309     7.315    $648.22   2.675      01/01/2036   $153,486.16      75
                                                                                     601743052                              ALLIANCE BANCORP                LAKE HAVASU CITY          AZ       86403     7.201    $494.04    3.45      12/01/2035   $153,617.82      80
                                                                                     601744162                                MORTGAGEIT, INC                      DENVER             CO       80205     7.276    $607.50   3.525      12/01/2035   $153,750.51      75
                                                                                     601761835                           GMAC MORTGAGE CORP                       MAGALIA             CA       95954     7.201    $550.15    3.45      01/01/2036   $154,036.73      65
                                                                                     601754206                        SUNTRUST MORTGAGE INC                    VANCOUVER              WA       98660     6.951    $524.00      3.2     12/01/2035   $154,378.53   71.86
                                                                                     601744015                                MORTGAGEIT, INC                   PALM COAST            FL       32137     7.201    $534.94    3.45      01/01/2036   $154,658.81   26.72
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                        2/23
                                                                          7/24/2019                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601768929                              ALLIANCE BANCORP                     SANTA ANA            CA       92701     7.201    $498.54    3.45      11/01/2035   $155,000.00   63.26
                                                                                     601768066                              QUICKEN LOANS INC                      VENTURA            CA       93001      7.64    $498.55        3     02/01/2036   $155,000.00   29.52
                                                                                     601768082                              QUICKEN LOANS INC                    HELENDALE            CA       92342      7.89    $525.69    3.25      02/01/2036   $155,000.00   63.26
                                                                                     601753032                         COMUNITY LENDING, INC.                    RICHMOND             VA       23233     7.201    $538.39    3.45      01/01/2036   $155,656.61   70.91
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 4 of 24 Page ID #:218




                                                                                     601743103                              ALLIANCE BANCORP                     HONOLULU              HI      96818     8.726    $543.56   4.975      12/01/2035   $156,623.53      75
                                                                                     601757496                     PLAZA HOME MORTGAGE INC                         MILFORD            CA       96121     6.626    $506.58   2.875      02/01/2036   $157,124.67      70
                                                                                     601744030                                MORTGAGEIT, INC                  WAYNESBORO              PA      17268     7.451    $505.94      3.7     12/01/2035   $157,350.95   79.99
                                                                                     601745615                     PLAZA HOME MORTGAGE INC                          WINTON            CA       95388     7.201    $543.56    3.45      12/01/2035   $157,510.11   72.92
                                                                                     601743985                                MORTGAGEIT, INC                  WAYNESBORO              PA      17268     7.301    $508.51    3.55      01/01/2036   $157,723.24   79.99
                                                                                     601762137                         COMUNITY LENDING, INC.                       TUCSON            AZ       85745     7.076    $545.98   3.325      01/01/2036   $158,226.59      70
                                                                                     601744277                                MORTGAGEIT, INC                      FLUSHING            MI      48433     7.201    $588.80    3.45      12/01/2035   $159,298.70      90
                                                                                     601754661                           MERIDIAS CAPITAL, INC.                   MEDFORD             OR       97504     6.826    $514.62   3.075      01/01/2036   $159,618.71   50.79
                                                                                     601757554                     PLAZA HOME MORTGAGE INC                       BEAVERTON            OR       97006     6.151    $552.19      2.4     02/01/2036   $159,647.81   63.49
                                                                                     601744083                                MORTGAGEIT, INC                         YUMA            AZ       85364     6.701    $514.62    2.95      12/01/2035   $159,952.06      80
                                                                                     601743932                                MORTGAGEIT, INC                     MODESTO             CA       95350     6.951    $514.62      3.2     12/01/2035   $159,985.32      80
                                                                                     601744181                                MORTGAGEIT, INC                      RIVERSIDE          CA       92504     6.951    $514.62      3.2     12/01/2035   $159,985.32    45.2
                                                                                     601743912                                MORTGAGEIT, INC                     LAS VEGAS           NV       89129     6.551    $515.14      2.8     12/01/2035   $160,095.37      52
                                                                                     601761672                           GMAC MORTGAGE CORP                    JACKSONVILLE            FL      32205     7.201    $717.75    3.45      11/01/2035   $160,198.02      90
                                                                                     601748100          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      SPOKANE            WA       99206     7.001    $555.30    3.25      01/01/2036   $160,545.83   69.99
                                                                                     601748150          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        FALLON           NV       89406     6.951    $637.54      3.2     01/01/2036   $161,050.61      80
                                                                                     601748149          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        FALLON           NV       89406     6.951    $637.54      3.2     01/01/2036   $161,050.61      80
                                                                                     601761700                           GMAC MORTGAGE CORP                           MIAMI            FL      33176     6.951    $679.62      3.2     12/01/2035   $161,582.20      95
                                                                                     601754298                                SBMC MORTGAGE                     LONG BEACH            CA       90803     6.551    $410.90      2.8     01/01/2046   $162,681.29   39.16
                                                                                     601743812                                MORTGAGEIT, INC                       SEATTLE           WA       98168     6.326    $524.27   2.575      12/01/2035   $162,900.35   75.81
                                                                                     601752812                                SBMC MORTGAGE                VAN NUYS AREA, LOS A       CA       91405     6.751    $527.49        3     01/01/2036   $163,609.18   57.54
                                                                                     601760641                     PLAZA HOME MORTGAGE INC                    VALLEY SPRINGS          CA       95252     6.951    $527.49      3.2     02/01/2036   $163,609.18   45.56
                                                                                     601753034                         COMUNITY LENDING, INC.                     LAS VEGAS           NV       89121     7.201    $566.00    3.45      01/01/2036   $163,639.00   78.85
                                                                                     601762184                         COMUNITY LENDING, INC.                         PEORIA          AZ       85345     7.201    $569.45    3.45      02/01/2036   $164,636.80   76.74
                                                                                     601762134                         COMUNITY LENDING, INC.                    SYKESVILLE           MD       21784     7.076    $569.45   3.325      02/01/2036   $164,636.80   71.74
                                                                                     601752660                              ALLIANCE BANCORP                         SPARKS           NV       89431     7.201    $530.06    3.45      12/01/2035   $164,819.13      80
                                                                                     601743845                                MORTGAGEIT, INC                    OCEANSIDE            CA       92057     6.101    $530.71    2.35      12/01/2035   $164,881.97   36.26
                                                                                     601769288                           MERIDIAS CAPITAL, INC.                 LOS ANGELES           CA       90042      7.39    $530.71    2.75      02/01/2036   $165,000.00   35.48
                                                                                     601753063                         STEWARD FINANCIAL INC.                     MANKATO             MN       56001     7.151    $532.31      3.4     01/01/2036   $165,105.61   59.96
                                                                                     601748183          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  CASA GRANDE            AZ       85222     6.401    $532.64    2.65      01/01/2036   $165,205.36      80
                                                                                     601754663                           MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89156     7.465    $533.92   2.825      01/01/2036   $165,604.41   62.41
                                                                                     601744048                                MORTGAGEIT, INC                DEERFIELD BEACH           FL      33441     7.201    $615.42    3.45      12/01/2035   $166,498.63      90
                                                                                     601748216          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    CHANDLER             AZ       85224     6.701    $540.36    2.95      01/01/2036   $167,599.64   46.67
                                                                                     601744411                                MORTGAGEIT, INC                      GAMBIER            OH       43022     7.201    $540.35    3.45      01/01/2036   $167,599.65      80
                                                                                     601768930                              ALLIANCE BANCORP                       PINEDALE           CA       93650     7.281    $540.35    3.53      02/01/2036   $168,000.00   76.36
                                                                                     601768921                              ALLIANCE BANCORP                 BOYNTON BEACH             FL      33435     7.501    $465.65    3.75      02/01/2036   $168,000.00      70
                                                                                     601743972                                MORTGAGEIT, INC                       TACOMA            WA       98408     7.301    $579.80    3.55      12/01/2035   $168,027.34      70
                                                                                     601757484                     PLAZA HOME MORTGAGE INC                      BAKERSFIELD           CA       93304     7.201    $579.80    3.45      12/01/2035   $168,428.55      80
                                                                                     601748170          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     TOLLESON            AZ       85353     6.951    $711.46      3.2     01/01/2036   $168,460.42      75
                                                                                     601768069                              QUICKEN LOANS INC                         CLOVIS          NM       88101      8.14    $572.33      3.5     02/01/2036   $168,750.00      75
                                                                                     601745650                     PLAZA HOME MORTGAGE INC                        PORTLAND            OR       97206     7.201    $584.98    3.45      01/01/2036   $169,126.90      75
                                                                                     601761768                           GMAC MORTGAGE CORP                       LA PUENTE           CA       91744     7.201    $546.79    3.45      01/01/2036   $170,055.06   48.16
                                                                                     601760654                     PLAZA HOME MORTGAGE INC                        SPANAWAY            WA       98387     7.076    $588.43   3.325      02/01/2036   $170,124.70   74.13
                                                                                     601746202                             FRANKLIN BANK, SSB                    MANASSAS             VA       20109     7.201    $588.08    3.45      12/01/2035   $170,410.94      80
                                                                                     601753384                              QUICKEN LOANS INC                     SILVERTON           OR       97381      7.64    $549.20        3     02/01/2036   $170,750.00   28.74
                                                                                     601748223          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        FRESNO           CA       93727     6.701    $551.62    2.95      01/01/2036   $171,091.30    68.6
                                                                                     601762158                         COMUNITY LENDING, INC.                       FERNLEY           NV       89408     6.951    $727.27      3.2     02/01/2036   $172,203.98      75
                                                                                     601761801                           GMAC MORTGAGE CORP                          GILBERT          AZ       85234     6.951    $498.51      3.2     01/01/2036   $172,237.81      80
                                                                                     601754205                        SUNTRUST MORTGAGE INC                            BOISE           ID      83709     6.951    $553.22      3.2     11/01/2035   $172,362.52      80
                                                                                     601754159                        SUNTRUST MORTGAGE INC                  COCONUT CREEK             FL      33073     7.151    $584.70      3.4     12/01/2035   $172,413.63   79.98
                                                                                     601762198                         COMUNITY LENDING, INC.                    PERRYVILLE           MD       21903     7.201    $641.66    3.45      02/01/2036   $173,247.67      80
                                                                                     601754249                        SUNTRUST MORTGAGE INC                         BURTON             MI      48509     7.151    $558.21      3.4     12/01/2035   $173,528.10   79.91
                                                                                     601757538                     PLAZA HOME MORTGAGE INC                       RIVERBANK            CA       95367     6.776    $560.94   3.025      02/01/2036   $173,984.39      80
                                                                                     601753398                              QUICKEN LOANS INC                        NAPLES            FL      34117     7.765    $562.87   3.125      01/01/2036   $174,582.96   37.63
                                                                                     601758658                                SBMC MORTGAGE                        POMONA             CA       91767     6.851    $562.87      3.1     02/01/2036   $174,582.96   41.67
                                                                                     601748599                     PLAZA HOME MORTGAGE INC                         MADERA             CA       93637     7.151    $603.96      3.4     01/01/2036   $174,614.79      70
                                                                                     601753042                         COMUNITY LENDING, INC.                        SUPRISE          AZ       85374     7.201    $603.96    3.45      01/01/2036   $174,614.79   76.09
                                                                                     601754398                                SBMC MORTGAGE                     MARYSVILLE            WA       98270     6.501    $442.50    2.75      02/01/2046   $174,703.33   71.43
                                                                                     601754186                        SUNTRUST MORTGAGE INC                  SATELLITE BEACH           FL      32937     6.826    $591.83   3.075      10/01/2035   $174,821.81   55.57
                                                                                     601754275                        SUNTRUST MORTGAGE INC                          FAIRFAX          VA       22033     7.151    $564.12      3.4     01/01/2036   $174,969.04      80
                                                                                     601758494          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  CASA GRANDE            AZ       85222     6.401    $442.50    2.65      02/01/2046   $175,000.00      78
                                                                                     601768893                              ALLIANCE BANCORP                         KEAAU             HI      96749     8.351    $562.87      4.6     02/01/2036   $175,000.00    62.5
                                                                                     601768072                              QUICKEN LOANS INC                      SUWANEE            GA       30024      6.89    $562.87    2.25      02/01/2036   $175,000.00   45.22
                                                                                     601759345                              ALLIANCE BANCORP                    BAKERSFIELD           CA       93309     6.701    $606.03    2.95      02/01/2036   $175,600.00      80
                                                                                     601748233          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LAS VEGAS           NV       89123     6.951    $607.41      3.2     01/01/2036   $175,612.59      80
                                                                                     601762202                         COMUNITY LENDING, INC.                    GLENDALE             AZ       85302     7.201    $743.08    3.45      02/01/2036   $175,947.54      75
                                                                                     601761795                           GMAC MORTGAGE CORP                   SAN FERNANDO            CA       91340     7.201    $607.41    3.45      01/01/2036   $176,047.88      40
                                                                                     601752663                              ALLIANCE BANCORP                     DES MOINES           WA       98198     7.501    $568.66    3.75      01/01/2036   $176,378.67      80
                                                                                     601762183                         COMUNITY LENDING, INC.                     EL CENTRO           CA       92243     7.201    $568.66    3.45      02/01/2036   $176,378.67      80
                                                                                     601761872                           GMAC MORTGAGE CORP                     MINNEAPOLIS           MN       55407     7.076    $610.17   3.325      02/01/2036   $176,410.83      80
                                                                                     601765034          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SACRAMENTO             CA       95825     6.701    $569.31    2.95      02/01/2036   $176,578.19   40.69
                                                                                     601753079                         STEWARD FINANCIAL INC.                     PASADENA            MD       21122     7.201    $574.13    3.45      01/01/2036   $178,074.62      70
                                                                                     601753055                         STEWARD FINANCIAL INC.                    CAPE CORAL            FL      33914     7.201    $574.21    3.45      01/01/2036   $178,099.56   69.99
                                                                                     601761856                           GMAC MORTGAGE CORP                         PHOENIX           AZ       85032     6.951    $575.73      3.2     01/01/2036   $179,020.78      70
                                                                                     601758443          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        VISALIA          CA       93292     6.951    $708.26      3.2     02/01/2036   $179,250.00      75
                                                                                     601754351                                SBMC MORTGAGE                         LENNOX            CA       90304     6.751    $578.96        3     02/01/2036   $179,571.04   46.15
                                                                                     601743093                              ALLIANCE BANCORP                     PALMDALE             CA       93550     7.201    $578.95    3.45      01/01/2036   $179,571.05      72
                                                                                     601744390                                MORTGAGEIT, INC                       PHOENIX           AZ       85013     7.451    $621.22      3.7     01/01/2036   $179,603.78   64.98
                                                                                     601745685                     PLAZA HOME MORTGAGE INC                           FRESNO           CA       93705     6.401    $621.22    2.65      01/01/2036   $179,603.78      80
                                                                                     601753036                         COMUNITY LENDING, INC.                     LAS VEGAS           NV       89142     7.201    $621.22    3.45      01/01/2036   $179,603.78   71.15
                                                                                     601765040          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       MERCED            CA       95340     7.001    $621.22    3.25      02/01/2036   $179,603.78   71.43
                                                                                     601753377                              QUICKEN LOANS INC                       MILILANI           HI      96789      8.14    $611.84      3.5     01/01/2036   $179,994.87      80
                                                                                     601743751                                MORTGAGEIT, INC                     FREDERICK           MD       21703     7.201    $578.95    3.45      12/01/2035   $180,020.89   70.59
                                                                                     601744073                                MORTGAGEIT, INC                     GRESHAM             OR       97030     7.451    $578.95      3.7     12/01/2035   $180,058.30      80
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                        3/23
                                                                          7/24/2019                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601748174          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    LIVINGSTON           CA       95334     6.951    $626.74      3.2     01/01/2036   $181,200.26      80
                                                                                     601754248                        SUNTRUST MORTGAGE INC                       KISSIMMEE           FL       34758     6.951    $616.84      3.2     01/01/2036   $181,466.56      75
                                                                                     601754656                           MERIDIAS CAPITAL, INC.                      GILBERT          AZ       85297     7.615    $585.38   2.975      01/01/2036   $181,566.28   61.49
                                                                                     601753066                         STEWARD FINANCIAL INC.                      MCHENRY             IL      60050     7.201    $586.67    3.45      01/01/2036   $181,965.33      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 5 of 24 Page ID #:219




                                                                                     601761940                           GMAC MORTGAGE CORP                         MILFORD           CT        6460     6.626    $586.99   2.875      02/01/2036   $182,065.09      59
                                                                                     601744331                                MORTGAGEIT, INC                    EDGEWOOD             MD       21040     7.201    $586.67    3.45      12/01/2035   $182,421.17      80
                                                                                     601758509          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     FREDERICK           CO       80530     6.951    $591.82      3.2     01/01/2036   $183,561.51      80
                                                                                     601762174                         COMUNITY LENDING, INC.               UPPER MARLBORO            MD       20774     7.201    $635.02    3.45      02/01/2036   $183,594.98    78.3
                                                                                     601760631                      PLAZA HOME MORTGAGE INC                        MODESTO            CA       95351     6.251    $635.02      2.5     02/01/2036   $183,594.98   52.57
                                                                                     601762173                         COMUNITY LENDING, INC.                     LAS VEGAS           NV       89110     7.201    $680.10    3.45      02/01/2036   $183,626.57      80
                                                                                     601743914                                MORTGAGEIT, INC                    HENDERSON            NV       89074     7.076    $726.03   3.325      12/01/2035   $183,712.41      75
                                                                                     601743821                                MORTGAGEIT, INC                     PORTLAND            OR       97236     6.701    $726.63    2.95      12/01/2035   $183,805.01   79.99
                                                                                     601754199                        SUNTRUST MORTGAGE INC                     LAKE WORTH            FL       33463     6.951    $624.05      3.2     12/01/2035   $183,976.28      80
                                                                                     601769307                           MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89108        1.5   $635.02      3.2     03/01/2036   $184,000.00      80
                                                                                     601752768                              ALLIANCE BANCORP                           MESA           AZ       85204     7.281    $594.39    3.53      01/01/2036   $184,359.61      80
                                                                                     601754191                        SUNTRUST MORTGAGE INC                     ST. AUGUSTINE         FL       32092     7.001    $624.05    3.25      11/01/2035   $184,387.10      80
                                                                                     601748602                      PLAZA HOME MORTGAGE INC                       AVONDALE            AZ       85323     6.951    $595.03      3.2     01/01/2036   $184,559.14   69.81
                                                                                     601753012                         COMUNITY LENDING, INC.                           LODI          CA       95240     7.201    $595.03    3.45      01/01/2036   $184,559.14   62.71
                                                                                     601762180                         COMUNITY LENDING, INC.                     LAS VEGAS           NV       89108     7.201    $638.47    3.45      02/01/2036   $184,592.78   71.15
                                                                                     601768062                              QUICKEN LOANS INC                 PAWLEYS ISLAND          SC       29585     7.765    $595.04   3.125      12/01/2035   $185,000.00   78.72
                                                                                     601744104                                MORTGAGEIT, INC                  CASA GRANDE            AZ       85222     6.901    $731.76    3.15      12/01/2035   $185,142.86   79.99
                                                                                     601758446          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LAS VEGAS           NV       89129     6.901    $640.20    3.15      02/01/2036   $185,500.00      70
                                                                                     601760722                              ALLIANCE BANCORP                           MESA           AZ       85212     7.281    $596.96    3.53      02/01/2036   $185,600.00      80
                                                                                     601761732                           GMAC MORTGAGE CORP                       PICO RIVERA         CA       90660     6.726    $619.85   2.975      01/01/2036   $185,978.57      43
                                                                                     601758524          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      COMPTON            CA       90220     6.701    $598.25    2.95      02/01/2036   $186,000.00      58
                                                                                     601759381                              ALLIANCE BANCORP                         TULARE           CA       93274     6.511    $601.47    2.76      02/01/2036   $187,000.00   79.92
                                                                                     601760642                      PLAZA HOME MORTGAGE INC                       STOCKTON            CA       95206     7.201    $693.04    3.45      02/01/2036   $187,119.46      75
                                                                                     601748234          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         YUMA            AZ       85364     6.951    $790.51      3.2     01/01/2036   $187,178.24      75
                                                                                     601752834                                SBMC MORTGAGE                  THOUSAND OAKS            CA       91360     7.001    $567.80    3.25      01/01/2046   $187,244.70   49.35
                                                                                     601754173                        SUNTRUST MORTGAGE INC                         PORTOLA           CA       96122     6.951    $603.08      3.2     12/01/2035   $187,482.78      75
                                                                                     601753040                         COMUNITY LENDING, INC.                     AVONDALE            AZ       85323     7.151    $648.83      3.4     01/01/2036   $187,586.17      80
                                                                                     601765041          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         LA PINE         OR       97739     7.001    $650.04    3.25      02/01/2036   $187,935.40      70
                                                                                     601757478                   LOAN LINK FINANCIAL SERVICES                         YUMA            AZ       85367     7.051    $622.11      3.3     01/01/2036   $188,010.54   78.99
                                                                                     601743876                                MORTGAGEIT, INC                DEERFIELD BEACH          FL       33442     7.201    $695.25    3.45      12/01/2035   $188,098.47      90
                                                                                     601748245          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   WHEATLAND             CA       95692     6.701    $607.90    2.95      01/01/2036   $188,549.60   64.73
                                                                                     601754282                                SBMC MORTGAGE                    PACIFIC GROVE          CA       93950     6.751    $611.12        3     02/01/2036   $189,547.21   20.11
                                                                                     601765017                             FRANKLIN BANK, SSB                          INDIO          CA       92201     7.151    $611.12      3.4     02/01/2036   $189,547.21   63.33
                                                                                     601743088                              ALLIANCE BANCORP                       POCOIMA            CA       91331     7.081    $609.83    3.33      12/01/2035   $189,602.30      80
                                                                                     601761676                           GMAC MORTGAGE CORP                    MANCHESTER             NH        3103     6.826    $698.58   3.075      11/01/2035   $189,610.52      87
                                                                                     601760677                      PLAZA HOME MORTGAGE INC                          FRESNO           CA       93725     6.701    $702.28    2.95      02/01/2036   $189,614.39   74.51
                                                                                     601754204                        SUNTRUST MORTGAGE INC                         VALRICO           FL       33594     6.951    $612.41      3.2     12/01/2035   $189,842.42      80
                                                                                     601768103                  CAMERON FINANCIAL GROUP, INC                       MODESTO            CA       95354     7.701    $702.28    3.95      02/01/2036   $190,000.00   68.84
                                                                                     601754220                        SUNTRUST MORTGAGE INC                       RICHMOND            VA       23228     7.201    $611.12    3.45      12/01/2035   $190,022.04   76.92
                                                                                     601753382                              QUICKEN LOANS INC                   KING GEORGE           VA       22485      6.89    $612.73    2.25      01/01/2036   $190,046.02   62.62
                                                                                     601754375                                SBMC MORTGAGE                  NORTH LAS VEGAS          NV       89031     6.201    $480.43    2.45      01/01/2046   $190,156.66   63.98
                                                                                     601757518                      PLAZA HOME MORTGAGE INC                         SEATTLE           WA       98108     7.201    $614.46    3.45      02/01/2036   $190,584.74   79.93
                                                                                     601758472          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    KINGSBURG            CA       93631     5.901    $579.16    2.15      01/01/2046   $190,989.59      75
                                                                                     601754361                                SBMC MORTGAGE                     SAN MARCOS            CA       92069     7.801    $508.51    4.05      02/01/2046   $191,691.49      75
                                                                                     601744391                                MORTGAGEIT, INC                DISTRICT HEIGHTS         MD       20747     6.626    $618.83   2.875      01/01/2036   $191,941.50   74.57
                                                                                     601744011                                MORTGAGEIT, INC                      CALEXICO           CA       92231     6.951    $617.55      3.2     12/01/2035   $191,982.37   68.57
                                                                                     601760705                              ALLIANCE BANCORP                         FRESNO           CA       93722     8.651    $485.48      4.9     02/01/2036   $192,000.00      80
                                                                                     601768934                              ALLIANCE BANCORP                    MARYSVILLE            WA       98271     9.451    $485.48      5.7     02/01/2036   $192,000.00      80
                                                                                     601754243                        SUNTRUST MORTGAGE INC                     BRADENTON             FL       34207     7.201    $651.18    3.45      12/01/2035   $192,015.17      80
                                                                                     601753062                         STEWARD FINANCIAL INC.                       SURPRISE          AZ       85374     7.201    $619.16    3.45      01/01/2036   $192,041.26      70
                                                                                     601748616                      PLAZA HOME MORTGAGE INC                    SPRING VALLEY          CA       91977     6.401    $620.76    2.65      01/01/2036   $192,540.07   43.37
                                                                                     601753391                              QUICKEN LOANS INC                    VERO BEACH           FL       32967     8.015    $655.34   3.375      01/01/2036   $192,791.06      80
                                                                                     601754209                        SUNTRUST MORTGAGE INC                      GIG HARBOR           WA       98329     7.601    $689.48    3.85      12/01/2035   $193,086.14   66.55
                                                                                     601744076                                MORTGAGEIT, INC                    SPRINGFIELD          MA        1108     7.276    $715.21   3.525      12/01/2035   $193,518.54      90
                                                                                     601754655                           MERIDIAS CAPITAL, INC.                      GILBERT          AZ       85297     7.865    $669.53   3.225      01/01/2036   $193,572.97   64.24
                                                                                     601769282                           MERIDIAS CAPITAL, INC.                BOULDER CITY           NV       89005      7.79    $764.95    3.15      02/01/2036   $193,600.00      80
                                                                                     601743775                                MORTGAGEIT, INC                       PIONEER           CA       95666     7.076    $623.98   3.325      12/01/2035   $194,002.36   61.98
                                                                                     601761670                           GMAC MORTGAGE CORP                 BROOKLYN CENTER           MN       55429     6.701    $715.21    2.95      11/01/2035   $194,064.29      90
                                                                                     601768892                              ALLIANCE BANCORP                      LAS VEGAS           NV                 7.501    $670.40    3.75      02/01/2036   $194,250.00   68.76
                                                                                     601758503          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        DALLAS           OR       97338     6.951    $625.27      3.2     02/01/2036   $194,400.00      80
                                                                                     601743802                                MORTGAGEIT, INC                        ST LOUIS         MO       63139     7.201    $625.27    3.45      12/01/2035   $194,422.56      80
                                                                                     601743966                                MORTGAGEIT, INC                          BEND           OR       97701     6.701    $627.20    2.95      12/01/2035   $194,539.44      75
                                                                                     601745686                      PLAZA HOME MORTGAGE INC                         SANGER            CA       93657     6.901    $672.98    3.15      01/01/2036   $194,570.77      75
                                                                                     601753052                         COMUNITY LENDING, INC.                       PHOENIX           AZ       85022     7.201    $672.98    3.45      01/01/2036   $194,570.77   71.43
                                                                                     601765012                             FRANKLIN BANK, SSB                        MOORE            OK       73160      7.79    $771.28    3.15      02/01/2036   $194,835.39      80
                                                                                     601753371                              QUICKEN LOANS INC                          RENO           NV       89503     8.015    $662.54   3.375      01/01/2036   $194,911.30   45.43
                                                                                     601761854                           GMAC MORTGAGE CORP                      CHULA VISTA          CA       91911     7.076    $649.84   3.325      01/01/2036   $195,038.34      41
                                                                                     601761855                           GMAC MORTGAGE CORP                        RED BLUFF          CA       96080     7.201    $672.98    3.45      01/01/2036   $195,053.05      65
                                                                                     601752887                                SBMC MORTGAGE                           CLOVIS          CA       93612     7.051    $630.42      3.3     01/01/2036   $195,532.91      80
                                                                                     601743743                                MORTGAGEIT, INC                   PHILADELPHIA          PA       19115     7.276    $630.41   3.525      01/01/2036   $195,532.92      80
                                                                                     601752694                              ALLIANCE BANCORP                     MARYVILLE            CA       95901     7.201    $630.41    3.45      01/01/2036   $195,532.92      80
                                                                                     601761782                           GMAC MORTGAGE CORP                        RIVERSIDE          CA       92507     7.076    $774.12   3.325      01/01/2036   $195,920.66      80
                                                                                     601760670                      PLAZA HOME MORTGAGE INC                       LAS VEGAS           NV       89115     6.826    $643.28   3.075      02/01/2036   $196,088.19      80
                                                                                     601754258                        SUNTRUST MORTGAGE INC                         SAN JOSE          CA       95122     6.701    $636.85    2.95      12/01/2035   $197,940.67    56.9
                                                                                     601748622                      PLAZA HOME MORTGAGE INC                         DENVER            CO       80204     7.151    $686.79      3.4     01/01/2036   $198,561.96   78.04
                                                                                     601759368                              ALLIANCE BANCORP                        SURPRISE          AZ       85388     7.431    $641.67    3.68      02/01/2036   $199,500.00      70
                                                                                     601748620                      PLAZA HOME MORTGAGE INC                     BROOMFIELD            CO       80020     7.201    $643.28    3.45      01/01/2036   $199,523.39   71.43
                                                                                     601748612                      PLAZA HOME MORTGAGE INC                        MURRIETA           CA       92562     6.951    $643.28      3.2     01/01/2036   $199,523.39   37.04
                                                                                     601753058                         STEWARD FINANCIAL INC.                  LEHIGH ACRES           FL       33971     7.201    $643.28    3.45      01/01/2036   $199,523.39      80
                                                                                     601762194                         COMUNITY LENDING, INC.                       SAN JOSE          CA       95136     7.201    $643.28    3.45      02/01/2036   $199,523.39   29.63
                                                                                     601757550                      PLAZA HOME MORTGAGE INC                          FRESNO           CA       93722     6.651    $643.28      2.9     02/01/2036   $199,523.39    67.8
                                                                                     601761812                           GMAC MORTGAGE CORP                       CHANDLER            AZ       85225     7.076    $690.24   3.325      02/01/2036   $199,559.76      71
                                                                                     601752850                                SBMC MORTGAGE                      ESCONDIDO            CA       92027     6.801    $505.72    3.05      01/01/2046   $199,660.95   79.68
                                                                                     601754156                        SUNTRUST MORTGAGE INC                NEW SMYRNA BEACH           FL       32169     6.701    $643.28    2.95      12/01/2035   $199,940.08   61.35
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                        4/23
                                                                          7/24/2019                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601762135                         COMUNITY LENDING, INC.                 WASHINGTON             DC       20010     6.826    $690.24   3.075      01/01/2036   $199,992.04      40
                                                                                     601769281                          MERIDIAS CAPITAL, INC.                     PHOENIX           AZ       85032      8.14    $870.41      3.5     01/01/2036   $200,000.00      80
                                                                                     601761770                          GMAC MORTGAGE CORP                    TULARE AREA            CA       93274     6.826    $643.28   3.075      01/01/2036   $200,002.43      52
                                                                                     601743858                               MORTGAGEIT, INC                     OCEANSIDE           CA       92054     7.151    $643.28      3.4     12/01/2035   $200,023.21   29.63
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 6 of 24 Page ID #:220




                                                                                     601743071                             ALLIANCE BANCORP                         VENICE           FL       34293     7.201    $643.28    3.45      12/01/2035   $200,023.21   66.67
                                                                                     601743077                             ALLIANCE BANCORP                         FRESNO           CA       93726     7.201    $643.28    3.45      12/01/2035   $200,023.21   78.89
                                                                                     601748600                     PLAZA HOME MORTGAGE INC                       LOS BANOS           CA       93635     6.951    $643.28      3.2     01/01/2036   $200,023.21    39.6
                                                                                     601761806                          GMAC MORTGAGE CORP                        RICHLAND           WA       99352     7.076    $643.28   3.325      01/01/2036   $200,043.99      44
                                                                                     601754288                               SBMC MORTGAGE                       HIGHLAND            CA       92410     7.301    $666.51    3.55      01/01/2036   $200,067.29   79.68
                                                                                     601754188                        SUNTRUST MORTGAGE INC                   CHESTERFIELD           VA       23832     7.076    $646.37   3.325      12/01/2035   $200,962.43      80
                                                                                     601668854                   AMERICAN MORTGAGE EXPRESS                   GOLD CANYON             AZ       85218     6.701    $505.71    2.95      09/01/2045   $201,772.11   55.56
                                                                                     601768673                 RESIDENTIAL MORTGAGE CAPITAL                  REDWOOD CITY            CA       94061        1.5   $696.80      4.1     03/01/2036   $201,900.00   22.46
                                                                                     601760655                     PLAZA HOME MORTGAGE INC                       SANTA ANA           CA       92701     7.201    $853.75    3.45      02/01/2036   $202,152.50      75
                                                                                     601761879                          GMAC MORTGAGE CORP                   COTTONWOOD              AZ       86326     6.701    $697.21    2.95      01/01/2036   $202,271.17      70
                                                                                     601743833                               MORTGAGEIT, INC                         MIAMI           FL       33126     7.451    $748.48      3.7     12/01/2035   $202,540.44      90
                                                                                     601744043                               MORTGAGEIT, INC                     ABINGDON            MD       21009     6.101    $803.68    2.35      12/01/2035   $203,210.34   79.14
                                                                                     601753401                             QUICKEN LOANS INC                 BONITA SPRINGS          FL       34135     7.765    $655.27   3.125      01/01/2036   $203,239.50      80
                                                                                     601748229          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   BEAVERTON            OR       97007     6.951    $655.83      3.2     01/01/2036   $203,414.09      80
                                                                                     601753381                             QUICKEN LOANS INC                       ATLANTA           GA       30309     7.265    $656.15   2.625      01/01/2036   $203,513.85   77.27
                                                                                     601760675                     PLAZA HOME MORTGAGE INC                          FRESNO           CA       93727     6.701    $656.14    2.95      02/01/2036   $203,513.86      60
                                                                                     601752793                               SBMC MORTGAGE                   CITRUS HEIGHTS          CA       95621     6.651    $515.83      2.9     01/01/2046   $203,654.17      60
                                                                                     601754203                        SUNTRUST MORTGAGE INC                    BRADENTON             FL       34205     6.701    $691.61    2.95      12/01/2035   $203,851.33      80
                                                                                     601768888                             ALLIANCE BANCORP                     GOODYEAR             AZ       85338     6.701    $656.14    2.95      01/01/2036   $204,000.00   70.35
                                                                                     601769300                          MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89145     7.465    $656.14   2.825      02/01/2036   $204,000.00      80
                                                                                     601743079                             ALLIANCE BANCORP                        TULARE            CA       93274     7.201    $656.14    3.45      12/01/2035   $204,023.68      80
                                                                                     601744161                               MORTGAGEIT, INC                    FRANKFORD            DE       19945     7.201    $656.14    3.45      12/01/2035   $204,023.68   43.87
                                                                                     601744333                               MORTGAGEIT, INC                   SILVER SPRING         MD       20906     7.076    $754.95   3.325      12/01/2035   $204,227.09      95
                                                                                     601744412                               MORTGAGEIT, INC                  MIDDLEBORO             MA        2346     6.901    $707.50    3.15      01/01/2036   $204,548.75   62.69
                                                                                     601752849                               SBMC MORTGAGE                    MONTEBELLO             CA       90640     6.951    $518.36      3.2     01/01/2046   $204,652.47   75.93
                                                                                     601752675                             ALLIANCE BANCORP                     SANTA CRUZ           CA       95060     7.281    $660.97    3.53      01/01/2036   $205,010.28   25.95
                                                                                     601761922                          GMAC MORTGAGE CORP                       ROCKWALL            TX       75032     6.626    $662.37   2.875      02/01/2036   $205,445.24      80
                                                                                     601761692                          GMAC MORTGAGE CORP                         BIG LAKE          MN       55309     7.201    $868.50    3.45      12/01/2035   $206,310.55   89.96
                                                                                     601743700                               MORTGAGEIT, INC                     MANASSAS            VA       20110     7.076    $659.36   3.325      09/01/2035   $206,362.49   75.93
                                                                                     601757545                     PLAZA HOME MORTGAGE INC                         MADERA            CA       93637     6.951    $714.40      3.2     02/01/2036   $206,544.35   79.62
                                                                                     601758667                               SBMC MORTGAGE                  ALTADENA AREA            CA       91001     7.151    $765.12      3.4     02/01/2036   $206,579.88      45
                                                                                     601731468          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  CARMICHAEL            CA       95608     6.701    $572.64    2.95      12/01/2045   $206,808.86      56
                                                                                     601754245                        SUNTRUST MORTGAGE INC                       PALM BAY           FL       32905     6.951    $666.44      3.2     12/01/2035   $207,180.98      80
                                                                                     601753399                             QUICKEN LOANS INC                   BAKERSFIELD           CA       93313     7.765    $666.44   3.125      02/01/2036   $207,200.00   67.49
                                                                                     601761679                          GMAC MORTGAGE CORP                 BROOKLYN CENTER           MN       55429     6.951    $817.90      3.2     12/01/2035   $207,303.80      92
                                                                                     601761652                          GMAC MORTGAGE CORP                       LAS VEGAS           NV       89115     7.201    $761.79    3.45      10/01/2035   $207,340.26      90
                                                                                     601752783                               SBMC MORTGAGE                       STOCKTON            CA       95215     5.901    $664.19    2.15      09/01/2035   $207,394.77      70
                                                                                     601745684                     PLAZA HOME MORTGAGE INC                          FRESNO           CA       93725     6.951    $717.85      3.2     01/01/2036   $207,542.15   73.76
                                                                                     601760674                     PLAZA HOME MORTGAGE INC                        BANNING            CA       92220     7.201    $768.81    3.45      02/01/2036   $207,577.86   74.29
                                                                                     601744049                               MORTGAGEIT, INC                      SAN DIEGO          CA       92116     6.901    $669.01    3.15      12/01/2035   $207,980.91      80
                                                                                     601759359                             ALLIANCE BANCORP                       MODESTO            CA       95354     7.351    $669.01      3.6     02/01/2036   $208,000.00      80
                                                                                     601768718                 RESIDENTIAL MORTGAGE CAPITAL                   SACRAMENTO             CA       95828          1   $669.01        3     03/01/2036   $208,000.00      80
                                                                                     601743954                               MORTGAGEIT, INC                     PALMDALE            CA       93552     7.201    $669.01    3.45      12/01/2035   $208,024.14   78.49
                                                                                     601761918                          GMAC MORTGAGE CORP                       SAN PEDRO           CA       90731     7.201    $719.58    3.45      02/01/2036   $208,041.05      46
                                                                                     601765006                            FRANKLIN BANK, SSB                   NORTH BEND            WA       98045     6.826    $671.58   3.075      02/01/2036   $208,302.42      80
                                                                                     601668847                   AMERICAN MORTGAGE EXPRESS                      HENDERSON            NV       89015     6.801    $573.75    3.05      09/01/2045   $208,724.86    55.2
                                                                                     601743803                               MORTGAGEIT, INC                  PHILADELPHIA           PA       19152     7.201    $772.50    3.45      12/01/2035   $208,998.30      95
                                                                                     601744409                               MORTGAGEIT, INC                     OAKLAND             CA       94621     7.201    $672.23    3.45      12/01/2035   $209,024.25      55
                                                                                     601757481                  LOAN LINK FINANCIAL SERVICES                      SAN DIEGO          CA       92128     6.901    $675.44    3.15      02/01/2036   $209,499.56      75
                                                                                     601748257          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    HIGHLAND            CA       92346     6.951    $724.75      3.2     01/01/2036   $209,537.75      60
                                                                                     601762193                         COMUNITY LENDING, INC.                    LAS VEGAS           NV       89121     7.151    $724.75      3.4     02/01/2036   $209,537.75      75
                                                                                     601754328                               SBMC MORTGAGE                  MORENO VALLEY            CA       92553     6.651    $776.21      2.9     02/01/2036   $209,573.79   59.83
                                                                                     601744108                               MORTGAGEIT, INC                       RIO DELL          CA       95562     6.951    $675.44      3.2     12/01/2035   $209,980.73   72.41
                                                                                     601769271                          MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89101     7.865    $724.75   3.225      12/01/2035   $210,000.00      70
                                                                                     601761826                          GMAC MORTGAGE CORP                 REDINGTON SHORES          FL       33708     7.201    $724.75    3.45      01/01/2036   $210,057.13      36
                                                                                     601761737                          GMAC MORTGAGE CORP                     LOS ANGELES           CA       90044     7.201    $724.75    3.45      01/01/2036   $210,057.13      70
                                                                                     601743072                             ALLIANCE BANCORP                       SPOKANE            WA       99208     7.501    $532.01    3.75      12/01/2035   $210,780.32      80
                                                                                     601754239                        SUNTRUST MORTGAGE INC                   LAND O LAKES           FL       34639     6.951    $678.02      3.2     12/01/2035   $210,780.65      80
                                                                                     601760167                 RESIDENTIAL MORTGAGE CAPITAL                          HEBER           CA       92249     6.901    $731.31    3.15      02/01/2036   $211,433.57   79.96
                                                                                     601748135          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      DAYTON            NV       89403      7.89    $731.66    3.25      01/01/2036   $211,533.34      80
                                                                                     601744247                               MORTGAGEIT, INC                     GLENDALE            AZ       85306     6.826    $681.88   3.075      12/01/2035   $211,958.50      80
                                                                                     601743944                               MORTGAGEIT, INC                     SAHUARITA           AZ       85629     6.951    $681.88      3.2     12/01/2035   $211,972.79      80
                                                                                     601761866                          GMAC MORTGAGE CORP                     MENDOCINO             CA       95460     6.951    $681.88      3.2     01/01/2036   $212,024.60      41
                                                                                     601761660                          GMAC MORTGAGE CORP                      CAPE CORAL           FL       33993     6.701    $784.44    2.95      11/01/2035   $212,848.91      95
                                                                                     601754302                               SBMC MORTGAGE                    SACRAMENTO             CA       95832     7.151    $789.14      3.4     02/01/2036   $213,066.69      70
                                                                                     601754161                        SUNTRUST MORTGAGE INC                          TAMPA           FL       33611     7.901    $876.51    4.15      11/01/2035   $213,547.92      90
                                                                                     601743887                               MORTGAGEIT, INC                       SURPRISE          AZ       85374     6.951    $687.02      3.2     12/01/2035   $213,580.40      80
                                                                                     601758457          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         MESA           AZ       85208     6.951    $647.29      3.2     02/01/2046   $213,750.00      75
                                                                                     601761916                          GMAC MORTGAGE CORP                     CLEARWATER            FL       33755     7.201    $741.66    3.45      02/01/2036   $214,426.97      70
                                                                                     601753015                         COMUNITY LENDING, INC.                         GALT           CA       95632     7.201    $689.92    3.45      02/01/2036   $214,500.00   69.19
                                                                                     601748563                     PLAZA HOME MORTGAGE INC                     BAKERSFIELD           CA       93312     6.951    $694.48      3.2     01/01/2036   $215,405.45      80
                                                                                     601753363                             QUICKEN LOANS INC                   CARSON CITY           NV       89706      7.89    $732.58    3.25      01/01/2036   $215,514.92      80
                                                                                     601754381                               SBMC MORTGAGE                     PALM SPRINGS          CA       92264     6.851    $694.75      3.1     01/01/2036   $215,746.79   36.36
                                                                                     601760727                             ALLIANCE BANCORP                        MILILANI           HI      96789     6.701    $694.74    2.95      02/01/2036   $216,000.00      80
                                                                                     601760690                             ALLIANCE BANCORP                      STOCKTON            CA       95206     7.201    $694.90    3.45      02/01/2036   $216,050.00   68.59
                                                                                     601754657                          MERIDIAS CAPITAL, INC.                  HENDERSON            NV       89074     7.201    $697.31    3.45      01/01/2036   $216,283.35      80
                                                                                     601754207                        SUNTRUST MORTGAGE INC                        EVERETT           WA       98205     6.476    $697.96   2.725      12/01/2035   $216,912.42   78.91
                                                                                     601743857                               MORTGAGEIT, INC                        LAVEEN           AZ       85339     6.951    $697.96      3.2     12/01/2035   $216,980.08   72.33
                                                                                     601752751                             ALLIANCE BANCORP                  GARDEN GROVE            CA       92843     7.431    $699.57    3.68      01/01/2036   $216,981.68   77.68
                                                                                     601762136                         COMUNITY LENDING, INC.                      TUCSON            AZ       85704     7.076    $748.91   3.325      01/01/2036   $217,036.48      70
                                                                                     601743986                               MORTGAGEIT, INC                   BAKERSFIELD           CA       93306     6.951    $699.89      3.2     12/01/2035   $217,580.02   79.68
                                                                                     601753380                             QUICKEN LOANS INC                        FRESNO           CA       93711      7.39    $701.98    2.75      01/01/2036   $217,729.90    68.2
                                                                                     601748083          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SANTA MARIA           CA       93455     7.001    $553.76    3.25      01/01/2046   $218,628.74   70.87
                                                                                     601759379                             ALLIANCE BANCORP                        LATHROP           CA       95330     7.501    $704.39    3.75      02/01/2036   $219,000.00   52.77
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                       5/23
                                                                          7/24/2019                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601759358                              ALLIANCE BANCORP                       GLENDALE           AZ       85310     6.701    $705.03    2.95      02/01/2036   $219,200.00   73.31
                                                                                     601754208                        SUNTRUST MORTGAGE INC                     LAKE STEVENS          WA       98258     6.826    $704.40   3.075      11/01/2035   $219,325.41   65.37
                                                                                     601748273          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    SANTA PAULA          CA       93060     6.701    $707.61    2.95      01/01/2036   $219,475.72      55
                                                                                     601752750                              ALLIANCE BANCORP                   YUCCA VALLEY           CA       92284     7.201    $707.61    3.45      01/01/2036   $219,475.72      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 7 of 24 Page ID #:221




                                                                                     601752857                                SBMC MORTGAGE                      LOS ANGELES          CA       90061     7.151    $556.29      3.4     01/01/2046   $219,627.04   67.69
                                                                                     601764999                             FRANKLIN BANK, SSB                    VICTORVILLE          CA       92395     6.551    $868.95      2.8     01/01/2036   $219,806.41      80
                                                                                     601757479                   LOAN LINK FINANCIAL SERVICES                      SAN DIEGO          CA       92126     6.501    $707.61    2.75      01/01/2036   $219,932.80   40.52
                                                                                     601754238                        SUNTRUST MORTGAGE INC                          VENICE           FL       34293     6.951    $746.14      3.2     12/01/2035   $219,971.66      80
                                                                                     601743840                                MORTGAGEIT, INC                      STOCKTON           CA       95205     7.201    $869.27    3.45      12/01/2035   $219,977.85   77.19
                                                                                     601743987                                MORTGAGEIT, INC                      SAN DIEGO          CA       92109     6.951    $707.61      3.2     12/01/2035   $219,979.80   20.95
                                                                                     601758512          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     ESCONDIDO           CA       92027     6.951    $759.27      3.2     02/01/2036   $220,000.00      80
                                                                                     601761697                           GMAC MORTGAGE CORP                         REDDING           CA       96001     7.201    $815.01    3.45      12/01/2035   $220,931.87      90
                                                                                     601753065                         STEWARD FINANCIAL INC.                      LAS VEGAS          NV       89142     7.201    $712.75    3.45      01/01/2036   $221,071.92      80
                                                                                     601748214          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        GILBERT          AZ       85234     7.315    $877.17   2.675      01/01/2036   $221,585.33   79.57
                                                                                     601768060                              QUICKEN LOANS INC                    INDIAN TRAIL         NC       28079     7.765    $819.64   3.125      01/01/2036   $221,750.00   83.72
                                                                                     601760632                      PLAZA HOME MORTGAGE INC                         MERCED            CA       95340     7.201    $715.33    3.45      02/01/2036   $221,870.00      80
                                                                                     601768097                  CAMERON FINANCIAL GROUP, INC                   SACRAMENTO             CA       95820     7.201    $820.56    3.45      02/01/2036   $222,000.00    74.5
                                                                                     601752802                                SBMC MORTGAGE                       OCEANSIDE           CA       92057     6.551    $717.26      2.8     01/01/2036   $222,468.57   79.08
                                                                                     601754166                        SUNTRUST MORTGAGE INC                ST AUGUSTINE BEACH         FL       32084     7.151    $754.54      3.4     11/01/2035   $222,992.51      80
                                                                                     601748161          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       MADERA            CA       93637     6.951    $720.45      3.2     01/01/2036   $223,458.21      80
                                                                                     601754659                           MERIDIAS CAPITAL, INC.              NORTH LAS VEGAS          NV       89115     6.951    $720.45      3.2     01/01/2036   $223,458.21      80
                                                                                     601752676                              ALLIANCE BANCORP                       GLENDALE           AZ       85303     7.281    $720.47    3.53      01/01/2036   $223,466.20   71.34
                                                                                     601743939                                MORTGAGEIT, INC                  WOODBRIDGE             VA       22193     7.201    $720.47    3.45      12/01/2035   $223,843.48      80
                                                                                     601758669                                SBMC MORTGAGE                       PALMDALE            CA       93552     7.201    $749.82    3.45      02/01/2036   $224,484.56      75
                                                                                     601754240                        SUNTRUST MORTGAGE INC                     CLEARWATER            FL       33756     6.826    $723.69   3.075      12/01/2035   $224,493.65   69.23
                                                                                     601760651                      PLAZA HOME MORTGAGE INC                       OCEANSIDE           CA       92056     7.201    $595.90    3.45      02/01/2046   $224,638.48   78.67
                                                                                     601744009                                MORTGAGEIT, INC                      VACAVILLE          CA       95687     7.201    $776.52    3.45      12/01/2035   $224,827.06   56.25
                                                                                     601743999                                MORTGAGEIT, INC                      MARTINEZ           CA       94553     6.901    $723.69    3.15      12/01/2035   $224,979.35   45.92
                                                                                     601760693                              ALLIANCE BANCORP                         BIG SKY          MT       59716     7.501    $776.52    3.75      02/01/2036   $225,000.00   63.38
                                                                                     601744262                                MORTGAGEIT, INC                      BURBANK            CA       91506     7.076    $723.69   3.325      12/01/2035   $225,002.73   42.86
                                                                                     601743002                              ALLIANCE BANCORP                        PHOENIX           AZ       85016     6.701    $775.49    2.95      11/01/2035   $225,015.31   74.99
                                                                                     601761698                           GMAC MORTGAGE CORP                       LANCASTER           CA       93536     7.201    $889.02    3.45      12/01/2035   $225,424.15      90
                                                                                     601743059                              ALLIANCE BANCORP                        WINTON            CA       95388     7.201    $726.91    3.45      01/01/2036   $225,461.42   79.86
                                                                                     601757591                      PLAZA HOME MORTGAGE INC                       ARLINGTON           WA       98223     7.076    $725.62   3.325      02/01/2036   $225,600.00      80
                                                                                     601768070                              QUICKEN LOANS INC                   SAN ANTONIO           FL       33576      8.14    $766.49      3.5     02/01/2036   $226,000.00      80
                                                                                     601752839                                SBMC MORTGAGE                      HELENDALE            CA       92342     7.201    $568.93    3.45      11/01/2045   $226,049.91   61.64
                                                                                     601760701                              ALLIANCE BANCORP                       ORLANDO            FL       32804     7.501    $730.76    3.75      02/01/2036   $227,200.00      80
                                                                                     601761817                           GMAC MORTGAGE CORP                        TOLLESON           AZ       85353     7.201    $839.78    3.45      01/01/2036   $227,245.37      80
                                                                                     601743793                                MORTGAGEIT, INC                  BRANDYWINE             MD       20613     6.951    $733.34      3.2     01/01/2036   $227,456.66      80
                                                                                     601745693                      PLAZA HOME MORTGAGE INC                         TUCSON            AZ       85712     6.951    $786.87      3.2     01/01/2036   $227,498.13      80
                                                                                     601761871                           GMAC MORTGAGE CORP                    SAN CLEMENTE           CA       92672     6.951    $786.87      3.2     02/01/2036   $227,498.13      62
                                                                                     601744289                                MORTGAGEIT, INC                         PEORIA          AZ       85382     7.201    $731.73    3.45      12/01/2035   $227,526.40   60.41
                                                                                     601743951                                MORTGAGEIT, INC             MOUNTLAKE TERRACE           WA       98043     6.626    $733.34   2.875      12/01/2035   $227,931.68      80
                                                                                     601745673                      PLAZA HOME MORTGAGE INC                      PALM DESERT          CA       92211     6.826    $786.87   3.075      12/01/2035   $227,943.54      80
                                                                                     601758493          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        GILBERT          AZ       85236     6.951    $733.34      3.2     02/01/2036   $228,000.00      80
                                                                                     601758476          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    GRANTS PASS          OR       97527     6.901    $900.88    3.15      02/01/2036   $228,000.00      80
                                                                                     601757438                   LOAN LINK FINANCIAL SERVICES                       SOMERS            MT       59932     7.101    $607.82    3.35      02/01/2046   $229,131.24   79.97
                                                                                     601753045                         COMUNITY LENDING, INC.                       TUCSON            AZ       85745     6.701    $739.77    2.95      01/01/2036   $229,451.90    69.7
                                                                                     601761883                           GMAC MORTGAGE CORP                         PHOENIX           AZ       85032     7.201    $850.12    3.45      02/01/2036   $229,533.21      78
                                                                                     601757586                      PLAZA HOME MORTGAGE INC                        CALEXICO           CA       92231     6.826    $739.77   3.075      02/01/2036   $230,000.00   77.44
                                                                                     601744022                                MORTGAGEIT, INC                       CARSON            CA       90745     7.151    $739.77      3.4     12/01/2035   $230,026.70   59.74
                                                                                     601761944                           GMAC MORTGAGE CORP                      BRIDGEPORT           CT        6605     7.201    $797.23    3.45      02/01/2036   $230,491.52      70
                                                                                     601765024          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                          BEND           OR       97701     7.001    $797.92    3.25      02/01/2036   $230,691.08      80
                                                                                     601758452          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    HENDERSON            NV       89015     6.951    $699.53      3.2     02/01/2046   $231,000.00   78.31
                                                                                     601758544          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       PHOENIX           AZ       85086     6.701    $742.99    2.95      02/01/2036   $231,000.00      39
                                                                                     601769303                           MERIDIAS CAPITAL, INC.                    LAS VEGAS          NV       89108          1   $742.99      2.8     03/01/2036   $231,000.00   79.66
                                                                                     601762146                         COMUNITY LENDING, INC.                        FRESNO           CA       93725     7.151    $746.20      3.4     02/01/2036   $231,447.13      80
                                                                                     601752770                              ALLIANCE BANCORP                           MESA           AZ       85210     7.281    $586.63    3.53      01/01/2036   $231,606.70      80
                                                                                     601743049                              ALLIANCE BANCORP                        TUCSON            AZ       85746     6.701    $800.68    2.95      12/01/2035   $231,918.43      80
                                                                                     601743898                                MORTGAGEIT, INC                   LAND O LAKES          FL       34639     6.651    $746.20      2.9     12/01/2035   $231,930.49      80
                                                                                     601760686                              ALLIANCE BANCORP                   SACRAMENTO             CA       95834     6.701    $746.20    2.95      02/01/2036   $232,000.00      80
                                                                                     601754227                        SUNTRUST MORTGAGE INC                       ROCKVILLE           MD       20852     7.201    $746.21    3.45      12/01/2035   $232,026.91      80
                                                                                     601743842                                MORTGAGEIT, INC                   SANTA CLARA           CA       95050     7.451    $746.20      3.7     12/01/2035   $232,075.15      80
                                                                                     601744345                                MORTGAGEIT, INC                     COLUMBUS            OH       43221     6.026    $749.42   2.275      12/01/2035   $232,114.04   78.98
                                                                                     601761790                           GMAC MORTGAGE CORP                 NORTH HIGHLANDS           CA       95660     7.076    $746.53   3.325      01/01/2036   $232,151.05      70
                                                                                     601757500                      PLAZA HOME MORTGAGE INC                        OAKLAND            CA       94603     6.951    $749.42      3.2     02/01/2036   $232,444.75   51.78
                                                                                     601768666                 RESIDENTIAL MORTGAGE CAPITAL                         DELANO            CA       93215        1.5   $803.61    3.25      03/01/2036   $232,850.00   79.88
                                                                                     601761663                           GMAC MORTGAGE CORP                    CORAL SPRINGS          FL       33076     6.626    $861.25   2.875      11/01/2035   $233,665.20      90
                                                                                     601748106          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                PRESCOTT VALLEY          AZ       86314     6.151    $753.77      2.4     01/01/2036   $233,791.52   79.99
                                                                                     601754168                        SUNTRUST MORTGAGE INC                            MESA           AZ       85202     6.951    $864.91      3.2     12/01/2035   $233,949.43      90
                                                                                     601753373                              QUICKEN LOANS INC                     LA GRANGE            IL      60525     7.765    $755.86   3.125      01/01/2036   $234,439.97   24.74
                                                                                     601758502          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   ATASCADERO            CA       93422     6.401    $755.86    2.65      01/01/2036   $234,439.97   42.65
                                                                                     601758656                                SBMC MORTGAGE               ENCINO AREA, LOS ANG        CA       91316     7.201    $783.15    3.45      02/01/2036   $234,461.64   78.33
                                                                                     601746894                                   PMC BANCORP                          PINOLE          CA       94564     7.251    $783.14      3.5     01/01/2036   $234,461.65   51.65
                                                                                     601743927                                MORTGAGEIT, INC                       CARSON            CA       90746     6.951    $755.85      3.2     12/01/2035   $234,978.43   41.23
                                                                                     601759369                              ALLIANCE BANCORP                          YUMA            AZ       85365     7.501    $755.85    3.75      02/01/2036   $235,000.00   67.14
                                                                                     601753388                              QUICKEN LOANS INC                       TUSCON            AZ       85739     7.765    $755.86   3.125      12/01/2035   $235,149.36   61.43
                                                                                     601761909                           GMAC MORTGAGE CORP                       ELK GROVE           CA       95758     7.201    $682.56    3.45      02/01/2036   $235,160.88      66
                                                                                     601748591                      PLAZA HOME MORTGAGE INC                  SAN BERNARDINO           CA       92404     7.201    $814.48    3.45      01/01/2036   $235,480.52      80
                                                                                     601753037                         COMUNITY LENDING, INC.                      LAS VEGAS          NV       89104     7.201    $814.48    3.45      01/01/2036   $235,480.52   77.38
                                                                                     601753026                         COMUNITY LENDING, INC.                      GLENDALE           AZ       85308     7.201    $814.48    3.45      01/01/2036   $235,480.52      80
                                                                                     601762177                         COMUNITY LENDING, INC.                        FRESNO           CA       93722     7.201    $994.99    3.45      02/01/2036   $235,595.01      80
                                                                                     601752664                              ALLIANCE BANCORP                       MODESTO            CA       95357     7.501    $596.74    3.75      01/01/2036   $235,599.93      80
                                                                                     601761709                           GMAC MORTGAGE CORP                   PEMBROKE PINES          FL       33025     7.076    $868.72   3.325      12/01/2035   $235,828.00      90
                                                                                     601743698                                MORTGAGEIT, INC                  SACRAMENTO             CA       95822     7.076    $800.40   3.325      12/01/2035   $235,994.14   74.92
                                                                                     601758547          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     THORNTON            CO       80602     6.951    $874.89      3.2     01/01/2036   $236,219.61      90
                                                                                     601754280                                SBMC MORTGAGE                          FRESNO           CA       93722     6.751    $596.75        3     01/01/2046   $236,302.56   78.67
                                                                                     601754221                        SUNTRUST MORTGAGE INC                        ROSEVILLE          CA       95747     6.951    $762.29      3.2     11/01/2035   $237,499.50   43.09
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                        6/23
                                                                          7/24/2019                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601758542          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SANGER            CA       93657     6.901     $765.51    3.15     02/01/2036   $238,000.00      70
                                                                                     601743893                                MORTGAGEIT, INC                      BUCKEYE            AZ       85326     7.151     $765.50      3.4    12/01/2035   $238,027.62   66.11
                                                                                     601748603                     PLAZA HOME MORTGAGE INC                      LONG BEACH            CA       90805     6.401     $768.72    2.65     01/01/2036   $238,430.45   59.45
                                                                                     601761873                           GMAC MORTGAGE CORP                        PHOENIX            AZ       85041     7.076     $822.77   3.325     01/01/2036   $238,440.07      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 8 of 24 Page ID #:222




                                                                                     601743852                                MORTGAGEIT, INC                       STUART            FL       34994     7.276     $881.55   3.525     12/01/2035   $238,522.85      90
                                                                                     601761656                           GMAC MORTGAGE CORP                       PUYALLUP            WA       98374     7.201     $878.22    3.45     11/01/2035   $238,591.46      88
                                                                                     601753367                             QUICKEN LOANS INC                     GALVESTON            TX       77554      7.64     $770.01        3    01/01/2036   $238,829.49    72.9
                                                                                     601748115          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 KLAMATH FALLS           OR       97601     6.701     $771.62    2.95     01/01/2036   $239,328.30      80
                                                                                     601757587                     PLAZA HOME MORTGAGE INC                         SURPRISE           AZ       85379     7.201     $770.01    3.45     02/01/2036   $239,400.00      70
                                                                                     601752800                                SBMC MORTGAGE                       MODESTO             CA       95355     6.751     $771.94        3    01/01/2036   $239,428.06   54.55
                                                                                     601753043                         COMUNITY LENDING, INC.                       SUPRISE           AZ       85374     7.201     $771.93    3.45     01/01/2036   $239,428.07   65.22
                                                                                     601754340                                SBMC MORTGAGE                  LOS ANGELES AREA         CA       90002     7.301     $799.81    3.55     02/01/2036   $239,450.19   70.59
                                                                                     601748557                     PLAZA HOME MORTGAGE INC                     SACRAMENTO             CA       95822     7.201     $828.29    3.45     01/01/2036   $239,471.71      75
                                                                                     601762192                         COMUNITY LENDING, INC.                         MESA            AZ       85203     7.201     $828.29    3.45     02/01/2036   $239,471.71      80
                                                                                     601757494                     PLAZA HOME MORTGAGE INC                       STOCKTON             CA       95215     7.201     $828.29    3.45     02/01/2036   $239,471.71   71.64
                                                                                     601743310                     PLAZA HOME MORTGAGE INC                          FRESNO            CA       93722     7.051     $860.33      3.3    01/01/2036   $239,494.67      80
                                                                                     601745633                     PLAZA HOME MORTGAGE INC                         MADERA             CA       93637     7.151     $887.09      3.4    01/01/2036   $239,512.91      80
                                                                                     601752878                                SBMC MORTGAGE                          TUSTIN           CA       92780     7.101     $606.86    3.35     01/01/2046   $239,593.14   38.59
                                                                                     601761932                           GMAC MORTGAGE CORP                        HESPERIA           CA       92345     7.201     $695.60    3.45     02/01/2036   $239,654.40      80
                                                                                     601744383                                MORTGAGEIT, INC                     MODESTO             CA       95351     7.201     $771.93    3.45     12/01/2035   $239,899.06      80
                                                                                     601744142                                MORTGAGEIT, INC                      MAGALIA            CA       95954     7.451     $947.90      3.7    12/01/2035   $239,925.74   79.99
                                                                                     601743918                                MORTGAGEIT, INC                        LUSBY            MD       20657     6.701     $771.93    2.95     12/01/2035   $239,928.10   76.68
                                                                                     601744245                                MORTGAGEIT, INC                     LOS BANOS           CA       93635     6.776     $771.93   3.025     12/01/2035   $239,953.04   55.17
                                                                                     601757592                     PLAZA HOME MORTGAGE INC                       PALMDALE             CA       93550     7.201     $828.29    3.45     02/01/2036   $240,000.00      80
                                                                                     601759352                             ALLIANCE BANCORP                       ORLANDO             FL       32820     7.501     $828.29    3.75     02/01/2036   $240,000.00   58.11
                                                                                     601769279                           MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89123     6.476     $828.29   2.725     02/01/2036   $240,000.00      80
                                                                                     601743012                             ALLIANCE BANCORP                       LAS VEGAS           NV       89117     7.081     $775.15    3.33     12/01/2035   $240,331.95   69.05
                                                                                     601754415                                SBMC MORTGAGE                         SAN JOSE          CA       95118     6.851     $775.16      3.1    02/01/2036   $240,425.67   31.71
                                                                                     601757487                     PLAZA HOME MORTGAGE INC                   RANCHO CORDOVA           CA       95670     6.951     $698.50      3.2    02/01/2046   $240,652.96   75.31
                                                                                     601743294                             ALLIANCE BANCORP                        HESPERIA           CA       92345     7.501     $774.19    3.75     12/01/2035   $240,802.96   79.44
                                                                                     601761957                           GMAC MORTGAGE CORP                        MADERA             CA       93637     7.201     $833.47    3.45     02/01/2036   $240,968.41      70
                                                                                     601743981                                MORTGAGEIT, INC                   HENDERSON             NV       89015     7.276     $775.47   3.525     12/01/2035   $241,108.39   79.99
                                                                                     601752821                                SBMC MORTGAGE                    PORT HUENEME           CA       93041     7.301     $610.83    3.55     01/01/2046   $241,160.48   74.33
                                                                                     601760702                             ALLIANCE BANCORP                       KISSIMMEE           FL       34744     7.431     $833.47    3.68     02/01/2036   $241,500.00      70
                                                                                     601761958                           GMAC MORTGAGE CORP                     LOS ANGELES           CA       90066     7.201     $670.76    3.45     02/01/2036   $241,631.74      25
                                                                                     601754242                        SUNTRUST MORTGAGE INC                        ST CLOUD           FL       34772     7.076     $820.76   3.325     12/01/2035   $241,993.96   67.08
                                                                                     601761711                           GMAC MORTGAGE CORP                          MIAMI            FL       33178     6.401   $1,021.34    2.65     01/01/2036   $242,072.50      95
                                                                                     601742998                             ALLIANCE BANCORP                       LA QUINTA           CA       92253     7.281     $833.47    3.53     11/01/2035   $242,090.85      70
                                                                                     601761658                           GMAC MORTGAGE CORP                          COCOA            FL       32927     7.201     $891.52    3.45     11/01/2035   $242,147.48      90
                                                                                     601761713                           GMAC MORTGAGE CORP                       LAS VEGAS           NV       89108     7.076   $1,021.34   3.325     01/01/2036   $242,223.64      95
                                                                                     601768076                             QUICKEN LOANS INC               MARSHALL TOWNSHIP          MI       49068      7.64     $780.30        3    02/01/2036   $242,600.00    70.8
                                                                                     601753061                         STEWARD FINANCIAL INC.                         LYNN            MA        1904     7.151     $784.80      3.4    01/01/2036   $243,418.53      80
                                                                                     601752683                             ALLIANCE BANCORP                           DELHI           CA       95315     7.501     $676.30    3.75     01/01/2036   $243,628.70   73.94
                                                                                     601761951                           GMAC MORTGAGE CORP                  NORTH HIGHLANDS          CA       95660     7.201     $707.20    3.45     02/01/2036   $243,648.63      80
                                                                                     601744112                                MORTGAGEIT, INC                       DENVER            CO       80222     7.201     $963.11    3.45     12/01/2035   $243,725.47      75
                                                                                     601754160                        SUNTRUST MORTGAGE INC                     BRADENTON             FL       34203     6.826     $827.54   3.075     12/01/2035   $243,943.20   79.76
                                                                                     601743866                                MORTGAGEIT, INC                     LAS VEGAS           NV       89148     7.276     $784.80   3.525     12/01/2035   $244,053.67      80
                                                                                     601752724                             ALLIANCE BANCORP                      CHANDLER             AZ       85225     7.431     $788.02    3.68     01/01/2036   $244,416.15      70
                                                                                     601753022                         COMUNITY LENDING, INC.                   LOS ANGELES           CA       90062     7.201     $788.02    3.45     01/01/2036   $244,416.15   54.44
                                                                                     601748235          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     MODESTO             CA       95350     6.951     $845.55      3.2    01/01/2036   $244,460.70   75.38
                                                                                     601754171                        SUNTRUST MORTGAGE INC                      RIVERBANK            CA       95367     7.076     $784.81   3.325     11/01/2035   $244,565.14      80
                                                                                     601754165                        SUNTRUST MORTGAGE INC                         PARRISH           FL       34219     7.151     $788.02      3.4    12/01/2035   $244,827.95      70
                                                                                     601762154                         COMUNITY LENDING, INC.                          LODI           CA       95240     7.201     $909.26    3.45     02/01/2036   $245,500.74      75
                                                                                     601752757                             ALLIANCE BANCORP                         COLTON            CA       92324     6.701     $792.52    2.95     01/01/2036   $245,812.81   71.42
                                                                                     601761815                           GMAC MORTGAGE CORP                     PLACERVILLE           CA       95667     7.201     $848.65    3.45     01/01/2036   $245,966.89      71
                                                                                     601758511          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      PHOENIX            AZ       85014     6.701     $850.38    2.95     02/01/2036   $246,400.00      80
                                                                                     601759385                             ALLIANCE BANCORP                        WAIPAHU             HI      96797     6.701     $792.52    2.95     02/01/2036   $246,400.00      80
                                                                                     601748579                     PLAZA HOME MORTGAGE INC                         TACOMA             WA       98466     6.826     $794.45   3.075     01/01/2036   $246,411.38   69.58
                                                                                     601765025          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     TOLLESON            AZ       85353     7.001     $853.14    3.25     02/01/2036   $246,655.86      80
                                                                                     601748552                     PLAZA HOME MORTGAGE INC                          FRESNO            CA       93702     6.951     $854.17      3.2    01/01/2036   $246,955.21      75
                                                                                     601759361                             ALLIANCE BANCORP                       MODESTO             CA       95351     6.701     $795.09    2.95     02/01/2036   $247,200.00      80
                                                                                     601753076                         STEWARD FINANCIAL INC.                     ORLANDO             FL       32824     7.151     $797.67      3.4    01/01/2036   $247,409.00      80
                                                                                     601744255                                MORTGAGEIT, INC                FORT WASHINGTON          MD       20744     7.201     $796.06    3.45     12/01/2035   $247,528.72      75
                                                                                     601761774                           GMAC MORTGAGE CORP                     LYNNWOOD              WA       98036     7.201     $914.81    3.45     01/01/2036   $247,549.43      75
                                                                                     601745675                     PLAZA HOME MORTGAGE INC                        LAS VEGAS           NV       89129     7.001     $856.24    3.25     01/01/2036   $247,553.89   62.81
                                                                                     601744365                                MORTGAGEIT, INC                   PENN VALLEY           CA       95946     7.276     $796.06   3.525     12/01/2035   $247,554.44      75
                                                                                     601743004                             ALLIANCE BANCORP                     HENDERSON             NV       89014     7.351     $854.17      3.6    12/01/2035   $247,567.34   79.84
                                                                                     601754373                                SBMC MORTGAGE                       SAN DIEGO           CA       92139     7.401     $627.09    3.65     02/01/2046   $247,579.58      80
                                                                                     601757516                     PLAZA HOME MORTGAGE INC                        SAN DIEGO           CA       92110     7.151     $656.82      3.4    02/01/2046   $247,601.51      80
                                                                                     601678610                 RESIDENTIAL MORTGAGE CAPITAL                        FAIRFIELD          CA       94533     8.151     $681.84      4.4    10/01/2045   $247,673.37   73.43
                                                                                     601754666                           MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89129     7.151     $856.76      3.4    01/01/2036   $247,703.55      75
                                                                                     601744265                                MORTGAGEIT, INC                      ONTARIO            CA       91762     7.201     $797.67    3.45     12/01/2035   $248,028.78      80
                                                                                     601744074                                MORTGAGEIT, INC                  GAITHERSBURG           MD       20877     7.201     $797.67    3.45     12/01/2035   $248,028.78      80
                                                                                     601743063                             ALLIANCE BANCORP                       MODESTO             CA       95351     7.241     $797.67    3.49     12/01/2035   $248,054.55      80
                                                                                     601761816                           GMAC MORTGAGE CORP                          MIAMI            FL       33178     7.076     $797.67   3.325     01/01/2036   $248,054.55      80
                                                                                     601744296                                MORTGAGEIT, INC                        OCOEE            FL       34761     7.276     $797.67   3.525     12/01/2035   $248,054.55      80
                                                                                     601748268          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        CLOVIS           CA       93612     6.701     $688.78    2.95     01/01/2046   $248,121.85      70
                                                                                     601752818                                SBMC MORTGAGE                      TORRANCE             CA       90505     7.001     $629.62    3.25     01/01/2046   $248,577.88   64.01
                                                                                     601752823                                SBMC MORTGAGE                PACOIMA AREA, LOS AN       CA       91331     6.301     $804.10    2.55     01/01/2036   $249,404.23   53.76
                                                                                     601754330                                SBMC MORTGAGE                      GLENDALE             CA       91206     6.751     $804.10        3    02/01/2036   $249,404.23   18.18
                                                                                     601743787                                MORTGAGEIT, INC                    BUCKLAND             MA        1338     6.901     $804.10    3.15     01/01/2036   $249,404.23   59.67
                                                                                     601748155          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   LOS ANGELES           CA       90044     6.951     $862.80      3.2    01/01/2036   $249,449.70   66.67
                                                                                     601744347                                MORTGAGEIT, INC               COLORADO SPRINGS          CO       80919     7.201     $862.80    3.45     01/01/2036   $249,449.70   67.57
                                                                                     601757521                     PLAZA HOME MORTGAGE INC                           BURIEN           WA       98148     6.951     $924.05      3.2    02/01/2036   $249,492.62   86.81
                                                                                     601754286                                SBMC MORTGAGE                         COLTON            CA       92324     6.751     $833.13        3    01/01/2036   $249,865.28   71.43
                                                                                     601761766                           GMAC MORTGAGE CORP                       PALO ALTO           CA       94306     6.551     $632.14      2.8    01/01/2046   $249,900.11      25
                                                                                     601744407                                MORTGAGEIT, INC                   MIAMI BEACH           FL       33139     7.465     $923.49   2.825     12/01/2035   $249,925.89      95
                                                                                     601758486          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       CAMAS             WA       98607     6.651     $804.10      2.9    02/01/2036   $250,000.00   45.46
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                        7/23
                                                                          7/24/2019                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                                                     601761704                           GMAC MORTGAGE CORP                           MIAMI           FL       33189     6.551     $924.79      2.8    01/01/2036   $250,093.91      90
                                                                                     601743785                                MORTGAGEIT, INC                       SURPRISE          AZ       85379     7.201     $805.39    3.45     12/01/2035   $250,429.05      80
                                                                                     601769304                           MERIDIAS CAPITAL, INC.                    LAS VEGAS          NV       89117      2.25     $957.91      3.8    03/01/2036   $250,600.00      70
                                                                                     601754158                        SUNTRUST MORTGAGE INC                         CANDLER           NC       28715     6.326     $928.11   2.575     12/01/2035   $250,911.21      90
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 9 of 24 Page ID #:223




                                                                                     601743933                                MORTGAGEIT, INC                 GERMANTOWN              MD       20876     7.201     $807.96    3.45     12/01/2035   $251,229.15      80
                                                                                     601761653                           GMAC MORTGAGE CORP                         YPSILANTI         MI       48197     6.826     $924.79   3.075     10/01/2035   $251,390.07      90
                                                                                     601762201                         COMUNITY LENDING, INC.                         HIGLEY          AZ       85236     7.151     $810.53      3.4    02/01/2036   $251,399.47   63.64
                                                                                     601761748                           GMAC MORTGAGE CORP                       PLANTATION          FL       33324     7.201   $1,061.08    3.45     01/01/2036   $251,856.90      94
                                                                                     601754303                                SBMC MORTGAGE                        MODESTO            CA       95351     6.651     $931.45      2.9    01/01/2036   $251,923.16      60
                                                                                     601758449          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     MCARTHUR            CA       96056     6.901     $869.70    3.15     02/01/2036   $252,000.00      67
                                                                                     601768104                  CAMERON FINANCIAL GROUP, INC                          CERES           CA       95307     7.201     $869.70    3.45     02/01/2036   $252,000.00      75
                                                                                     601769292                           MERIDIAS CAPITAL, INC.                  HENDERSON            NV       89074      7.79     $869.70    3.15     02/01/2036   $252,000.00      80
                                                                                     601744394                                MORTGAGEIT, INC                       CHICAGO            IL      60629     7.076     $810.53   3.325     12/01/2035   $252,003.06      80
                                                                                     601744041                                MORTGAGEIT, INC               NORTH HIGHLANDS           CA       95660     7.076     $814.07   3.325     01/01/2036   $252,496.85   74.99
                                                                                     601761654                           GMAC MORTGAGE CORP                           MIAMI           FL       33193     6.826     $930.52   3.075     10/01/2035   $252,947.44      95
                                                                                     601754665                           MERIDIAS CAPITAL, INC.                    LAS VEGAS          NV       89131         2     $767.97    2.15     01/01/2046   $253,254.70      80
                                                                                     601754232                        SUNTRUST MORTGAGE INC                          BAXTER           MN       56425     6.701     $815.36    2.95     12/01/2035   $253,400.53      75
                                                                                     601761756                           GMAC MORTGAGE CORP                        MARIETTA           GA       30008     7.201   $1,139.27    3.45     01/01/2036   $253,675.48      90
                                                                                     601768890                              ALLIANCE BANCORP                       HERCULES           CA       94547     6.701     $876.61    2.95     02/01/2036   $254,000.00      80
                                                                                     601768715                 RESIDENTIAL MORTGAGE CAPITAL                       ESCONDIDO           CA       92025         1     $642.25      3.2    03/01/2046   $254,000.00   55.22
                                                                                     601748107          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN               SANTA MARGARITA           CA       93453     6.701     $820.19    2.95     01/01/2036   $254,392.31      63
                                                                                     601754385                                SBMC MORTGAGE                      BUENA PARK           CA       90620     7.101     $642.26    3.35     01/01/2046   $254,399.61   40.32
                                                                                     601748584                      PLAZA HOME MORTGAGE INC                          COLTON           CA       92324     6.951     $880.06      3.2    01/01/2036   $254,438.69   76.12
                                                                                     601758657                                SBMC MORTGAGE                         FONTANA           CA       92335     7.451     $675.36      3.7    02/01/2046   $254,590.27   73.81
                                                                                     601746210                             FRANKLIN BANK, SSB                   WOODBRIDGE            VA       22193     7.201     $878.68    3.45     12/01/2035   $254,616.33    73.8
                                                                                     601748601                      PLAZA HOME MORTGAGE INC                          EUGENE           OR       97404     6.401     $820.18    2.65     01/01/2036   $254,897.10   58.89
                                                                                     601761800                           GMAC MORTGAGE CORP                         BUMPASS           VA       23024     6.701     $820.18    2.95     01/01/2036   $254,976.60      69
                                                                                     601760718                              ALLIANCE BANCORP                       SEYMOUR            CT        6483     7.501     $820.18    3.75     02/01/2036   $255,000.00   79.19
                                                                                     601768918                              ALLIANCE BANCORP                         SONORA           CA       95370     6.701     $880.06    2.95     02/01/2036   $255,000.00      75
                                                                                     601744302                                MORTGAGEIT, INC                     ARLINGTON           VA       22204     7.201     $823.40    3.45     01/01/2036   $255,389.93      80
                                                                                     601758679                                SBMC MORTGAGE                      SAN MARCOS           CA       92078     6.651     $823.40      2.9    02/01/2036   $255,389.93      80
                                                                                     601745677                      PLAZA HOME MORTGAGE INC                       OCEANSIDE           CA       92056     6.951     $883.51      3.2    01/01/2036   $255,436.49      80
                                                                                     601745636                      PLAZA HOME MORTGAGE INC                        MODESTO            CA       95351     6.951     $883.51      3.2    01/01/2036   $255,436.49      80
                                                                                     601745654                      PLAZA HOME MORTGAGE INC                      LOS ANGELES          CA       90022     6.551     $820.18      2.8    10/01/2035   $255,834.32      75
                                                                                     601757595                      PLAZA HOME MORTGAGE INC                       LANCASTER           CA       93535     6.951     $883.51      3.2    02/01/2036   $256,000.00      80
                                                                                     601768108                  CAMERON FINANCIAL GROUP, INC                         SALINAS          CA       93905     7.151     $883.51      3.4    02/01/2036   $256,000.00      80
                                                                                     601768101                  CAMERON FINANCIAL GROUP, INC                     COACHELLA            CA       92236     7.201     $946.23    3.45     02/01/2036   $256,000.00      80
                                                                                     601743868                                MORTGAGEIT, INC                       FONTANA           CA       92335     7.096     $823.40   3.345     12/01/2035   $256,029.70      80
                                                                                     601761811                           GMAC MORTGAGE CORP                         SUMNER            WA       98391     7.076     $883.51   3.325     01/01/2036   $256,043.03      80
                                                                                     601762142                         COMUNITY LENDING, INC.                       TUJUNGA           CA       91042     7.151     $823.40      3.4    01/01/2036   $256,056.30   49.71
                                                                                     601762149                         COMUNITY LENDING, INC.                         CLOVIS          CA       93611     6.951     $826.61      3.2    02/01/2036   $256,387.56   68.53
                                                                                     601754421                                SBMC MORTGAGE                       ALHAMBRA            CA       91803     7.151     $949.93      3.4    02/01/2036   $256,478.40   47.59
                                                                                     601748596                      PLAZA HOME MORTGAGE INC               4755 WEST BURLINGAME        CA       93722     6.551     $823.40      2.8    10/01/2035   $256,837.58      80
                                                                                     601744068                                MORTGAGEIT, INC                      LAS VEGAS          NV       89147     7.076     $951.77   3.325     12/01/2035   $257,307.13   87.29
                                                                                     601754216                        SUNTRUST MORTGAGE INC                         TARZANA           CA       91356     7.151     $828.55      3.4    12/01/2035   $257,629.89      80
                                                                                     601753073                         STEWARD FINANCIAL INC.                           LEHI          UT       84043     7.201     $831.12    3.45     01/01/2036   $257,784.21      80
                                                                                     601748132          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      LAS VEGAS          NV       89113     6.701     $833.05    2.95     01/01/2036   $258,382.78      70
                                                                                     601744397                                MORTGAGEIT, INC                        MENIFEE          CA       92584     6.701     $893.86    2.95     01/01/2036   $258,429.89      70
                                                                                     601762147                         COMUNITY LENDING, INC.                      LAS VEGAS          NV       89108     7.201     $894.55    3.45     02/01/2036   $258,629.45      80
                                                                                     601762165                         COMUNITY LENDING, INC.                       RIVERSIDE         CA       92506     7.201     $895.93    3.45     02/01/2036   $259,028.57   75.47
                                                                                     601748614                      PLAZA HOME MORTGAGE INC                      BUENA PARK           CA       90621     6.701     $836.26    2.95     01/01/2036   $259,380.41    64.2
                                                                                     601752756                              ALLIANCE BANCORP                        WAIPAHU            HI      96797     7.351     $836.26      3.6    01/01/2036   $259,380.41   50.78
                                                                                     601748210          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    VANCOUVER            WA       98684     6.951     $897.31      3.2    01/01/2036   $259,427.69      80
                                                                                     601752810                                SBMC MORTGAGE                         CERRITOS          CA       90703     6.751     $657.43        3    01/01/2046   $259,559.24   69.34
                                                                                     601760703                              ALLIANCE BANCORP                       SAN DIEGO          CA       92126     6.701     $834.98    2.95     02/01/2036   $259,600.00   75.46
                                                                                     601761662                           GMAC MORTGAGE CORP                       NORTH PORT          FL       34286     6.951     $957.31      3.2    11/01/2035   $259,715.58      89
                                                                                     601743014                              ALLIANCE BANCORP                      AVONDALE            AZ       85323     7.281     $836.42    3.53     12/01/2035   $259,741.51   69.99
                                                                                     601768899                              ALLIANCE BANCORP                       SAN DIEGO          CA                 7.281     $836.26    3.53     02/01/2036   $260,000.00      80
                                                                                     601757453                   LOAN LINK FINANCIAL SERVICES                       ANAHEIM           CA       92805     6.901     $836.26    3.15     01/01/2036   $260,003.16   47.71
                                                                                     601744226                                MORTGAGEIT, INC                      LAS VEGAS          NV       89123     7.201     $836.26    3.45     12/01/2035   $260,030.18   68.42
                                                                                     601761881                           GMAC MORTGAGE CORP                 FORT WASHINGTON           MD       20744     7.201     $835.07    3.45     01/01/2036   $260,084.43      80
                                                                                     601754377                                SBMC MORTGAGE                        CALEXICO           CA       92331     7.401     $688.60    3.65     01/01/2046   $260,465.90      80
                                                                                     601743905                                MORTGAGEIT, INC                         HEMET           CA       92545     7.201     $964.71    3.45     12/01/2035   $260,969.57      90
                                                                                     601752822                                SBMC MORTGAGE               TORRANCE AREA, LOS A        CA       90501     6.351     $842.70      2.6    01/01/2036   $261,375.63   46.79
                                                                                     601762171                         COMUNITY LENDING, INC.                      STOCKTON           CA       95206     7.201     $842.70    3.45     02/01/2036   $261,375.63   63.13
                                                                                     601761669                           GMAC MORTGAGE CORP                        TOLLESON           AZ       85353     6.401     $964.37    2.65     11/01/2035   $261,479.84      90
                                                                                     601758501          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      MODESTO            CA       95354     6.701     $841.41    2.95     02/01/2036   $261,600.00      80
                                                                                     601748574                      PLAZA HOME MORTGAGE INC                     NATIONAL CITY         CA       91950     7.201     $844.30    3.45     01/01/2036   $261,874.45   66.46
                                                                                     601744163                                MORTGAGEIT, INC                        FAIRFAX          VA       22033     6.526     $842.70   2.775     12/01/2035   $261,894.26   74.86
                                                                                     601761868                           GMAC MORTGAGE CORP                      KELSEYVILLE          CA       95451     7.201     $905.94    3.45     02/01/2036   $261,922.19      75
                                                                                     601754307                                SBMC MORTGAGE                         TURLOCK           CA       95380     7.251     $661.48      3.5    01/01/2046   $262,006.92      80
                                                                                     601743727                                MORTGAGEIT, INC                   APPLE VALLEY          CA       92307     6.951     $844.30      3.2    12/01/2035   $262,475.92      75
                                                                                     601754414                                SBMC MORTGAGE                         FONTANA           CA       92335     7.201     $874.79    3.45     01/01/2036   $262,566.51      75
                                                                                     601752764                              ALLIANCE BANCORP                   PORT HUENEME           CA       93041     7.281     $846.56    3.53     01/01/2036   $262,572.77      80
                                                                                     601744257                                MORTGAGEIT, INC                     GRANBURY            TX       76049     7.076     $849.13   3.325     12/01/2035   $263,137.80      80
                                                                                     601758670                                SBMC MORTGAGE                SEPULVEDA AREA, LOS        CA       91343     7.051     $849.13      3.3    02/01/2036   $263,370.87      80
                                                                                     601757451                   LOAN LINK FINANCIAL SERVICES                    PALM DESERT          CA       92211     6.851     $849.13      3.1    02/01/2036   $263,370.87      80
                                                                                     601748192          SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       FAIRFIELD         CA       94533     6.701     $911.12    2.95     01/01/2036   $263,418.88      80
                                                                                     601743997                                MORTGAGEIT, INC                      MODESTO            CA       95354     7.201     $849.13    3.45     12/01/2035   $264,030.64      80
                                                                                     601757513                      PLAZA HOME MORTGAGE INC                    SACRAMENTO             CA       95815     7.201     $869.23    3.45     02/01/2036   $264,128.19   79.49
                                                                                     601753359                              QUICKEN LOANS INC                    TYRONE TWP.          MI       48430      7.64     $850.18        3    02/01/2036   $264,325.00   64.16
                                                                                     601762159                         COMUNITY LENDING, INC.                         CERES           CA       95307     7.201     $914.57    3.45     02/01/2036   $264,416.68   74.65
                                                                                     601761961                           GMAC MORTGAGE CORP                 NORTH HIGHLANDS           CA       95660     6.701     $914.57    2.95     02/01/2036   $264,416.68      75
                                                                                     601742997                              ALLIANCE BANCORP                     COACHELLA            CA       92236     6.631     $849.13    2.88     11/01/2035   $264,446.26      80
                                                                                     601743994                                MORTGAGEIT, INC                  HANOVER PARK            IL      60133     7.201     $979.68    3.45     12/01/2035   $264,584.37      95
                                                                                     601743874                                MORTGAGEIT, INC                        SEASIDE          OR       97138     6.951     $851.54      3.2    12/01/2035   $264,725.71   79.03
                                                                                     601744371                                MORTGAGEIT, INC                         BEL AIR         MD       21014     7.451     $852.34      3.7    12/01/2035   $265,085.84   54.64
                                                                                     601743083                              ALLIANCE BANCORP                       COMPTON            CA       90021     6.701     $854.60    2.95     12/01/2035   $265,620.39   75.91
                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                        8/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601761837                                     GMAC MORTGAGE CORP                    JACKSONVILLE           FL       32216     6.951      $887.59      3.2   02/01/2036   $265,732.85      70
                                                   601745643                                PLAZA HOME MORTGAGE INC                        CALEXICO           CA       92231     7.026      $857.34   3.275    01/01/2036   $265,916.79      80
                                                   601752845                                          SBMC MORTGAGE                      OCEANSIDE            CA       92054     7.101      $670.07    3.35    11/01/2045   $266,192.28   54.87
                                                   601753028                                   COMUNITY LENDING, INC.                     BELTSVILLE          MD       20705     7.201      $984.11    3.45    02/01/2036   $266,250.00      75
                                                   601731457                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LOS BANOS           CA       93635     6.701      $672.60    2.95    12/01/2045   $266,287.20      67
                                                   601752673                                        ALLIANCE BANCORP                   SACRAMENTO             CA       95832     7.201      $858.78    3.45    01/01/2036   $266,363.72   79.94
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 10 of 24 Page ID




                                                   601768689                           RESIDENTIAL MORTGAGE CAPITAL                       ROSEVILLE           CA       95678        1.5     $920.78    2.75    03/01/2036   $266,800.00   79.17
                                                   601752864                                          SBMC MORTGAGE                        BANNING            CA       92220     7.501      $809.45    3.75    01/01/2046   $266,933.05      80
                                                   601753069                                   STEWARD FINANCIAL INC.                  SACRAMENTO             CA       95838     7.076      $861.19   3.325    01/01/2036   $267,111.94      70
                                                   601762199                                   COMUNITY LENDING, INC.                     CRESTLINE           CA       92325     7.201      $924.92    3.45    02/01/2036   $267,410.08      80
                                                   601760630                                PLAZA HOME MORTGAGE INC                       HAYWARD             CA       94544     7.201      $924.92    3.45    02/01/2036   $267,410.08      80
                                                   601754664                                     MERIDIAS CAPITAL, INC.                     PHOENIX           AZ       85008      7.79    $1,058.92    3.15    01/01/2036   $267,499.41      80
                                                   601752791                                          SBMC MORTGAGE                      PICO RIVERA          CA       90660     6.851      $860.71      3.1   12/01/2035   $267,565.05   55.75
                                                   601743773                                          MORTGAGEIT, INC                      STAFFORD           VA       22554     7.201      $861.99    3.45    12/01/2035   $268,031.11      80
                                                   601754276                                  SUNTRUST MORTGAGE INC                      ARLINGTON            VA       22207     6.001      $911.31    2.25    12/01/2035   $268,469.89   52.69
                                                   601748568                                PLAZA HOME MORTGAGE INC                        SAN DIEGO          CA       92105     7.201      $996.12    3.45    01/01/2036   $268,953.05      70
                                                   601748125                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      FONTANA            CA       92337     6.701      $868.43    2.95    01/01/2036   $269,356.57      54
                                                   601762172                                   COMUNITY LENDING, INC.                     LAS VEGAS           NV       89117     7.076      $868.43   3.325    02/01/2036   $269,356.57   61.64
                                                   601762178                                   COMUNITY LENDING, INC.                        SPARKS           NV       89436     7.151      $868.43      3.4   02/01/2036   $269,356.57   69.23
                                                   601757482                                PLAZA HOME MORTGAGE INC                        SAN DIEGO          CA       92104     6.701      $868.43    2.95    02/01/2036   $269,356.57   43.24
                                                   601748175                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LAS VEGAS           NV       89148     6.701      $997.65    2.95    01/01/2036   $269,362.20      90
                                                   601758675                                          SBMC MORTGAGE                       PALMDALE            CA       93550     7.201      $899.78    3.45    02/01/2036   $269,381.47      75
                                                   601745641                                PLAZA HOME MORTGAGE INC                    LEMON GROVE            CA       91945     7.151      $931.82      3.4   01/01/2036   $269,405.68    67.5
                                                   601748575                                PLAZA HOME MORTGAGE INC                         SEATTLE           WA       98146     7.201    $1,066.83    3.45    01/01/2036   $269,495.67      90
                                                   601757549                                PLAZA HOME MORTGAGE INC                          FRESNO           CA       93722     6.701    $1,138.33    2.95    02/01/2036   $269,536.67      75
                                                   601769295                                     MERIDIAS CAPITAL, INC.                 SCOTTSDALE            AZ       85250     6.626      $930.44   2.875    02/01/2036   $269,600.00      80
                                                   601744201                                          MORTGAGEIT, INC                 GERMANTOWN              MD       20874     7.201    $1,066.63    3.45    12/01/2035   $269,706.45   79.89
                                                   601765011                                       FRANKLIN BANK, SSB                    LAKE MARY            FL       32746     6.826    $1,138.33   3.075    01/01/2036   $269,914.48      90
                                                   601743882                                          MORTGAGEIT, INC                      MACOMB             MI       48144     6.951      $868.43      3.2   12/01/2035   $269,975.21   76.16
                                                   601758535                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SACRAMENTO             CA       95820      7.09      $931.83    2.45    02/01/2036   $270,000.00      75
                                                   601768102                            CAMERON FINANCIAL GROUP, INC                         FRESNO           CA       93704     7.701    $1,289.02    3.95    02/01/2036   $270,000.00      75
                                                   601754420                                          SBMC MORTGAGE                       PALMDALE            CA       93550     7.201      $899.78    3.45    01/01/2036   $270,068.41      75
                                                   601758650                                          SBMC MORTGAGE                  MORENO VALLEY            CA       92553     7.751      $717.07        4   02/01/2046   $270,314.96      75
                                                   601761678                                     GMAC MORTGAGE CORP                          DERBY            CT        6418     7.201    $1,210.91    3.45    11/01/2035   $270,608.55      90
                                                   601748243                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        GILBERT          AZ       85233     6.951      $752.53      3.2   01/01/2046   $271,086.85      75
                                                   601752755                                        ALLIANCE BANCORP                 MORENO VALLEY            CA       92553     7.351      $874.86      3.6   01/01/2036   $271,351.81      80
                                                   601759342                                        ALLIANCE BANCORP                      COMPTON             CA       90220     7.501      $874.86    3.75    01/01/2036   $271,351.81   78.84
                                                   601762185                                   COMUNITY LENDING, INC.                         MESA            AZ       85209     7.201      $938.73    3.45    02/01/2036   $271,401.27      80
                                                   601757544                                PLAZA HOME MORTGAGE INC                      BEAUMONT             CA       92223     7.151      $938.73      3.4   02/01/2036   $271,401.27      80
                                                   601762196                                   COMUNITY LENDING, INC.                   SILVER SPRING         MD       20904     7.201    $1,005.36    3.45    02/01/2036   $271,447.97   78.84
                                                   601748203                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     PALMDALE            CA       93552     6.951    $1,006.30      3.2   01/01/2036   $271,697.45      75
                                                   601744148                                          MORTGAGEIT, INC                      MODESTO            CA       95350     6.901      $874.86    3.15    12/01/2035   $271,975.04      80
                                  #:224




                                                   601768105                            CAMERON FINANCIAL GROUP, INC                   SACRAMENTO             CA       95828     7.076      $938.73   3.325    02/01/2036   $272,000.00      80
                                                   601754313                                          SBMC MORTGAGE                    BIG BEAR AREA          CA       92314     6.901      $874.86    3.15    01/01/2036   $272,007.44      80
                                                   601761694                                     GMAC MORTGAGE CORP                       LAS VEGAS           NV       89147     6.826    $1,149.71   3.075    12/01/2035   $272,940.34      90
                                                   601758471                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        VISALIA          CA       93277     6.701      $942.05    2.95    02/01/2036   $272,961.00   69.99
                                                   601757447                             LOAN LINK FINANCIAL SERVICES                       HUMBLE            TX       77346     7.001      $878.08    3.25    01/01/2036   $273,031.68   78.11
                                                   601757551                                PLAZA HOME MORTGAGE INC                          FRESNO           CA       93722     6.701    $1,081.64    2.95    02/01/2036   $273,238.67      75
                                                   601757552                                PLAZA HOME MORTGAGE INC                          FRESNO           CA       93722     6.701    $1,081.64    2.95    02/01/2036   $273,238.67      75
                                                   601760724                                        ALLIANCE BANCORP                      PALMDALE            CA       93551     7.351      $878.88      3.6   02/01/2036   $273,250.00    79.2
                                                   601757548                                PLAZA HOME MORTGAGE INC                          FRESNO           CA       93722     6.701    $1,154.14    2.95    02/01/2036   $273,280.24   72.04
                                                   601678624                           RESIDENTIAL MORTGAGE CAPITAL                          FRESNO           CA       93727     7.151      $689.29      3.4   10/01/2045   $273,303.43   79.99
                                                   601748204                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        SALIDA           CA       95368     6.701      $881.30    2.95    01/01/2036   $273,347.03      64
                                                   601753360                                        QUICKEN LOANS INC                    FORT MYERS           FL       33913      7.39      $882.58    2.75    01/01/2036   $273,746.09   79.96
                                                   601744088                                          MORTGAGEIT, INC                  SACRAMENTO             CA       95833     7.276      $944.77   3.525    12/01/2035   $273,796.01    69.3
                                                   601752741                                        ALLIANCE BANCORP                  VALLEY SPRINGS          CA       95252     7.281      $884.51    3.53    01/01/2036   $274,344.66   74.32
                                                   601752804                                          SBMC MORTGAGE                RESEDA AREA, LOS ANG       CA       91335     7.151      $695.36      3.4   01/01/2046   $274,533.81   73.34
                                                   601752882                                          SBMC MORTGAGE                    LEMON GROVE            CA       91945     7.101      $695.36    3.35    01/01/2046   $274,533.81    57.9
                                                   601748180                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SAN FRANCISCO           CA       94110     6.951      $695.36      3.2   01/01/2046   $274,533.81      29
                                                   601758499                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN               HIGHLANDS RANCH           CO       80130     6.101      $949.08    2.35    02/01/2036   $275,000.00   63.22
                                                   601761786                                     GMAC MORTGAGE CORP                       OAKLAND             CA       94605     7.201      $947.76    3.45    01/01/2036   $275,075.15      55
                                                   601752866                                          SBMC MORTGAGE                       STOCKTON            CA       95209     6.701      $887.73    2.95    01/01/2036   $275,342.27   59.36
                                                   601765036                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 CITRUS HEIGHTS          CA       95621     6.701      $887.73    2.95    02/01/2036   $275,342.27      80
                                                   601748209                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SACRAMENTO             CA       95823     6.951      $765.00      3.2   01/01/2046   $275,580.00      80
                                                   601754416                                          SBMC MORTGAGE                  SAN BERNARDINO           CA       92407     6.901    $1,021.08    3.15    02/01/2036   $275,689.34      85
                                                   601743073                                        ALLIANCE BANCORP                    LOS ANGELES           CA       90016     6.961      $887.73    3.21    12/01/2035   $276,003.34      80
                                                   601761764                                     GMAC MORTGAGE CORP                         ACAMPO            CA       95220     7.201      $887.73    3.45    01/01/2036   $276,089.38      80
                                                   601761853                                     GMAC MORTGAGE CORP                     LOS ANGELES           CA       90037     7.451      $951.21      3.7   01/01/2036   $276,132.79      69
                                                   601760666                                PLAZA HOME MORTGAGE INC                          SALIDA           CA       95368     7.151      $955.29      3.4   02/01/2036   $276,190.71   79.89
                                                   601761702                                     GMAC MORTGAGE CORP                           MESA            AZ       85213     6.951    $1,090.53      3.2   12/01/2035   $276,405.08      90
                                                   601762133                                   COMUNITY LENDING, INC.                   VICTORVILLE           CA       92392     6.826    $1,025.69   3.075    02/01/2036   $276,936.81      75
                                                   601743917                                          MORTGAGEIT, INC                MORENO VALLEY            CA       92553     7.201      $896.73    3.45    12/01/2035   $278,832.36      80
                                                   601748098                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      ESCALON            CA       95320     7.001      $900.60    3.25    01/01/2036   $279,332.73      80
                                                   601752862                                          SBMC MORTGAGE                     SAN MARCOS            CA       92069     7.151      $900.60      3.4   01/01/2036   $279,332.73      80
                                                   601748559                                PLAZA HOME MORTGAGE INC                         MERCED            CA       95340     7.026      $900.59   3.275    01/01/2036   $279,332.74      80
                                                   601743734                                          MORTGAGEIT, INC                    WELLFLEET            MA        2667     7.451      $900.59      3.7   01/01/2036   $279,332.74   68.29
                                                   601745653                                PLAZA HOME MORTGAGE INC                       KIRKLAND            WA       98034     7.151      $900.59      3.4   01/01/2036   $279,332.74      70
                                                   601752775                                        ALLIANCE BANCORP                           KIHEI           HI      96753     6.501      $900.59    2.75    01/01/2036   $279,332.74      80
                                                   601757537                                PLAZA HOME MORTGAGE INC              NORTH HOLLYWOOD AREA         CA       91605     7.201      $900.59    3.45    02/01/2036   $279,332.74   59.57
                                                   601761962                                     GMAC MORTGAGE CORP                           GALT            CA       95632     6.626      $900.59   2.875    02/01/2036   $279,332.74      46
                                                   601753397                                        QUICKEN LOANS INC                    MANASSAS             VA       20109      8.14      $949.64      3.5   01/01/2036   $279,371.19   77.56
                                                   601745642                                PLAZA HOME MORTGAGE INC                         MERCED            CA       95340     7.201      $966.34    3.45    01/01/2036   $279,383.66   74.67
                                                   601748182                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     OAKLAND             CA       94601     6.951      $966.34      3.2   01/01/2036   $279,383.66      61
                                                   601760639                                PLAZA HOME MORTGAGE INC                          ARLETA           CA       91331     7.201      $966.34    3.45    02/01/2036   $279,383.66      80
                                                   601761840                                     GMAC MORTGAGE CORP                       LAS VEGAS           NV       89134     7.326      $897.70   3.575    01/01/2036   $279,619.80      78
                                                   601743054                                        ALLIANCE BANCORP                         FRESNO           CA       93722     6.701      $900.59    2.95    12/01/2035   $279,916.11      80
                                                   601744100                                          MORTGAGEIT, INC                       ONTARIO           CA       91762     7.151      $900.59      3.4   12/01/2035   $279,994.66      70
                                                   601758498                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      MODESTO            CA       95356     6.701      $900.60    2.95    02/01/2036   $280,000.00      65
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         9/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601768905                                        ALLIANCE BANCORP                      LAS VEGAS           NV       89149     7.201      $900.59    3.45    02/01/2036   $280,000.00      80
                                                   601769275                                     MERIDIAS CAPITAL, INC.                 HENDERSON             NV       89052        1.5     $966.34   3.225    03/01/2036   $280,000.00      70
                                                   601761776                                     GMAC MORTGAGE CORP                       PASADENA            CA       91103     7.201      $966.34    3.45    01/01/2036   $280,076.16      44
                                                   601743078                                        ALLIANCE BANCORP                        POMONA            CA       91768     7.501      $900.59    3.75    12/01/2035   $280,119.79      80
                                                   601765042                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        NIPOMO           CA       93444     6.701      $903.17    2.95    02/01/2036   $280,130.83      80
                                                   601757441                             LOAN LINK FINANCIAL SERVICES                SAN BERNARDINO           CA       92410     6.651      $769.10      2.9   01/01/2046   $280,318.66      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 11 of 24 Page ID




                                                   601752815                                          SBMC MORTGAGE                PACOIMA AREA, LOS AN       CA       91331     6.451      $903.81      2.7   01/01/2036   $280,330.36   56.77
                                                   601754194                                  SUNTRUST MORTGAGE INC                          SUNRISE          FL       33351     6.951      $949.36      3.2   11/01/2035   $280,450.52      80
                                                   601744182                                          MORTGAGEIT, INC                  WOODBRIDGE             VA       22193     6.701      $903.81    2.95    12/01/2035   $280,915.70   77.62
                                                   601744050                                          MORTGAGEIT, INC                      RIVERSIDE          CA       92505     7.201    $1,111.28    3.45    12/01/2035   $281,221.70      75
                                                   601758453                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        HEMET            CA       92544     6.951    $1,039.56      3.2   02/01/2036   $281,250.00      75
                                                   601769290                                     MERIDIAS CAPITAL, INC.                   LAS VEGAS           NV       89147      7.79      $816.17    3.15    02/01/2046   $281,600.00      80
                                                   601752776                                        ALLIANCE BANCORP                            AIEA           HI      96701     7.201      $910.88    3.45    01/01/2036   $282,525.12      80
                                                   601745666                                PLAZA HOME MORTGAGE INC                       PALMDALE            CA       93552     6.951      $979.87      3.2   01/01/2036   $283,295.03      80
                                                   601748146                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   MOSES LAKE            WA       98837     6.701      $913.46    2.95    01/01/2036   $283,323.21      80
                                                   601748561                                PLAZA HOME MORTGAGE INC                    SACRAMENTO             CA       95828     6.701      $913.46    2.95    01/01/2036   $283,323.21      80
                                                   601757506                                PLAZA HOME MORTGAGE INC                      OCEANSIDE            CA       92057     7.201      $913.46    3.45    02/01/2036   $283,323.21      80
                                                   601753364                                       QUICKEN LOANS INC                     SPRINGFIELD          PA       19064     7.265    $1,047.88   2.625    12/01/2035   $283,527.13      90
                                                   601759353                                        ALLIANCE BANCORP                      CONCORD             CA       94518     7.501      $913.46    3.75    02/01/2036   $284,000.00      80
                                                   601748225                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   HENDERSON             NV       89015     6.701      $916.68    2.95    01/01/2036   $284,320.82      68
                                                   601754342                                          SBMC MORTGAGE                       COMPTON             CA       90221     7.451      $949.77      3.7   02/01/2036   $284,347.11      75
                                                   601757508                                PLAZA HOME MORTGAGE INC                      ESCONDIDO            CA       92025     7.076      $949.77   3.325    02/01/2036   $284,347.11   63.33
                                                   601754352                                          SBMC MORTGAGE                        RIVERSIDE          CA       92509     6.751      $718.12        3   01/01/2046   $284,364.11      80
                                                   601748194                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       MERCED            CA       95340     6.951      $983.59      3.2   01/01/2036   $284,372.66      67
                                                   601757533                                PLAZA HOME MORTGAGE INC                       COMPTON             CA       90220     7.201      $983.59    3.45    02/01/2036   $284,372.66      75
                                                   601758485                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LAS VEGAS           NV       89141     6.951      $983.59      3.2   01/01/2036   $284,372.66      76
                                                   601769287                                     MERIDIAS CAPITAL, INC.                    PAHRUMP            NV       89061      7.79      $978.13    3.15    02/01/2046   $284,565.00      80
                                                   601753021                                   COMUNITY LENDING, INC.                   BAKERSFIELD           CA       93314     7.201      $984.94    3.45    01/01/2036   $284,761.80   61.37
                                                   601743102                                        ALLIANCE BANCORP                     HONOLULU              HI      96818     6.401      $983.59    2.65    12/01/2035   $284,840.56      75
                                                   601748215                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LAS VEGAS           NV       89103     6.951      $918.61      3.2   01/01/2036   $284,919.39      80
                                                   601743873                                          MORTGAGEIT, INC                      OAKDALE            CA       95361     7.201    $1,126.09    3.45    12/01/2035   $284,929.64      75
                                                   601744020                                          MORTGAGEIT, INC                      MURRIETA           CA       92562     7.301      $916.67    3.55    12/01/2035   $284,932.39      75
                                                   601768106                            CAMERON FINANCIAL GROUP, INC                    MENLO PARK            CA       94025     7.076      $916.67   3.325    02/01/2036   $285,000.00   39.04
                                                   601768110                            CAMERON FINANCIAL GROUP, INC                  CITRUS HEIGHTS          CA       95610     7.701    $1,360.63    3.95    02/01/2036   $285,000.00      75
                                                   601748608                                PLAZA HOME MORTGAGE INC                        ANAHEIM            CA       92804     6.701      $920.53    2.95    01/01/2036   $285,517.97   40.89
                                                   601748262                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    SUISUN CITY          CA       94585     6.951      $792.72      3.2   01/01/2046   $285,564.78      65
                                                   601752853                                          SBMC MORTGAGE                           PERRIS          CA       92571     6.951      $725.91      3.2   01/01/2046   $286,597.33   69.02
                                                   601748145                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   VICTORVILLE           CA       92392     6.701      $924.08    2.95    01/01/2036   $286,615.34      80
                                                   601761720                                     GMAC MORTGAGE CORP                   CORAL SPRINGS           FL       33065     6.626    $1,209.58   2.875    01/01/2036   $286,749.46      95
                                                   601761792                                     GMAC MORTGAGE CORP                         DACULA            GA       30019     7.201    $1,209.16    3.45    01/01/2036   $286,798.63      95
                                                   601761747                                     GMAC MORTGAGE CORP                            LYNN           MA        1901     7.326    $1,136.45   3.575    01/01/2036   $287,075.66      90
                                                   601753057                                   STEWARD FINANCIAL INC.                      ANAHEIM            CA       92804     7.201      $926.32    3.45    01/01/2036   $287,313.68      80
                                  #:225




                                                   601744126                                          MORTGAGEIT, INC                SAN BERNARDINO           CA       92405     6.401      $926.32    2.65    01/01/2036   $287,313.68      80
                                                   601752763                                        ALLIANCE BANCORP                     LANCASTER            CA       93536     7.391      $926.32    3.64    01/01/2036   $287,313.68    76.8
                                                   601753008                                   COMUNITY LENDING, INC.                 CITRUS HEIGHTS          CA       95621     7.151      $993.95      3.4   01/01/2036   $287,366.05      80
                                                   601761680                                     GMAC MORTGAGE CORP                  MARANA/TUCSON            AZ       85743     6.551    $1,061.40      2.8   12/01/2035   $287,471.72      90
                                                   601754350                                          SBMC MORTGAGE                      OCEANSIDE            CA       92056     7.151      $728.23      3.4   02/01/2046   $287,511.77   79.96
                                                   601742999                                        ALLIANCE BANCORP                      LAS VEGAS           NV       89145     7.281      $990.50    3.53    11/01/2035   $287,702.17      70
                                                   601744389                                          MORTGAGEIT, INC                       SHELTON           CT        6484     6.776      $926.32   3.025    12/01/2035   $287,943.64      80
                                                   601743708                                          MORTGAGEIT, INC                        FAIRFAX          VA       22033     6.951      $926.32      3.2   12/01/2035   $287,973.57      80
                                                   601768714                           RESIDENTIAL MORTGAGE CAPITAL                      LANCASTER            CA       93535          1     $926.32    3.25    03/01/2036   $288,000.00      80
                                                   601743963                                          MORTGAGEIT, INC                  WESTMINSTER            CA       92683     7.201      $926.32    3.45    12/01/2035   $288,032.74      80
                                                   601761779                                     GMAC MORTGAGE CORP                        SAN DIEGO          CA       92113     6.951      $926.32      3.2   01/01/2036   $288,032.74      80
                                                   601743748                                          MORTGAGEIT, INC                MORENO VALLEY            CA       92551     7.201      $926.32    3.45    12/01/2035   $288,033.43    78.9
                                                   601743957                                          MORTGAGEIT, INC                       SAN JOSE          CA       95123     7.201      $926.32    3.45    12/01/2035   $288,033.43   79.78
                                                   601748094                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      DALY CITY          CA       94015     7.001      $996.54    3.25    01/01/2036   $288,114.40      77
                                                   601762155                                   COMUNITY LENDING, INC.                          MESA           AZ       85206     7.201      $996.71    3.45    02/01/2036   $288,164.29      80
                                                   601754372                                          SBMC MORTGAGE                        SAN DIEGO          CA       92111     7.251      $728.23      3.5   01/01/2046   $288,489.04      80
                                                   601768068                                       QUICKEN LOANS INC               BOROUGH OF QUEENS          NY       11433     7.765      $928.02   3.125    02/01/2036   $288,525.00   76.94
                                                   601748244                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 CITRUS HEIGHTS          CA       95610     6.951      $999.47      3.2   01/01/2036   $288,962.53      80
                                                   601762169                                   COMUNITY LENDING, INC.                           LODI          CA       95242     7.201    $1,000.85    3.45    02/01/2036   $289,361.65   71.96
                                                   601762145                                   COMUNITY LENDING, INC.                  WOODBRIDGE             VA       22193     6.826    $1,000.85   3.075    02/01/2036   $289,361.65   78.38
                                                   601748205                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SACRAMENTO             CA       95823     6.701    $1,145.85    2.95    01/01/2036   $289,458.32      87
                                                   601761783                                     GMAC MORTGAGE CORP                      DAVENPORT            FL       33896     7.076    $1,220.04   3.325    01/01/2036   $289,521.60      95
                                                   601757480                             LOAN LINK FINANCIAL SERVICES                        HEMET            CA       92545     7.051    $1,098.09      3.3   12/01/2035   $289,716.12      90
                                                   601761668                                     GMAC MORTGAGE CORP                     BAKERSFIELD           CA       93309     6.951      $872.14      3.2   11/01/2045   $289,796.74      90
                                                   601744154                                          MORTGAGEIT, INC                       CHICAGO            IL      60707     6.826    $1,071.90   3.075    12/01/2035   $289,907.18   89.23
                                                   601752801                                          SBMC MORTGAGE                        MODESTO            CA       95354     7.251      $734.30      3.5   01/01/2046   $289,907.70      80
                                                   601761675                                     GMAC MORTGAGE CORP                       PLAINFIELD           NJ       7060     7.076    $1,140.40   3.325    11/01/2035   $289,943.88      85
                                                   601753383                                       QUICKEN LOANS INC                  MAGGIE VALLEY           NC       28751      6.89      $932.76    2.25    02/01/2036   $290,000.00   41.71
                                                   601758484                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     ROSEVILLE           CA       95678     6.951    $1,000.85      3.2   02/01/2036   $290,000.00      79
                                                   601761685                                     GMAC MORTGAGE CORP                   MOUNT HOREB             WI       53572     6.826    $1,073.74   3.075    12/01/2035   $290,966.83      90
                                                   601752851                                          SBMC MORTGAGE                    SACRAMENTO             CA       95821     7.151      $939.19      3.4   01/01/2036   $291,304.14      80
                                                   601752739                                        ALLIANCE BANCORP                   SACRAMENTO             CA       95820     7.201      $939.19    3.45    01/01/2036   $291,304.14      80
                                                   601762205                                   COMUNITY LENDING, INC.                   BAKERSFIELD           CA       93311     6.826      $939.19   3.075    02/01/2036   $291,304.14   64.89
                                                   601757504                                PLAZA HOME MORTGAGE INC                     LONG BEACH            CA       90806     7.201    $1,007.75    3.45    02/01/2036   $291,357.25      80
                                                   601758466                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      MODESTO            CA       95358     6.951    $1,007.75      3.2   01/01/2036   $291,357.25      80
                                                   601752788                                          SBMC MORTGAGE                      PICO RIVERA          CA       90660     7.001      $940.80    3.25    01/01/2036   $291,802.95      65
                                                   601752720                                        ALLIANCE BANCORP                      OAKLAND             CA       94621     7.281      $940.80    3.53    01/01/2036   $291,802.95      65
                                                   601744032                                          MORTGAGEIT, INC                   LAKEWOOD              CA       90715     7.201    $1,153.75    3.45    12/01/2035   $291,970.62      80
                                                   601754251                                  SUNTRUST MORTGAGE INC                       LYNWOOD             CA       90262     6.951      $939.19      3.2   12/01/2035   $291,973.19      80
                                                   601758506                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         YUMA            AZ       85364     6.951    $1,007.75      3.2   02/01/2036   $292,000.00      80
                                                   601768895                                        ALLIANCE BANCORP                      REDLANDS            CA       92374     6.701      $939.19    2.95    01/01/2036   $292,000.00      80
                                                   601754393                                          SBMC MORTGAGE                        SAN DIEGO          CA       92114     7.501      $774.68    3.75    02/01/2046   $292,030.01      75
                                                   601757464                             LOAN LINK FINANCIAL SERVICES                         TUSTIN          CA       92780     7.251      $995.50      3.5   01/01/2036   $292,581.38      75
                                                   601761699                                     GMAC MORTGAGE CORP                       LAS VEGAS           NV       89134     7.201    $1,081.14    3.45    12/01/2035   $293,153.16      90
                                                   601752841                                          SBMC MORTGAGE                         SUN CITY          CA       92586     7.401      $738.34    3.65    11/01/2045   $293,381.03      80
                                                   601754264                                  SUNTRUST MORTGAGE INC                    WEST ORANGE             NJ       7052     6.851      $942.41      3.1   09/01/2035   $293,389.23   72.89
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         10/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601752792                                          SBMC MORTGAGE                            RIALTO         CA       92376     7.151      $948.84      3.4   01/01/2036   $294,296.99   73.75
                                                   601743826                                          MORTGAGEIT, INC                        HIALEAH          FL       33013     6.551    $1,090.38      2.8   12/01/2035   $294,844.25   89.39
                                                   601748256                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       GLENDALE          AZ       85308     6.701      $950.77    2.95    01/01/2036   $294,895.56      80
                                                   601768911                                       ALLIANCE BANCORP                         CONCORD           CA       94521     6.701      $948.84    2.95    01/01/2036   $295,000.00   78.04
                                                   601752838                                          SBMC MORTGAGE                      BELLFLOWER           CA       90706     7.151      $952.06      3.4   01/01/2036   $295,294.61    77.9
                                                   601743731                                          MORTGAGEIT, INC                        RIVERSIDE        CA       92506     6.826      $952.05   3.075    01/01/2036   $295,294.62      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 12 of 24 Page ID




                                                   601748564                               PLAZA HOME MORTGAGE INC                 2466 MANCHESTER DRIV       CA       94806     7.201      $952.05    3.45    01/01/2036   $295,294.62   67.27
                                                   601760645                               PLAZA HOME MORTGAGE INC                           ROCKLIN          CA       95677     7.201      $952.05    3.45    02/01/2036   $295,294.62      80
                                                   601769291                                     MERIDIAS CAPITAL, INC.                     LAS VEGAS         NV       89148     7.865    $1,169.24   3.225    02/01/2036   $295,920.00      80
                                                   601743007                                       ALLIANCE BANCORP                         STOCKTON          CA       95205     6.851      $952.05      3.1   12/01/2035   $295,972.84      80
                                                   601768915                                       ALLIANCE BANCORP                          WAIANAE           HI      96792     6.701      $952.05    2.95    02/01/2036   $296,000.00      80
                                                   601761804                                     GMAC MORTGAGE CORP                     SACRAMENTO            CA       95838     7.426    $1,021.90   3.675    01/01/2036   $296,211.32      70
                                                   601757509                               PLAZA HOME MORTGAGE INC                   HUNTINGTON PARK          CA       90255     7.201    $1,097.77    3.45    02/01/2036   $296,397.23    67.5
                                                   601744054                                          MORTGAGEIT, INC                       MURRIETA          CA       92562     6.901    $1,173.51    3.15    01/01/2036   $296,445.24      75
                                                   601754172                                  SUNTRUST MORTGAGE INC                         PITTSBURG         CA       94565     7.076      $951.47   3.325    11/01/2035   $296,501.17      80
                                                   601754187                                  SUNTRUST MORTGAGE INC                        ARLINGTON          WA       98223     7.151      $952.06      3.4   11/01/2035   $296,747.37      80
                                                   601752693                                       ALLIANCE BANCORP                        LANCASTER          CA       93536     7.901      $957.20    4.15    01/01/2036   $296,890.80      80
                                                   601754374                                          SBMC MORTGAGE                           SANTEE          CA       92071     6.901      $964.92    3.15    01/01/2036   $298,231.36   74.08
                                                   601754219                                  SUNTRUST MORTGAGE INC                       WOODBURY            MN       55125     6.826      $959.70   3.075    12/01/2035   $298,317.60      80
                                                   601744111                                          MORTGAGEIT, INC                           LODI          CA       95242     7.201      $959.77    3.45    12/01/2035   $298,434.64      80
                                                   601752846                                          SBMC MORTGAGE                        CHINO HILLS        CA       91709     6.851      $752.50      3.1   11/01/2045   $298,713.37      80
                                                   601768908                                       ALLIANCE BANCORP                         ORLANDO           FL       32803     7.431      $960.90    3.68    02/01/2036   $298,750.00   79.67
                                                   601743930                                          MORTGAGEIT, INC                       SAN DIEGO         CA       92114     6.951      $961.70      3.2   12/01/2035   $298,972.57   73.83
                                                   601743897                                          MORTGAGEIT, INC                    QUEEN CREEK          AZ       85242     7.451      $961.70      3.7   12/01/2035   $299,096.85   62.42
                                                   601745678                               PLAZA HOME MORTGAGE INC                          SAN DIEGO         CA       92113     6.701      $964.92    2.95    01/01/2036   $299,285.08   69.77
                                                   601752872                                          SBMC MORTGAGE                        ESCONDIDO          CA       92027     5.851      $964.92      2.1   01/01/2036   $299,285.08      60
                                                   601752740                                       ALLIANCE BANCORP                     SACRAMENTO            CA       95826     7.281      $964.92    3.53    01/01/2036   $299,285.08      80
                                                   601762206                                   COMUNITY LENDING, INC.                       BURBANK           CA       91505     7.201      $964.92    3.45    02/01/2036   $299,285.08      50
                                                   601754333                                          SBMC MORTGAGE                  WEST HOLLYWOOD           CA       90069     6.401      $964.92    2.65    02/01/2036   $299,285.08   69.77
                                                   601757527                               PLAZA HOME MORTGAGE INC                           CORONA           CA       92881     6.951      $964.92      3.2   02/01/2036   $299,285.08   64.38
                                                   601758666                                          SBMC MORTGAGE                       MONTCLAIR           CA       91763     6.951      $999.76      3.2   02/01/2036   $299,312.74   74.63
                                                   601762152                                   COMUNITY LENDING, INC.                     HENDERSON           NV       89012     7.201    $1,035.36    3.45    02/01/2036   $299,339.64   69.44
                                                   601745667                               PLAZA HOME MORTGAGE INC                         FULLERTON          CA       92835     6.951      $869.50      3.2   01/01/2046   $299,568.00      80
                                                   601761905                                     GMAC MORTGAGE CORP                         STOCKTON          CA       95206     7.201      $869.50    3.45    02/01/2036   $299,568.00      67
                                                   601744252                                          MORTGAGEIT, INC                   WOODBRIDGE            VA       22193     6.701      $964.92    2.95    12/01/2035   $299,910.11      75
                                                   601743950                                          MORTGAGEIT, INC                         SAN JOSE        CA       95121     6.871      $964.92    3.12    12/01/2035   $299,972.46      75
                                                   601743901                                          MORTGAGEIT, INC                       MURRIETA          CA       92563     6.951      $964.92      3.2   12/01/2035   $299,972.46   66.67
                                                   601745622                               PLAZA HOME MORTGAGE INC                        WOODLAND            CA       95695     7.076    $1,035.36   3.325    12/01/2035   $299,988.07      80
                                                   601753053                                   COMUNITY LENDING, INC.                       HERCULES          CA       94547     7.201    $1,035.36    3.45    02/01/2036   $300,000.00   72.29
                                                   601758458                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SAN DIEGO         CA       92115     6.401      $964.92    2.65    02/01/2036   $300,000.00      79
                                                   601760729                                       ALLIANCE BANCORP                        EWA BEACH           HI      96706     6.401      $964.92    2.65    02/01/2036   $300,000.00      80
                                                   601754277                                  SUNTRUST MORTGAGE INC                      CENTREVILLE          VA       20121     7.151    $1,017.47      3.4   12/01/2035   $300,023.70      75
                                  #:226




                                                   601754230                                  SUNTRUST MORTGAGE INC                        OCEANSIDE          CA       92054     7.201    $1,017.47    3.45    12/01/2035   $300,023.70   70.42
                                                   601744274                                          MORTGAGEIT, INC                         BUTLER          OH       44822     7.201      $964.92    3.45    12/01/2035   $300,034.81      80
                                                   601743828                                          MORTGAGEIT, INC                       SAN DIEGO         CA       92127     7.276    $1,017.46   3.525    12/01/2035   $300,054.90      80
                                                   601757448                            LOAN LINK FINANCIAL SERVICES                    DIAMOND BAR           CA       91765     7.201      $992.73    3.45    01/01/2036   $300,068.76   71.43
                                                   601761802                                     GMAC MORTGAGE CORP                       SUNNYVALE           CA       94087     7.201    $1,035.36    3.45    01/01/2036   $300,081.61      36
                                                   601757443                            LOAN LINK FINANCIAL SERVICES                         FONTANA          CA       92335     7.301    $1,021.03    3.55    01/01/2036   $300,085.21      75
                                                   601758533                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     LOS ANGELES         CA       90011     6.951    $1,038.64      3.2   02/01/2036   $300,950.00   69.99
                                                   601748264                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        ORANGE           CA       92867     6.951      $763.63      3.2   01/01/2046   $301,488.04      48
                                                   601761682                                     GMAC MORTGAGE CORP                     SACRAMENTO            CA       95822     6.826    $1,114.40   3.075    12/01/2035   $301,984.51      90
                                                   601758665                                          SBMC MORTGAGE                      SUN CITY AREA        CA       92586     7.401      $803.02    3.65    02/01/2046   $302,712.81      80
                                                   601752837                                          SBMC MORTGAGE                   MORENO VALLEY           CA       92557     6.601      $977.79    2.85    01/01/2036   $303,275.54      80
                                                   601754348                                          SBMC MORTGAGE                          RIVERSIDE        CA       92506     6.551      $977.79      2.8   02/01/2036   $303,275.54      80
                                                   601752843                                          SBMC MORTGAGE                   MORENO VALLEY           CA       92553     7.401      $768.69    3.65    01/01/2046   $303,484.64      80
                                                   601769305                                     MERIDIAS CAPITAL, INC.                     LAS VEGAS         NV       89139          1     $976.66      3.4   03/01/2036   $303,650.00   67.23
                                                   601748172                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         LAVEEN          AZ       85339     6.101    $1,088.27    2.35    01/01/2046   $303,671.73      95
                                                   601768907                                       ALLIANCE BANCORP                     CITRUS HEIGHTS        CA       95621     9.251    $1,048.30      5.5   02/01/2036   $303,750.00      75
                                                   601748116                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         PARKER          CO       80134     6.701      $979.40    2.95    01/01/2036   $303,774.35   79.09
                                                   601762110                                   STEWARD FINANCIAL INC.                       STOCKTON          CA       95205     7.201      $977.78    3.45    01/01/2036   $304,098.47      80
                                                   601762148                                   COMUNITY LENDING, INC.                         OAKLEY          CA       94561     6.901      $981.00    3.15    02/01/2036   $304,273.17   69.79
                                                   601743369                               PLAZA HOME MORTGAGE INC                    PRESCOTT VALLEY         AZ       86314     6.701    $1,052.62    2.95    01/01/2036   $304,328.63   50.83
                                                   601754412                                          SBMC MORTGAGE                   MORENO VALLEY           CA       92553     6.601    $1,018.42    2.85    02/01/2036   $304,899.91      80
                                                   601748246                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                          MESA           AZ       85213     6.951    $1,209.07      3.2   01/01/2036   $305,428.43      90
                                                   601748196                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       LAS VEGAS         NV       89138     6.951      $849.81      3.2   01/01/2046   $306,133.44      70
                                                   601752830                                          SBMC MORTGAGE                       LOS ANGELES         CA       90066     6.601      $987.44    2.85    01/01/2036   $306,268.39   66.74
                                                   601757519                               PLAZA HOME MORTGAGE INC                           EVERETT          WA       98208     7.201    $1,059.52    3.45    02/01/2036   $306,324.23   76.75
                                                   601743843                                          MORTGAGEIT, INC                      SOUTH GATE         CA       90280     6.826      $987.43   3.075    12/01/2035   $306,939.92   74.88
                                                   601678618                           RESIDENTIAL MORTGAGE CAPITAL                             NAPA          CA       94558     7.951    $1,517.14      4.2   10/01/2045   $306,964.97   54.55
                                                   601748595                               PLAZA HOME MORTGAGE INC                           ANAHEIM          CA       92801     6.951    $1,062.97      3.2   01/01/2036   $307,322.03      70
                                                   601748587                               PLAZA HOME MORTGAGE INC                          LOS BANOS         CA       93635     6.951    $1,062.97      3.2   01/01/2036   $307,322.03   73.33
                                                   601745629                               PLAZA HOME MORTGAGE INC                          STOCKTON          CA       95206     7.201    $1,062.97    3.45    01/01/2036   $307,322.03   68.44
                                                   601760638                               PLAZA HOME MORTGAGE INC                       BAKERSFIELD          CA       93308     6.951    $1,062.97      3.2   02/01/2036   $307,322.03      80
                                                   601743075                                       ALLIANCE BANCORP                            RIALTO         CA       92376     7.081      $990.65    3.33    12/01/2035   $307,980.78      80
                                                   601744356                                          MORTGAGEIT, INC                     LOS ANGELES         CA       90023     7.201      $990.65    3.45    12/01/2035   $308,035.75      80
                                                   601743035                                       ALLIANCE BANCORP                     CITRUS HEIGHTS        CA       95610     8.701      $993.22    4.95    01/01/2036   $308,064.11   78.38
                                                   601761677                                     GMAC MORTGAGE CORP                           OMAHA           NE       68135     7.201    $1,216.18    3.45    12/01/2035   $308,380.23      90
                                                   601743992                                          MORTGAGEIT, INC                       SAN DIEGO         CA       92129     7.201      $993.87    3.45    12/01/2035   $309,035.85   45.44
                                                   601744119                                          MORTGAGEIT, INC                          MESA           AZ       85212     7.201      $994.51    3.45    12/01/2035   $309,216.45      80
                                                   601754291                                          SBMC MORTGAGE                          ANAHEIM          CA       92801     6.351      $997.09      2.6   02/01/2036   $309,261.24   53.45
                                                   601753039                                   COMUNITY LENDING, INC.                    BEN LOMOND           CA       95005     7.151    $1,069.87      3.4   01/01/2036   $309,317.63    49.6
                                                   601762207                                   COMUNITY LENDING, INC.                      ELK GROVE          CA       95758     7.201    $1,069.87    3.45    02/01/2036   $309,317.63   72.94
                                                   601748208                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        AUBURN           WA       98092     6.951      $998.34      3.2   01/01/2036   $309,650.32      80
                                                   601754332                                          SBMC MORTGAGE                       LOS ANGELES         CA       90025     6.751      $997.09        3   01/01/2036   $309,969.80      62
                                                   601769302                                     MERIDIAS CAPITAL, INC.                 SOUTH JORDAN          UT       84095        1.5   $1,069.87    3.45    03/01/2036   $310,000.00   72.94
                                                   601754297                                          SBMC MORTGAGE                       LONG BEACH          CA       90806     7.451    $1,033.09      3.7   01/01/2036   $310,142.97   72.94
                                                   601752761                                       ALLIANCE BANCORP                        MAYWOOD            CA       90270     7.351    $1,000.30      3.6   01/01/2036   $310,258.87   74.05
                                                   601743961                                          MORTGAGEIT, INC                     LANGHORNE           PA       19047     6.326    $1,001.10   2.575    01/01/2036   $310,508.28      75
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         11/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601748177                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    PITTSBURG            CA       94565     6.951     $862.01      3.2    01/01/2046   $310,526.74      76
                                                   601754345                                          SBMC MORTGAGE                    LOS ANGELES            CA       90011     6.601   $1,037.25    2.85     02/01/2036   $310,536.97      75
                                                   601753361                                        QUICKEN LOANS INC                 BEAR LAKE TWP           MI       49646     7.765   $1,003.52   3.125     01/01/2036   $311,256.48      80
                                                   601760174                           RESIDENTIAL MORTGAGE CAPITAL                      HAYWARD              CA       94545     7.501   $1,003.52    3.75     02/01/2036   $311,256.48      80
                                                   601745648                               PLAZA HOME MORTGAGE INC                        COMPTON             CA       90220     7.201   $1,076.78    3.45     01/01/2036   $311,313.22      80
                                                   601768668                           RESIDENTIAL MORTGAGE CAPITAL                   SACRAMENTO              CA       95829         1   $1,003.52      3.5    03/01/2036   $312,000.00      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 13 of 24 Page ID




                                                   601754267                                  SUNTRUST MORTGAGE INC                     GAINESVILLE           VA       20155     7.151   $1,058.17      3.4    12/01/2035   $312,024.65      80
                                                   601745674                               PLAZA HOME MORTGAGE INC                    SPRING VALLEY           CA       91977     6.701   $1,005.12    2.95     12/01/2035   $312,406.38   65.79
                                                   601754178                                  SUNTRUST MORTGAGE INC                  MORENO VALLEY            CA       92555     7.001   $1,003.52    3.25     11/01/2035   $312,722.68      80
                                                   601748169                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      RIO LINDA          CA       95673     6.701   $1,009.95    2.95     01/01/2036   $313,251.72      47
                                                   601757596                               PLAZA HOME MORTGAGE INC                          GILBERT           AZ       85297     7.201   $1,009.95    3.45     02/01/2036   $314,000.00   61.57
                                                   601748604                               PLAZA HOME MORTGAGE INC                      ESCONDIDO             CA       92026     6.701   $1,012.84    2.95     01/01/2036   $314,149.58   74.11
                                                   601753385                                        QUICKEN LOANS INC                 CANYON LAKE             CA       92587      8.14   $1,069.02      3.5    01/01/2036   $314,492.15   50.43
                                                   601745657                               PLAZA HOME MORTGAGE INC                        SAN DIEGO,          CA       92114     6.701   $1,013.16    2.95     12/01/2035   $314,837.30      63
                                                   601744348                                          MORTGAGEIT, INC                     FREMONT             CA       94536     6.626   $1,013.16   2.875     12/01/2035   $314,905.63      75
                                                   601744053                                          MORTGAGEIT, INC                MORENO VALLEY            CA       92557     7.201   $1,164.30    3.45     12/01/2035   $314,997.42      90
                                                   601753013                                   COMUNITY LENDING, INC.                       TRACY             CA       95376     7.201   $1,328.05    3.45     02/01/2036   $315,000.00      75
                                                   601758462                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                MONTEREY PARK            CA       91755     6.701     $796.50    2.95     02/01/2046   $315,000.00      63
                                                   601743903                                          MORTGAGEIT, INC                       CLOVIS            CA       93619     7.201   $1,087.13    3.45     12/01/2035   $315,020.21   54.31
                                                   601744071                                          MORTGAGEIT, INC                    LA PUENTE            CA       91746     7.201   $1,014.13    3.45     12/01/2035   $315,336.59   72.48
                                                   601754429                                          SBMC MORTGAGE                      LYNWOOD              CA       90262     7.751     $834.27        4    01/01/2046   $315,656.10      75
                                                   601752799                                          SBMC MORTGAGE                       MODESTO             CA       95357     6.901     $800.29    3.15     01/01/2046   $315,963.46    64.6
                                                   601768939                                        ALLIANCE BANCORP                  SACRAMENTO              CA       95823     7.281   $1,016.38    3.53     02/01/2036   $316,000.00      80
                                                   601757589                               PLAZA HOME MORTGAGE INC                       HERCULES             CA       94547     7.201   $1,169.85    3.45     02/01/2036   $316,500.00      75
                                                   601744045                                          MORTGAGEIT, INC                  ALEXANDRIA             VA       22312     6.151   $1,018.95      2.4    12/01/2035   $316,573.40      80
                                                   601754214                                  SUNTRUST MORTGAGE INC                    LOS ANGELES            CA       90044     6.951   $1,016.39      3.2    11/01/2035   $316,614.89      80
                                                   601757511                               PLAZA HOME MORTGAGE INC                          DUBLIN            CA       94568     7.201     $842.21    3.45     02/01/2046   $317,489.04   45.89
                                                   601758519                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      FAIRFIELD          CA       94534     6.951     $803.08      3.2    02/01/2046   $317,600.00      80
                                                   601743993                                          MORTGAGEIT, INC                  WICKENBURG             AZ       85390     6.951   $1,022.81      3.2    12/01/2035   $317,970.82    79.5
                                                   601744116                                          MORTGAGEIT, INC                  HYATTSVILLE            MD       20783     7.201   $1,022.81    3.45     12/01/2035   $318,036.91    79.7
                                                   601743740                                          MORTGAGEIT, INC              CHESAPEAKE BEACH           MD       20732     6.701   $1,025.23    2.95     12/01/2035   $318,453.43      75
                                                   601754215                                  SUNTRUST MORTGAGE INC                       SAN DIEGO           CA       92129     6.951   $1,081.06      3.2    12/01/2035   $318,708.92      75
                                                   601757599                               PLAZA HOME MORTGAGE INC                     SANTA MARIA            CA       93458     7.201   $1,343.86    3.45     02/01/2036   $318,750.00      75
                                                   601743884                                          MORTGAGEIT, INC                 SACRAMENTO              CA       95817     6.401   $1,260.44    2.65     12/01/2035   $318,768.89   79.95
                                                   601743791                                          MORTGAGEIT, INC                     RIVERSIDE           CA       92503     7.201   $1,026.67    3.45     12/01/2035   $319,163.30      80
                                                   601748201                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        CERES            CA       95307     6.951   $1,029.25      3.2    01/01/2036   $319,237.42      69
                                                   601765007                                       FRANKLIN BANK, SSB                    SAN PEDRO            CA       90731     7.151   $1,029.25      3.4    02/01/2036   $319,237.42   75.83
                                                   601748585                               PLAZA HOME MORTGAGE INC                     LOS ANGELES            CA       91042     7.076   $1,104.38   3.325     01/01/2036   $319,295.62      80
                                                   601748554                               PLAZA HOME MORTGAGE INC                       OAKLAND              CA       94601     6.951   $1,104.38      3.2    01/01/2036   $319,295.62   52.46
                                                   601753025                                   COMUNITY LENDING, INC.                      PHOENIX            AZ       85085     7.201   $1,104.38    3.45     01/01/2036   $319,295.62      80
                                                   601760658                               PLAZA HOME MORTGAGE INC                  LOS ANGELES AREA          CA       90059     7.151   $1,104.38      3.4    02/01/2036   $319,295.62      80
                                                   601743720                                          MORTGAGEIT, INC                        LYNN             MA        1902     7.201   $1,182.78    3.45     01/01/2036   $319,350.55   83.55
                                  #:227




                                                   601754409                                          SBMC MORTGAGE                    LONG BEACH             CA       90808     6.651     $809.14      2.9    02/01/2046   $319,457.53   58.19
                                                   601748133                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   EL DORADO             CA       95623     7.001     $886.95    3.25     01/01/2046   $319,513.05      77
                                                   601745690                               PLAZA HOME MORTGAGE INC                       OAKHURST             CA       93644     6.651     $927.47      2.9    01/01/2046   $319,539.20      80
                                                   601761773                                     GMAC MORTGAGE CORP                  LAGUNA NIGUEL            CA       92677     6.481   $1,029.25    2.73     01/01/2036   $319,896.93      38
                                                   601754430                                          SBMC MORTGAGE                          VISTA            CA       92084     6.601   $1,029.25    2.85     01/01/2036   $319,908.08   50.39
                                                   601746205                                       FRANKLIN BANK, SSB                     RAPID CITY          MI       49676     6.951   $1,029.25      3.2    12/01/2035   $319,970.62   48.78
                                                   601753024                                   COMUNITY LENDING, INC.                       FRESNO            CA       93726     7.201   $1,104.38    3.45     02/01/2036   $320,000.00      80
                                                   601758513                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   HELENDALE             CA       92342     6.951   $1,104.39      3.2    02/01/2036   $320,000.00      80
                                                   601769294                                     MERIDIAS CAPITAL, INC.                    ANTHEM             AZ       85086      7.79   $1,104.38    3.15     02/01/2036   $320,000.00   72.73
                                                   601743895                                          MORTGAGEIT, INC                 BALDWIN PARK            CA       91706     7.201   $1,029.25    3.45     12/01/2035   $320,037.13      80
                                                   601743735                                          MORTGAGEIT, INC                     SAN DIEGO           CA       92113     7.276   $1,029.25   3.525     12/01/2035   $320,070.39      80
                                                   601757594                               PLAZA HOME MORTGAGE INC                         EL CAJON           CA       92021     6.401   $1,035.68    2.65     02/01/2036   $322,000.00   67.79
                                                   601752708                                        ALLIANCE BANCORP                      BAY POINT           CA       94565     7.501     $816.47    3.75     01/01/2036   $322,352.61   72.56
                                                   601744283                                          MORTGAGEIT, INC                      HESPERIA           CA       92345     7.201   $1,038.90    3.45     12/01/2035   $323,037.48      85
                                                   601758674                                          SBMC MORTGAGE                     MOORPARK              CA       93021     6.851   $1,042.12      3.1    02/01/2036   $323,227.88   59.45
                                                   601752771                                        ALLIANCE BANCORP                       POMONA             CA       91767     7.201   $1,042.11    3.45     01/01/2036   $323,227.89      80
                                                   601744178                                          MORTGAGEIT, INC                     MODESTO             CA       95355     7.076   $1,042.11   3.325     12/01/2035   $324,003.94      80
                                                   601745694                               PLAZA HOME MORTGAGE INC                       LAS VEGAS            NV       89123     7.151   $1,121.64      3.4    01/01/2036   $324,284.61   79.85
                                                   601760680                               PLAZA HOME MORTGAGE INC                          GILBERT           AZ       85297     7.201   $1,121.64    3.45     02/01/2036   $324,284.61   69.89
                                                   601748099                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SAN FRANCISCO           CA       94107      1.75   $1,161.05      3.5    01/01/2036   $324,312.91      55
                                                   601748206                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        MESA             AZ       85203     6.951   $1,284.15      3.2    01/01/2036   $324,392.93      79
                                                   601748236                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     FAIR OAKS           CA       95628     6.951     $821.79      3.2    01/01/2046   $324,449.04      59
                                                   601752874                                          SBMC MORTGAGE                       SAN DIEGO           CA       92139     6.851     $821.79      3.1    01/01/2046   $324,449.04   69.15
                                                   601754195                                  SUNTRUST MORTGAGE INC                    CLEARWATER             FL       33764     7.151   $1,197.57      3.4    11/01/2035   $324,622.13      90
                                                   601752692                                        ALLIANCE BANCORP                     SUISUN CITY          CA       94583     8.901   $1,047.26    5.15     01/01/2036   $324,824.07      80
                                                   601753389                                        QUICKEN LOANS INC                   BEAVERTON             OR       97008     7.765   $1,047.26   3.125     01/01/2036   $324,824.07      80
                                                   601768941                                        ALLIANCE BANCORP                   INGLEWOOD              CA                 6.501   $1,045.33    2.75     02/01/2036   $325,000.00   79.27
                                                   601743032                                        ALLIANCE BANCORP                     HOLLISTER            CA       95023     7.501     $821.78    3.75     12/01/2035   $325,587.48   61.09
                                                   601768095                            CAMERON FINANCIAL GROUP, INC                    RICHMOND              CA       94804     7.201   $1,030.62    3.45     02/01/2046   $326,000.00   72.44
                                                   601769306                                     MERIDIAS CAPITAL, INC.                    FAIRFIELD          CA       94534      1.25     $863.40    3.15     03/01/2046   $326,000.00   63.92
                                                   601748184                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN              AMERICAN CANYON            CA       94503     6.951   $1,076.40      3.2    01/01/2046   $326,003.60      80
                                                   601744220                                          MORTGAGEIT, INC                    STOCKTON             CA       95206     7.276   $1,049.35   3.525     12/01/2035   $326,321.77   72.82
                                                   601748238                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                SANTA BARBARA            CA       93101     6.951     $826.85      3.2    01/01/2046   $326,445.65      36
                                                   601744144                                          MORTGAGEIT, INC                   RICHMOND              CA       94806     7.451   $1,051.76      3.7    12/01/2035   $327,105.92   48.44
                                                   601743962                                          MORTGAGEIT, INC                     SAN DIEGO           CA       92105     6.701   $1,054.17    2.95     12/01/2035   $327,149.16      75
                                                   601762121                                   STEWARD FINANCIAL INC.                     GARDENA             CA       90247     7.201   $1,054.98    3.45     02/01/2036   $327,218.35      80
                                                   601758664                                          SBMC MORTGAGE                     ESCONDIDO             CA       92027     7.001   $1,093.07    3.25     02/01/2036   $327,248.60   77.18
                                                   601748269                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SACRAMENTO              CA       95828     6.701   $1,132.00    2.95     01/01/2036   $327,278.00      80
                                                   601754344                                          SBMC MORTGAGE                    LOS ANGELES            CA       90011     7.601     $868.70    3.85     02/01/2046   $327,472.97      80
                                                   601743947                                          MORTGAGEIT, INC                     SAN DIEGO           CA       92105     7.201   $1,053.37    3.45     12/01/2035   $327,538.01   74.43
                                                   601748592                               PLAZA HOME MORTGAGE INC                       SANTA ANA            CA       92701     7.201   $1,133.72    3.45     01/01/2036   $327,776.91   69.89
                                                   601743713                                          MORTGAGEIT, INC               BORREGO SPRINGS           CA       92004     6.526   $1,054.98   2.775     12/01/2035   $327,867.64      80
                                                   601743022                                        ALLIANCE BANCORP                     PATTERSON            CA       95363     6.911   $1,054.98    3.16     12/01/2035   $327,969.89      80
                                                   601743752                                          MORTGAGEIT, INC                      CORONA             CA       92882     7.076   $1,054.98   3.325     12/01/2035   $328,003.97   50.46
                                                   601761728                                     GMAC MORTGAGE CORP                     DAVENPORT             FL       33897     7.201   $1,294.29    3.45     01/01/2036   $328,035.88      89
                                                   601761767                                     GMAC MORTGAGE CORP                      ELK GROVE            CA       95757     6.951   $1,054.98      3.2    01/01/2036   $328,038.06      80
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         12/23
                                 7/24/2019                                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601761751                                     GMAC MORTGAGE CORP                   SACRAMENTO            CA       95838     7.326   $1,294.29   3.575     01/01/2036   $328,069.98      89
                                                   601744272                                         MORTGAGEIT, INC                     BENSALEM           PA       19020     6.826   $1,061.41   3.075     01/01/2036   $329,213.59   68.32
                                                   601753010                                   COMUNITY LENDING, INC.                    ELK GROVE          CA       95758     7.201   $1,061.41    3.45     01/01/2036   $329,213.59   63.46
                                                   601752669                                       ALLIANCE BANCORP                      LOS BANOS          CA       93635     7.501   $1,138.90    3.75     01/01/2036   $329,273.60   74.16
                                                   601752667                                       ALLIANCE BANCORP                         SALINAS         CA       93905     7.201     $914.67    3.45     01/01/2036   $329,497.83      66
                                                   601744023                                         MORTGAGEIT, INC                      FONTANA           CA       92337     6.826   $1,060.12   3.075     12/01/2035   $329,535.51      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 14 of 24 Page ID




                                                   601743719                                         MORTGAGEIT, INC                       WESTON           FL       33327     7.201   $1,060.13    3.45     12/01/2035   $329,638.25      80
                                                   601743877                                         MORTGAGEIT, INC                    RICHMOND            CA       94804     7.201   $1,060.12    3.45     12/01/2035   $329,638.26      80
                                                   601743974                                         MORTGAGEIT, INC                      WILLIAMS          CA       95987     7.276   $1,060.12   3.525     12/01/2035   $329,672.51      80
                                                   601754423                                         SBMC MORTGAGE              NEWBURY PARK AREA,TH        CA       91320     6.451   $1,061.42      2.7    01/01/2036   $329,885.55   53.23
                                                   601768085                                       QUICKEN LOANS INC                 VALLEY SPRINGS         CA       95252         1   $1,061.42        3    03/01/2036   $330,000.00   41.25
                                                   601744057                                         MORTGAGEIT, INC                     LAS VEGAS          NV       89144     7.026   $1,061.41   3.275     12/01/2035   $330,004.01      75
                                                   601761836                                     GMAC MORTGAGE CORP                     ESCONDIDO           CA       92026     6.826   $1,061.41   3.075     01/01/2036   $330,004.01      62
                                                   601762122                                   STEWARD FINANCIAL INC.                    TEMECULA           CA       92592     7.151   $1,061.41      3.4    01/01/2036   $330,072.59   77.65
                                                   601758676                                         SBMC MORTGAGE                   SAN CLEMENTE           CA       92672     7.001     $836.96    3.25     02/01/2046   $330,438.87   55.17
                                                   601748188                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   CHINO HILLS         CA       91709     6.701   $1,067.85    2.95     01/01/2036   $331,208.82      67
                                                   601761858                                     GMAC MORTGAGE CORP                   SAINT GEORGE          UT       84770     6.951   $1,145.80      3.2    02/01/2036   $331,269.20      80
                                                   601761900                                     GMAC MORTGAGE CORP                         SAN JOSE        CA       95111     6.701   $1,145.80    2.95     02/01/2036   $331,269.20      80
                                                   601752735                                       ALLIANCE BANCORP                      OAKLAND            CA       94605     7.501     $839.48    3.75     01/01/2036   $331,437.19      80
                                                   601761947                                     GMAC MORTGAGE CORP                        LOMPOC           CA       93436     7.201     $962.25    3.45     02/01/2036   $331,521.92      79
                                                   601745680                               PLAZA HOME MORTGAGE INC                         LA MESA          CA       91941     6.401   $1,069.45    2.65     01/01/2036   $331,707.63      70
                                                   601743915                                         MORTGAGEIT, INC                        TUCSON          AZ       85747     6.526   $1,070.26   2.775     01/01/2036   $331,957.03      80
                                                   601768709                           RESIDENTIAL MORTGAGE CAPITAL                     SANTA ROSA          CA       95403     7.076   $1,145.80   3.325     01/01/2036   $332,000.00      80
                                                   601744133                                         MORTGAGEIT, INC                      HANFORD           CA       93230     7.276   $1,067.84   3.525     12/01/2035   $332,073.04      80
                                                   601754211                                  SUNTRUST MORTGAGE INC                      TEMECULA           CA       92592     6.951   $1,067.85      3.2    11/01/2035   $332,699.73   79.43
                                                   601743952                                         MORTGAGEIT, INC                   ELLICOTT CITY        MD       21043     7.201   $1,070.42    3.45     12/01/2035   $332,838.62      80
                                                   601748573                               PLAZA HOME MORTGAGE INC                      MONTCLAIR           CA       91763     7.151   $1,151.84      3.4    01/01/2036   $333,015.35      75
                                                   601742996                                       ALLIANCE BANCORP                  SAN FERNANDO           CA       91340     7.501   $1,067.84    3.75     11/01/2035   $333,044.42    66.4
                                                   601761673                                     GMAC MORTGAGE CORP                      SEABROOK           NH        3874     7.201   $1,312.05    3.45     11/01/2035   $333,690.45   89.99
                                                   601754309                                         SBMC MORTGAGE                       WINNETKA           CA       91306     7.501   $1,114.73    3.75     02/01/2036   $333,733.71      75
                                                   601753014                                   COMUNITY LENDING, INC.                        TRACY          CA       95376     7.201   $1,407.10    3.45     02/01/2036   $333,750.00      75
                                                   601748217                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      MERCED           CA       95340     6.951   $1,409.96      3.2    01/01/2036   $333,854.11      95
                                                   601762179                                   COMUNITY LENDING, INC.                    LAS VEGAS          NV       89123     7.201   $1,076.99    3.45     02/01/2036   $334,046.05      80
                                                   601745695                               PLAZA HOME MORTGAGE INC                 TRABUCO CANYON           CA       92679     6.701   $1,077.49    2.95     01/01/2036   $334,201.68   42.68
                                                   601758528                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   BEAVERTON           OR       97007     6.651   $1,076.21      2.9    02/01/2036   $334,600.00      80
                                                   601754431                                         SBMC MORTGAGE                        FAIR OAKS         CA       95623     7.401     $847.70    3.65     02/01/2046   $334,681.68      75
                                                   601744093                                         MORTGAGEIT, INC                       FAIRFIELD        CA       94533     6.776   $1,077.49   3.025     12/01/2035   $334,934.45   76.14
                                                   601768661                           RESIDENTIAL MORTGAGE CAPITAL                         SAN JOSE        CA       95127         1   $1,077.49      2.7    03/01/2036   $335,000.00   55.83
                                                   601752813                                         SBMC MORTGAGE               RESEDA AREA, LOS ANG       CA       91335     6.551   $1,080.71      2.8    01/01/2036   $335,199.29      80
                                                   601754349                                         SBMC MORTGAGE                      SUN VALLEY          CA       91352     6.851     $849.60      3.1    02/01/2046   $335,430.40   67.74
                                                   601744171                                         MORTGAGEIT, INC                      SAN DIEGO         CA       92126     6.151   $1,080.71      2.4    12/01/2035   $335,759.66   78.14
                                                   601762100                                   STEWARD FINANCIAL INC.                     ENCINITAS         CA       92024     7.201   $1,219.01    3.45     02/01/2036   $335,938.81   54.14
                                  #:228




                                                   601768900                                       ALLIANCE BANCORP                      STOCKTON           CA       95209     7.431     $849.60    3.68     02/01/2036   $336,000.00      80
                                                   601768920                                       ALLIANCE BANCORP                     SAN BRUNO           CA       94066     7.431   $1,080.71    3.68     02/01/2036   $336,000.00      80
                                                   601761739                                     GMAC MORTGAGE CORP                FORT LAUDERDALE          FL       33304     7.201   $1,327.61    3.45     01/01/2036   $336,036.05      90
                                                   601743973                                         MORTGAGEIT, INC                     OAKLAND            CA       94603     7.201   $1,080.71    3.45     12/01/2035   $336,038.99      80
                                                   601743824                                         MORTGAGEIT, INC                    MANASSAS            VA       20109     7.276   $1,080.71   3.525     12/01/2035   $336,073.90      80
                                                   601744279                                         MORTGAGEIT, INC                     PALMDALE           CA       93551     7.201   $1,085.53    3.45     01/01/2036   $336,695.72      75
                                                   601748617                               PLAZA HOME MORTGAGE INC                      CHULA VISTA         CA       91911     7.201   $1,164.78    3.45     01/01/2036   $336,757.10   69.59
                                                   601748109                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    TEMECULA           CA       92591     6.701   $1,085.86    2.95     01/01/2036   $336,795.47      80
                                                   601760650                               PLAZA HOME MORTGAGE INC                        SAN DIEGO         CA       92111     7.076   $1,093.57   3.325     02/01/2036   $336,817.08      80
                                                   601745626                               PLAZA HOME MORTGAGE INC                        NEWMAN            CA       95360     7.201   $1,165.13    3.45     01/01/2036   $336,856.87      80
                                                   601768940                                       ALLIANCE BANCORP                   BURLINGAME            CA       94010     7.081   $1,083.93    3.33     02/01/2036   $337,000.00   78.37
                                                   601768080                                       QUICKEN LOANS INC                   SCOTTSDALE           AZ       85259     7.765   $1,083.93   3.125     02/01/2036   $337,000.00   57.12
                                                   601748562                               PLAZA HOME MORTGAGE INC                       ROSEVILLE          CA       95747     7.201     $979.64    3.45     01/01/2046   $337,513.28   71.92
                                                   601761933                                     GMAC MORTGAGE CORP                        ROCKLIN          CA       95677     7.201     $980.80    3.45     02/01/2036   $337,912.70      80
                                                   601631557                                         MORTGAGEIT, INC                        SAN JOSE        CA       95111     6.776   $1,077.49   3.025     07/01/2035   $338,008.60   58.26
                                                   601768942                                       ALLIANCE BANCORP                     ESCONDIDO           CA       92027     7.431   $1,088.43    3.68     02/01/2036   $338,400.00      80
                                                   601754359                                         SBMC MORTGAGE                        MURRIETA          CA       92563     6.801     $859.08    3.05     02/01/2046   $338,604.06      75
                                                   601757534                               PLAZA HOME MORTGAGE INC               RANCHO CUCAMONGA           CA       91739     6.951   $1,091.97      3.2    02/01/2036   $338,690.95      70
                                                   601761820                                     GMAC MORTGAGE CORP                          VENICE         CA       90291     6.251   $1,090.36      2.5    01/01/2036   $338,827.97      40
                                                   601754271                                  SUNTRUST MORTGAGE INC                   WOODBRIDGE            VA       22193     6.701   $1,149.74    2.95     12/01/2035   $338,885.85      75
                                                   601748623                               PLAZA HOME MORTGAGE INC                         PHOENIX          AZ       85331     7.201   $1,255.78    3.45     01/01/2036   $339,060.47      75
                                                   601762191                                   COMUNITY LENDING, INC.                    LAS VEGAS          NV       89113     7.201   $1,255.78    3.45     02/01/2036   $339,060.47      75
                                                   601760182                           RESIDENTIAL MORTGAGE CAPITAL                     SANTA ROSA          CA       95401     7.101   $1,093.41    3.35     02/01/2036   $339,139.88      68
                                                   601765032                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    LA CENTER          WA       98629     7.001   $1,093.58    3.25     02/01/2036   $339,189.75      68
                                                   601752713                                       ALLIANCE BANCORP                   SACRAMENTO            CA       95831     7.431   $1,093.57    3.68     01/01/2036   $339,189.76   77.27
                                                   601744222                                         MORTGAGEIT, INC                         DIXON          CA       95620     7.201   $1,093.57    3.45     01/01/2036   $339,189.76   77.27
                                                   601748607                               PLAZA HOME MORTGAGE INC                       PALMDALE           CA       93551     7.201   $1,173.41    3.45     01/01/2036   $339,251.59   75.56
                                                   601761904                                     GMAC MORTGAGE CORP                    MINNEAPOLIS          MN       55418     7.201   $1,343.41    3.45     02/01/2036   $339,364.92      80
                                                   601744246                                         MORTGAGEIT, INC              LOS ANGELES (VALLEY       CA       91607     6.401   $1,093.57    2.65     12/01/2035   $339,827.47   66.67
                                                   601744233                                         MORTGAGEIT, INC                      STERLING          VA       20165     7.076   $1,093.57   3.325     12/01/2035   $339,868.32   64.76
                                                   601768091                            CAMERON FINANCIAL GROUP, INC                     GLENDALE           AZ       85302      2.75   $1,168.67    3.45     03/01/2046   $340,000.00   77.27
                                                   601768678                           RESIDENTIAL MORTGAGE CAPITAL                       FREMONT           CA       94536         1     $859.71   3.925     03/01/2046   $340,000.00      80
                                                   601744396                                         MORTGAGEIT, INC                   ALEXANDRIA           VA       22304     7.151   $1,093.57      3.4    12/01/2035   $340,039.47   69.39
                                                   601744017                                         MORTGAGEIT, INC                      SAN DIEGO         CA       92139     6.901   $1,093.90    3.15     12/01/2035   $340,068.78   69.41
                                                   601753060                                   STEWARD FINANCIAL INC.                  WEST COVINA          CA       91791     7.201   $1,096.47    3.45     01/01/2036   $340,087.61      70
                                                   601745655                               PLAZA HOME MORTGAGE INC                           PERRIS         CA       92571     6.951   $1,095.08      3.2    12/01/2035   $340,436.75      80
                                                   601731462                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        DIXON          CA       95620     7.001     $859.72    3.25     12/01/2045   $340,473.15   79.07
                                                   601754356                                         SBMC MORTGAGE                      CHULA VISTA         CA       91910     6.701   $1,098.40    2.95     02/01/2036   $340,686.18   57.89
                                                   601748272                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      POMONA           CA       91767     6.701   $1,178.93    2.95     01/01/2036   $340,848.07      80
                                                   601758448                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    BURBANK            CA       91504     6.951     $944.88      3.2    02/01/2046   $340,900.00      70
                                                   601743098                                       ALLIANCE BANCORP                     EWA BEACH            HI      96706     6.701   $1,106.44    2.95     12/01/2035   $341,944.54      80
                                                   601761681                                     GMAC MORTGAGE CORP                     CHANDLER            AZ       85224     6.626   $1,262.62   2.875     12/01/2035   $342,042.09      90
                                                   601761809                                     GMAC MORTGAGE CORP                     LANCASTER           CA       93536     6.551   $1,181.69      2.8    01/01/2036   $342,279.62      80
                                                   601759343                                       ALLIANCE BANCORP                       MODESTO           CA       95354     7.501   $1,101.29    3.75     02/01/2036   $342,400.00      80
                                                   601757507                               PLAZA HOME MORTGAGE INC                     LOS ANGELES          CA       90031     7.201   $1,186.18    3.45     02/01/2036   $342,943.45   79.01
                                                   601744060                                         MORTGAGEIT, INC                   SILVER SPRING        MD       20902     7.151   $1,103.87      3.4    12/01/2035   $343,038.68      80
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                       13/23
                                 7/24/2019                                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601743744                                          MORTGAGEIT, INC                 CHULA VISTA           CA       91911     7.201   $1,106.44    3.45     01/01/2036   $343,180.23   79.08
                                                   601760637                                PLAZA HOME MORTGAGE INC                       SAN JOSE          CA       95119     7.201   $1,187.21    3.45     02/01/2036   $343,242.79   76.44
                                                   601743838                                          MORTGAGEIT, INC                    SAN DIEGO          CA       92113     7.201   $1,106.44    3.45     12/01/2035   $343,644.11      80
                                                   601743722                                          MORTGAGEIT, INC                SACRAMENTO             CA       95833     6.701   $1,106.44    2.95     12/01/2035   $343,896.93      80
                                                   601754250                                  SUNTRUST MORTGAGE INC                   LOS ANGELES           CA       90003     6.951   $1,106.44      3.2    12/01/2035   $343,968.43      80
                                                   601743902                                          MORTGAGEIT, INC                 LOS ANGELES           CA       90044     7.201   $1,271.49    3.45     12/01/2035   $343,997.18    83.9
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 15 of 24 Page ID




                                                   601758554                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     VALLEJO           CA       94590     7.001     $953.48    3.25     02/01/2046   $344,000.00      80
                                                   601762128                                   STEWARD FINANCIAL INC.            COLORADO SPRINGS           CO       80918     7.076   $1,149.05   3.325     02/01/2036   $344,010.12      80
                                                   601744081                                          MORTGAGEIT, INC                WOODBRIDGE             VA       22193     7.201   $1,106.44    3.45     12/01/2035   $344,039.93      80
                                                   601761813                                     GMAC MORTGAGE CORP                     OAKLAND             CA       94603     7.451   $1,187.21      3.7    01/01/2036   $344,165.09      80
                                                   601760653                                PLAZA HOME MORTGAGE INC                    MAKAWAO               HI      96768     6.951   $1,109.66      3.2    02/01/2036   $344,177.84    57.5
                                                   601748143                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN            COLORADO SPRINGS           CO       80906     6.951   $1,190.67      3.2    01/01/2036   $344,240.58      75
                                                   601761942                                     GMAC MORTGAGE CORP                  QUAIL VALLEY           CA       92587     7.201   $1,190.66    3.45     02/01/2036   $344,240.59      72
                                                   601752852                                          SBMC MORTGAGE                          VISTA          CA       92084     7.001     $872.36    3.25     01/01/2046   $344,415.14   72.64
                                                   601754438                                          SBMC MORTGAGE                       EL CAJON          CA       92019     6.851     $872.36      3.1    02/01/2046   $344,415.14      75
                                                   601753029                                   COMUNITY LENDING, INC.                 SILVER SPRING         MD       20902     7.201   $1,275.19    3.45     02/01/2036   $345,000.00      75
                                                   601757582                                PLAZA HOME MORTGAGE INC                        FRESNO           CA       93704     7.001   $1,109.66    3.25     02/01/2036   $345,000.00      80
                                                   601758523                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        NAPA           CA       94558     6.651     $956.25      2.9    02/01/2046   $345,000.00      62
                                                   601758537                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     UPLAND            CA       91786     6.951   $1,192.74      3.2    02/01/2036   $345,600.00      80
                                                   601743025                                        ALLIANCE BANCORP                     OAKDALE            CA       95361     7.351     $877.03      3.6    12/01/2035   $346,234.94   79.99
                                                   601752662                                        ALLIANCE BANCORP                    VACAVILLE           CA       95687     7.501   $1,114.16    3.75     12/01/2035   $346,548.20      80
                                                   601745689                                PLAZA HOME MORTGAGE INC                   PISMO BEACH           CA       93449     7.076   $1,119.31   3.325     01/01/2036   $347,170.69      80
                                                   601752867                                          SBMC MORTGAGE                      MURRIETA           CA       92563     6.801     $879.94    3.05     01/01/2046   $347,410.06      80
                                                   601752869                                          SBMC MORTGAGE                      SAN DIEGO          CA       92114     7.151   $1,121.72      3.4    01/01/2036   $347,918.91      75
                                                   601768712                           RESIDENTIAL MORTGAGE CAPITAL               CANYON COUNTRY            CA       91387         1   $1,119.31    3.75     03/01/2036   $348,000.00      80
                                                   601761841                                     GMAC MORTGAGE CORP                  MASTIC BEACH           NY       11951     7.326   $1,117.71   3.575     01/01/2036   $348,149.16      80
                                                   601752835                                          SBMC MORTGAGE                       ONTARIO           CA       91764     6.801     $881.84    3.05     01/01/2046   $348,158.79      75
                                                   601754418                                          SBMC MORTGAGE              NORTH HILLS AREA, LO       CA       91343     6.751   $1,122.53        3    01/01/2036   $348,167.45   56.29
                                                   601754285                                          SBMC MORTGAGE                    TORRANCE             CA       90504     6.251   $1,122.53      2.5    02/01/2036   $348,168.30   71.96
                                                   601743320                                PLAZA HOME MORTGAGE INC                    SOUTH GATE           CA       90280     7.201   $1,008.62    3.45     12/01/2045   $348,481.14   75.65
                                                   601743870                                          MORTGAGEIT, INC                 CULVER CITY           CA       90230     7.026   $1,121.72   3.275     12/01/2035   $348,753.40    74.6
                                                   601744196                                          MORTGAGEIT, INC                   NORWALK             CA       90650     7.201   $1,121.72    3.45     12/01/2035   $348,790.48      75
                                                   601752798                                          SBMC MORTGAGE                     MANTECA             CA       95336     6.251   $1,125.74      2.5    01/01/2036   $349,165.93   65.85
                                                   601754341                                          SBMC MORTGAGE             SUNLAND AREA, LOS AN        CA       91040     6.251   $1,125.74      2.5    02/01/2036   $349,165.93   59.83
                                                   601743891                                          MORTGAGEIT, INC                FEDERAL WAY            WA       98003     7.451   $1,290.53      3.7    12/01/2035   $349,219.73      90
                                                   601748610                                PLAZA HOME MORTGAGE INC                IMPERIAL BEACH           CA       91932     7.201   $1,207.92    3.45     01/01/2036   $349,229.58   66.54
                                                   601748590                                PLAZA HOME MORTGAGE INC                     LYNWOOD             CA       90262     7.201   $1,207.92    3.45     01/01/2036   $349,229.58   74.47
                                                   601748621                                PLAZA HOME MORTGAGE INC                     LAS VEGAS           NV       89123     7.201   $1,207.92    3.45     01/01/2036   $349,229.58   66.79
                                                   601753035                                   COMUNITY LENDING, INC.                   LAS VEGAS           NV       89131     7.201   $1,207.92    3.45     01/01/2036   $349,229.58   76.09
                                                   601768670                           RESIDENTIAL MORTGAGE CAPITAL                       FOLSOM            CA       95630         1   $1,124.45   3.125     03/01/2036   $349,600.00      80
                                                   601744095                                          MORTGAGEIT, INC                    FILLMORE           CA       93015     6.701   $1,125.74    2.95     12/01/2035   $349,895.13   65.42
                                                   601758551                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SEATTLE           WA       98117     6.951   $1,207.92      3.2    02/01/2036   $350,000.00      70
                                  #:229




                                                   601744075                                          MORTGAGEIT, INC                SAN LORENZO            CA       94580     7.201   $1,125.74    3.45     12/01/2035   $350,040.62   56.45
                                                   601758538                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   PALMDALE            CA       93550     6.951   $1,209.30      3.2    02/01/2036   $350,400.00      80
                                                   601768059                                       QUICKEN LOANS INC            WEST BLOOMFIELD TWP         MI       48324     7.515   $1,128.64   2.875     02/01/2036   $350,900.00   73.87
                                                   601761715                                     GMAC MORTGAGE CORP               FORT LAUDERDALE           FL       33308     6.251   $1,481.94      2.5    01/01/2036   $351,205.91      95
                                                   601748197                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 WINCHESTER            CA       92596     6.951   $1,214.83      3.2    01/01/2036   $351,225.17      80
                                                   601745619                                PLAZA HOME MORTGAGE INC                     PITTSBURG           CA       94565     6.951   $1,214.82      3.2    01/01/2036   $351,225.18      80
                                                   601748271                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN            HUNTINGTON BEACH           CA       92646     6.951   $1,390.83      3.2    01/01/2036   $351,342.50      80
                                                   601752717                                        ALLIANCE BANCORP                    OAKLAND             CA       94621     7.501     $890.05    3.75     01/01/2036   $351,403.28      80
                                                   601760694                                        ALLIANCE BANCORP                    LOS BANOS           CA       93635     8.651   $1,132.17      4.9    02/01/2036   $352,000.00      80
                                                   601768925                                        ALLIANCE BANCORP               MORENO VALLEY            CA       92557     7.281   $1,132.17    3.53     01/01/2036   $352,000.00      80
                                                   601768063                                       QUICKEN LOANS INC                       FAIRFAX          VA       22031      8.14   $1,193.83      3.5    12/01/2035   $352,000.00      80
                                                   601761845                                     GMAC MORTGAGE CORP                     MANTECA             CA       95336     7.201   $1,214.82    3.45     01/01/2036   $352,095.76      80
                                                   601754417                                          SBMC MORTGAGE                         SALIDA          CA       95368     6.901   $1,133.46    3.15     01/01/2036   $352,409.64      80
                                                   601761941                                     GMAC MORTGAGE CORP                      SAN DIEGO          CA       92126     6.701   $1,138.36    2.95     02/01/2036   $353,081.58      65
                                                   601768894                                        ALLIANCE BANCORP                        TUSTIN          CA       92780     6.701   $1,137.32    2.95     02/01/2036   $353,600.00      80
                                                   601744276                                          MORTGAGEIT, INC                  ROCKVILLE            MD       20852     7.201   $1,138.60    3.45     12/01/2035   $354,041.09      80
                                                   601762203                                   COMUNITY LENDING, INC.                  GLENDORA             CA       91741     7.076   $1,141.82   3.325     02/01/2036   $354,154.01   44.38
                                                   601748151                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       CERES           CA       95307     6.951   $1,225.18      3.2    01/01/2036   $354,218.57      78
                                                   601744400                                          MORTGAGEIT, INC                     PHOENIX           AZ       85020     7.201   $1,145.04    3.45     01/01/2036   $355,151.63      80
                                                   601753031                                   COMUNITY LENDING, INC.                   STOCKTON            CA       95206     6.826   $1,145.04   3.075     01/01/2036   $355,151.63    69.8
                                                   601748230                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   PALMDALE            CA       93551     6.951     $986.74      3.2    01/01/2046   $355,458.26      80
                                                   601745646                                PLAZA HOME MORTGAGE INC                      RIVERSIDE          CA       92509     7.201   $1,031.81    3.45     01/01/2046   $355,487.36   77.39
                                                   601768090                            CAMERON FINANCIAL GROUP, INC                    KAMUELA              HI      96743     7.151   $1,228.63      3.4    02/01/2036   $356,000.00      80
                                                   601760713                                        ALLIANCE BANCORP                     SAN DIEGO          CA       92114     7.501     $900.80    3.75     02/01/2036   $356,250.00      75
                                                   601743841                                          MORTGAGEIT, INC                BIG BEAR LAKE          CA       92315     7.201   $1,145.84    3.45     12/01/2035   $356,291.35      75
                                                   601748261                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    RAMONA             CA       92065     6.951   $1,233.81      3.2    01/01/2036   $356,713.07      74
                                                   601744092                                          MORTGAGEIT, INC                   OAKLAND             CA       94605     6.951   $1,148.25      3.2    12/01/2035   $356,967.24   46.06
                                                   601760692                                        ALLIANCE BANCORP                      SAN JOSE          CA       95122     7.281   $1,149.86    3.53     02/01/2036   $357,500.00      65
                                                   601757439                             LOAN LINK FINANCIAL SERVICES                   LAKEPORT            CA       95453      1.95   $1,320.18        3    01/01/2036   $358,126.91   79.91
                                                   601768711                           RESIDENTIAL MORTGAGE CAPITAL                   WEST COVINA           CA       91791         1   $1,154.69   3.075     03/01/2036   $359,000.00   74.79
                                                   601752700                                        ALLIANCE BANCORP                      PHOENIX           AZ       85013     7.391   $1,157.90    3.64     01/01/2036   $359,142.10      80
                                                   601744248                                          MORTGAGEIT, INC                 LOS ANGELES           CA       90062     7.201   $1,157.90    3.45     01/01/2036   $359,142.10    76.6
                                                   601748176                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     GILBERT           AZ       85233     6.951   $1,242.44      3.2    01/01/2036   $359,207.56      80
                                                   601748219                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 CHULA VISTA           CA       91913     6.401   $1,242.44    2.65     01/01/2036   $359,207.56      80
                                                   601745634                                PLAZA HOME MORTGAGE INC                     HAYWARD             CA       94541     6.951   $1,242.43      3.2    01/01/2036   $359,207.57   70.18
                                                   601762167                                   COMUNITY LENDING, INC.               SAN FERNANDO            CA       91340     7.201   $1,242.43    3.45     02/01/2036   $359,207.57      72
                                                   601752722                                        ALLIANCE BANCORP                      VALLEJO           CA       94589     7.431     $910.28    3.68     01/01/2036   $359,389.72      80
                                                   601757473                             LOAN LINK FINANCIAL SERVICES                   LARKSPUR            CO       80118     6.851   $1,157.90      3.1    01/01/2036   $359,994.80    68.7
                                                   601744305                                          MORTGAGEIT, INC                WOODBRIDGE             VA       22193     7.201   $1,330.63    3.45     12/01/2035   $359,997.05      90
                                                   601758518                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       TRACY           CA       95376     6.651   $1,157.91      2.9    02/01/2036   $360,000.00      80
                                                   601759386                                        ALLIANCE BANCORP                      MILILANI           HI      96789     6.701   $1,157.90    2.95     02/01/2036   $360,000.00      80
                                                   601768924                                        ALLIANCE BANCORP                         LODI           CA       95240     7.431   $1,157.90    3.68     02/01/2036   $360,000.00      80
                                                   601761712                                     GMAC MORTGAGE CORP                     REDLANDS            CA       92374     6.551   $1,422.44      2.8    12/01/2035   $360,265.49      90
                                                   601753072                                   STEWARD FINANCIAL INC.                  TEMECULA             CA       92591     7.151   $1,161.92      3.4    01/01/2036   $360,389.12      65
                                                   601754363                                          SBMC MORTGAGE                   CHULA VISTA           CA       91910     6.651     $910.29      2.9    01/01/2046   $360,431.59    76.6
                                                   601743358                                PLAZA HOME MORTGAGE INC                    ESCONDIDO            CA       92027     7.201   $1,043.40    3.45     12/01/2045   $360,497.73      80
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                       14/23
                                 7/24/2019                                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601754210                                  SUNTRUST MORTGAGE INC                       WHITTIER          CA       90602     6.951    $1,157.91      3.2   11/01/2035   $360,758.73      80
                                                   601754174                                  SUNTRUST MORTGAGE INC                ARROYO GRANDE            CA       93420     7.001    $1,157.91    3.25    11/01/2035   $360,833.84   72.87
                                                   601760169                           RESIDENTIAL MORTGAGE CAPITAL                     LARKSPUR            CA       94939     6.401    $1,163.69    2.65    02/01/2036   $360,937.81      67
                                                   601754170                                  SUNTRUST MORTGAGE INC                        VALLEJO          CA       94590     7.151    $1,219.77      3.4   10/01/2035   $361,251.73   79.92
                                                   601761788                                     GMAC MORTGAGE CORP                       POMONA            CA       91767     7.201    $1,247.95    3.45    01/01/2036   $361,698.37      80
                                                   601753372                                        QUICKEN LOANS INC               BANK TOWNSHIP           MI       49729     7.015    $1,164.02   2.375    02/01/2036   $361,900.00   56.55
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 16 of 24 Page ID




                                                   601768659                           RESIDENTIAL MORTGAGE CAPITAL                   LOS ANGELES           CA       90029        1.5   $1,005.03        4   03/01/2046   $362,600.00      75
                                                   601744321                                          MORTGAGEIT, INC                   MONKTON             MD       21111     7.201    $1,167.55    3.45    12/01/2035   $363,042.13   75.47
                                                   601748154                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       CLOVIS          CA       93611     7.315    $1,170.78   2.675    01/01/2036   $363,132.55      80
                                                   601745638                                PLAZA HOME MORTGAGE INC                        SAN JOSE         CA       95123     6.401    $1,170.77    2.65    01/01/2036   $363,132.56      80
                                                   601753075                                   STEWARD FINANCIAL INC.                  CHULA VISTA          CA       91911     7.201    $1,170.77    3.45    01/01/2036   $363,132.56      70
                                                   601757477                             LOAN LINK FINANCIAL SERVICES                    SAN DIEGO          CA       92114     7.301    $1,238.85    3.55    02/01/2036   $363,185.82   78.28
                                                   601745662                                PLAZA HOME MORTGAGE INC                   LOS ANGELES           CA       90003     6.401    $1,256.24    2.65    01/01/2036   $363,198.76      80
                                                   601760665                                PLAZA HOME MORTGAGE INC              BLOOMINGTON AREA           CA       92316     7.201    $1,256.24    3.45    02/01/2036   $363,198.76      80
                                                   601748255                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   LAS VEGAS           NV       89128     6.951      $920.40      3.2   01/01/2046   $363,382.93      80
                                                   601743959                                          MORTGAGEIT, INC                   OCEANSIDE           CA       92057     7.201    $1,437.25    3.45    12/01/2035   $363,713.40      75
                                                   601754366                                          SBMC MORTGAGE                     ELK GROVE           CA       95757     6.401    $1,170.77    2.65    01/01/2036   $363,858.64      80
                                                   601754408                                          SBMC MORTGAGE                      FONTANA            CA       92336     7.351    $1,215.71      3.6   02/01/2036   $363,964.29      80
                                                   601758454                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    MODESTO            CA       95355     6.701    $1,008.91    2.95    02/01/2046   $364,000.00      76
                                                   601758540                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    MURPHYS            CA       95247     6.651    $1,170.78      2.9   02/01/2036   $364,000.00      65
                                                   601768713                           RESIDENTIAL MORTGAGE CAPITAL             RANCHO CUCAMONGA            CA       91739          1   $1,170.77    3.55    03/01/2036   $364,000.00      80
                                                   601758654                                          SBMC MORTGAGE                     GLENDALE            CA       91202     6.701    $1,173.99    2.95    02/01/2036   $364,130.18   64.04
                                                   601752689                                        ALLIANCE BANCORP                    SANTA ANA           CA       92704     9.051      $922.92      5.3   01/01/2036   $364,381.25   58.87
                                                   601743758                                          MORTGAGEIT, INC                   ROCKVILLE           MD       20850     6.851    $1,172.38      3.1   12/01/2035   $364,466.54      75
                                                   601768927                                        ALLIANCE BANCORP                        TRACY           CA                 7.501      $922.42    3.75    02/01/2036   $364,800.00      80
                                                   601768937                                        ALLIANCE BANCORP                    HOLLISTER           CA       95023     7.351    $1,173.98      3.6   02/01/2036   $365,000.00   65.06
                                                   601743760                                          MORTGAGEIT, INC                EAST PALO ALTO         CA       94303     7.076    $1,173.98   3.325    12/01/2035   $365,004.44   54.07
                                                   601753044                                   COMUNITY LENDING, INC.                   STOCKTON            CA       95212     7.201    $1,178.50    3.45    01/01/2036   $365,530.84      80
                                                   601752847                                          SBMC MORTGAGE                      FONTANA            CA       92336     6.751    $1,182.03        3   01/01/2036   $366,624.22      75
                                                   601745669                                PLAZA HOME MORTGAGE INC            RANCHO SANTA MARGARI         CA       92688     6.901    $1,182.03    3.15    01/01/2036   $366,624.22   79.03
                                                   601760176                           RESIDENTIAL MORTGAGE CAPITAL                     OAKLAND             CA       94621     7.151      $929.25      3.4   02/01/2046   $366,877.00   69.34
                                                   601752828                                          SBMC MORTGAGE                   LOS ANGELES           CA       90031     6.551    $1,183.64      2.8   01/01/2036   $367,123.03      80
                                                   601753390                                        QUICKEN LOANS INC             TOWN OF RAMAPO            NY       10977     7.765    $1,183.64   3.125    01/01/2036   $367,123.03      80
                                                   601743726                                          MORTGAGEIT, INC                    RIVERSIDE          CA       92509     7.201    $1,183.63    3.45    01/01/2036   $367,123.04   77.47
                                                   601748173                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   SUISUN CITY         CA       94585     6.951    $1,270.05      3.2   01/01/2036   $367,189.95      80
                                                   601748088                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     MADERA            CA       93637     7.001    $1,270.05    3.25    01/01/2036   $367,189.95      80
                                                   601758532                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 LOS ANGELES           CA       90011     6.951    $1,267.97      3.2   02/01/2036   $367,400.00   69.98
                                                   601761964                                     GMAC MORTGAGE CORP               HACIENDA HEIGHTS          CA       91745     7.201    $1,066.59    3.45    02/01/2036   $367,470.08      78
                                                   601761896                                     GMAC MORTGAGE CORP                       CORONA            CA       92879     7.201    $1,268.32    3.45    01/01/2036   $367,599.96      70
                                                   601761734                                     GMAC MORTGAGE CORP                  SACRAMENTO             CA       95831     6.951    $1,315.59      3.2   01/01/2046   $367,890.77      95
                                                   601754388                                          SBMC MORTGAGE                     OCEANSIDE           CA       92057     6.551    $1,183.64      2.8   01/01/2036   $367,902.98   74.34
                                                   601746208                                       FRANKLIN BANK, SSB                     CARSON            CA       90745     6.951    $1,270.04      3.2   12/01/2035   $367,947.11   72.87
                                  #:230




                                                   601743805                                          MORTGAGEIT, INC                     BAY CITY          MI       48706     7.201    $1,183.63    3.45    12/01/2035   $368,042.72      80
                                                   601744085                                          MORTGAGEIT, INC                    SAN DIEGO          CA       92113     7.201    $1,183.63    3.45    12/01/2035   $368,042.72      80
                                                   601743292                                        ALLIANCE BANCORP                    ELK GROVE           CA       95758     7.351    $1,183.63      3.6   12/01/2035   $368,102.74      80
                                                   601758459                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 BAKERSFIELD           CA       93313     6.951    $1,184.03      3.2   02/01/2036   $368,122.00      80
                                                   601768683                           RESIDENTIAL MORTGAGE CAPITAL                  SACRAMENTO             CA       95835          1     $931.52   4.375    03/01/2046   $368,400.00   77.56
                                                   601744115                                          MORTGAGEIT, INC                      RESTON           VA       20194     7.201    $1,363.90    3.45    12/01/2035   $368,414.18      90
                                                   601743330                                PLAZA HOME MORTGAGE INC                    GREENFIELD           CA       93927     7.201    $1,066.59    3.45    12/01/2045   $368,508.79      80
                                                   601744004                                          MORTGAGEIT, INC               GERMANTOWN              MD       20874     6.701    $1,186.85    2.95    12/01/2035   $368,788.91   78.51
                                                   601762144                                   COMUNITY LENDING, INC.               GAITHERSBURG            MD       20877     6.951    $1,190.07      3.2   02/01/2036   $369,118.26   67.27
                                                   601760207                           RESIDENTIAL MORTGAGE CAPITAL                        NOVATO           CA       94945     6.601    $1,190.07    2.85    02/01/2036   $369,118.26   52.63
                                                   601743081                                        ALLIANCE BANCORP                  LOS ANGELES           CA       90045     5.701    $1,190.07    1.95    12/01/2035   $369,156.71   49.01
                                                   601748597                                PLAZA HOME MORTGAGE INC                   PASO ROBLES           CA       93446     6.901    $1,277.98    3.15    01/01/2036   $369,484.90      70
                                                   601748165                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    FAIR OAKS          CA       95628     6.951    $1,562.04      3.2   01/01/2036   $369,864.21      95
                                                   601743704                                          MORTGAGEIT, INC                   PITTSBURG           CA       94565     6.626    $1,190.07   2.875    12/01/2035   $369,889.13      74
                                                   601743756                                          MORTGAGEIT, INC               VALLEY SPRINGS          CA       95252     7.201    $1,193.28    3.45    12/01/2035   $370,122.65   72.75
                                                   601757583                                PLAZA HOME MORTGAGE INC                   MISSION VIEJO         CA       92692     7.201      $982.58    3.45    02/01/2046   $371,000.00      70
                                                   601768100                            CAMERON FINANCIAL GROUP, INC                 ROHNERT PARK           CA           0     7.201    $1,280.40    3.45    02/01/2036   $371,000.00      70
                                                   601748140                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SANTA MARIA           CA       93455     7.001    $1,196.51    3.25    01/01/2036   $371,113.49      80
                                                   601748157                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    MODESTO            CA       95356     6.701    $1,283.85    2.95    01/01/2036   $371,181.15      80
                                                   601757547                                PLAZA HOME MORTGAGE INC                   SANTA MARIA           CA       93455     7.151    $1,283.85      3.4   02/01/2036   $371,181.15      80
                                                   601748615                                PLAZA HOME MORTGAGE INC                   LOS ANGELES           CA       90011     7.201    $1,374.98    3.45    01/01/2036   $371,245.02   75.15
                                                   601759366                                        ALLIANCE BANCORP                 SAN FRANCISCO          CA       94134     7.281    $1,194.09    3.53    02/01/2036   $371,250.00      55
                                                   601731467                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN               CATHEDRAL CITY          CA       92234     7.001      $938.23    3.25    12/01/2045   $371,566.37      80
                                                   601754190                                  SUNTRUST MORTGAGE INC                   WELLINGTON            FL       33414     6.951    $1,193.13      3.2   11/01/2035   $371,731.80      80
                                                   601759348                                        ALLIANCE BANCORP                       SAN JOSE         CA       95122     7.201    $1,196.50    3.45    02/01/2036   $372,000.00      80
                                                   601760704                                        ALLIANCE BANCORP                    STOCKTON            CA       95206     7.351    $1,196.50      3.6   02/01/2036   $372,000.00      80
                                                   601748594                                PLAZA HOME MORTGAGE INC                    LIVERMORE            CA       94551     6.951    $1,206.15      3.2   01/01/2036   $374,106.35   58.23
                                                   601752707                                        ALLIANCE BANCORP                 SACRAMENTO             CA       95835     7.501      $947.70    3.75    01/01/2036   $374,164.63   79.24
                                                   601745676                                PLAZA HOME MORTGAGE INC                      SAN DIEGO          CA       92105     7.201    $1,386.07    3.45    01/01/2036   $374,238.93      75
                                                   601762109                                   STEWARD FINANCIAL INC.                  SOMERVILLE           MA        2145     7.151    $1,204.54      3.4   01/01/2036   $374,582.38      70
                                                   601753068                                   STEWARD FINANCIAL INC.             FORT LAUDERDALE           FL       33301     7.201    $1,208.08    3.45    01/01/2036   $374,704.92   79.93
                                                   601768109                            CAMERON FINANCIAL GROUP, INC                      OCEANO            CA       93445     7.151    $1,206.15      3.4   02/01/2036   $375,000.00   65.79
                                                   601744077                                          MORTGAGEIT, INC              THOUSAND OAKS            CA       91360     7.201    $1,294.20    3.45    12/01/2035   $375,024.06   61.47
                                                   601754384                                          SBMC MORTGAGE                     CARLSBAD            CA       92008     7.551    $1,134.09      3.8   01/01/2046   $375,167.97      70
                                                   601743095                                        ALLIANCE BANCORP                   HONOLULU              HI      96819     6.501    $1,207.76    2.75    12/01/2035   $375,222.36      80
                                                   601745627                                PLAZA HOME MORTGAGE INC                     ROSEVILLE           CA       95678     6.651      $995.82      2.9   01/01/2046   $375,395.85      80
                                                   601754181                                  SUNTRUST MORTGAGE INC                         VISALIA         CA       93291     6.401    $1,206.15    2.65    11/01/2035   $375,477.47   79.45
                                                   601754233                                  SUNTRUST MORTGAGE INC                    CIRCLE PINES         MN       55014     6.551    $1,209.37      2.8   12/01/2035   $375,848.26    75.2
                                                   601754295                                          SBMC MORTGAGE                     NORWALK             CA       90650     6.701    $1,253.03    2.95    01/01/2036   $375,938.96      80
                                                   601758496                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 GUADALUPE             CA       93434     7.001    $1,297.65    3.25    02/01/2036   $376,000.00      80
                                                   601768919                                        ALLIANCE BANCORP                     SAN DIEGO          CA       92139     6.701    $1,209.36    2.95    01/01/2036   $376,000.00      80
                                                   601768663                           RESIDENTIAL MORTGAGE CAPITAL                       FAIRFIELD         CA       94533          1   $1,209.36   2.875    03/01/2036   $376,000.00      80
                                                   601768694                           RESIDENTIAL MORTGAGE CAPITAL                        SAN JOSE         CA       95111          1   $1,209.36   2.875    03/01/2036   $376,000.00      80
                                                   601760640                                PLAZA HOME MORTGAGE INC                        SAN JOSE         CA       95138     7.201    $1,212.58    3.45    02/01/2036   $376,101.59      65
                                                   601757491                                PLAZA HOME MORTGAGE INC                          NAPA           CA       94558     7.201    $1,214.51    3.45    02/01/2036   $376,700.16      80
                                                   601743896                                          MORTGAGEIT, INC                     CORONA            CA       92883     7.201    $1,393.84    3.45    12/01/2035   $377,096.90      90
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                       15/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601748270                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   LOS ANGELES           CA       90046     6.951     $955.80      3.2    01/01/2046   $377,359.20      48
                                                   601748565                               PLAZA HOME MORTGAGE INC                     SAN LORENZO            CA       94580     7.201   $1,001.11    3.45     01/01/2046   $377,392.64   62.48
                                                   601761754                                     GMAC MORTGAGE CORP                       FRUITPORT           MI       49415     7.201   $1,493.56    3.45     01/01/2036   $377,980.27      90
                                                   601765043                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      PHOENIX            AZ       85024     6.701   $1,219.02    2.95     02/01/2036   $378,096.81   79.79
                                                   601760647                               PLAZA HOME MORTGAGE INC                           DIXON            CA       95620     6.701   $1,098.47    2.95     02/01/2046   $378,454.24   79.96
                                                   601765001                                       FRANKLIN BANK, SSB                     EL MONTE            CA       91731     7.201   $1,495.53    3.45     01/01/2036   $378,540.63    81.4
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 17 of 24 Page ID




                                                   601745656                               PLAZA HOME MORTGAGE INC                           IRVINE           CA       92612     7.201   $1,309.73    3.45     01/01/2036   $378,664.65      55
                                                   601754427                                          SBMC MORTGAGE                  SANTA BARBARA            CA       93105     6.151   $1,222.24      2.4    02/01/2036   $379,094.43   41.08
                                                   601745661                               PLAZA HOME MORTGAGE INC                         WHITTIER           CA       90604     6.551   $1,222.23      2.8    01/01/2036   $379,094.44      80
                                                   601743913                                          MORTGAGEIT, INC                  SACRAMENTO             CA       95835     6.851   $1,222.23      3.1    01/01/2036   $379,094.44      80
                                                   601752711                                        ALLIANCE BANCORP                       REDDING            CA       96003     7.351   $1,222.23      3.6    01/01/2036   $379,094.44      80
                                                   601752769                                        ALLIANCE BANCORP                        SALINAS           CA       93905     6.701   $1,222.23    2.95     01/01/2036   $379,094.44      80
                                                   601748131                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SANGER            CA       93657      7.89   $1,601.29    3.25     01/01/2036   $379,158.24      95
                                                   601745647                               PLAZA HOME MORTGAGE INC                       WILDOMAR             CA       92595     7.151   $1,311.46      3.4    01/01/2036   $379,163.54      80
                                                   601754390                                          SBMC MORTGAGE                    NATIONAL CITY          CA       91950     7.401     $960.86    3.65     02/01/2046   $379,355.81      80
                                                   601760197                           RESIDENTIAL MORTGAGE CAPITAL                     LOS ANGELES           CA       90041     7.351     $960.85      3.6    02/01/2046   $379,355.82      80
                                                   601760201                           RESIDENTIAL MORTGAGE CAPITAL                      LANCASTER            CA       93536     7.501   $1,053.26    3.75     02/01/2046   $379,421.74   79.17
                                                   601761657                                     GMAC MORTGAGE CORP                  CAROLINA BEACH           NC       28428     6.951   $1,397.16      3.2    10/01/2035   $379,956.85      90
                                                   601743089                                        ALLIANCE BANCORP                    PALM DESERT           CA       92211     7.281   $1,222.23    3.53     12/01/2035   $379,967.08      80
                                                   601758497                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      PHOENIX            AZ       85014     6.951   $1,222.24      3.2    02/01/2036   $380,000.00   79.17
                                                   601769301                                     MERIDIAS CAPITAL, INC.            DUCK CREEK VILLAGE         UT       84762      1.75   $1,101.37    3.45     03/01/2046   $380,000.00      80
                                                   601744228                                          MORTGAGEIT, INC                   ALEXANDRIA            VA       22306     7.076   $1,222.23   3.325     12/01/2035   $380,004.62   69.98
                                                   601743786                                          MORTGAGEIT, INC                   ANNANDALE             VA       22003     7.151   $1,222.23      3.4    12/01/2035   $380,044.11      80
                                                   601744033                                          MORTGAGEIT, INC                   SILVER SPRING         MD       20901     7.201   $1,222.23    3.45     12/01/2035   $380,044.11      80
                                                   601762161                                   COMUNITY LENDING, INC.                    SAN MATEO            CA       94403     7.151   $1,311.46      3.4    01/01/2036   $380,063.87      80
                                                   601754252                                  SUNTRUST MORTGAGE INC                         BENICIA           CA       94510     6.701   $1,222.24    2.95     11/01/2035   $380,642.34      80
                                                   601764996                                       FRANKLIN BANK, SSB                   BAKERSFIELD           CA       93314     6.951   $1,314.22      3.2    12/01/2035   $381,612.40      80
                                                   601744102                                          MORTGAGEIT, INC                   CHULA VISTA           CA       91915     6.951   $1,228.66      3.2    12/01/2035   $381,864.39   72.07
                                                   601744341                                          MORTGAGEIT, INC                  HAWTHORNE              CA       90250     7.076   $1,229.47   3.325     12/01/2035   $382,254.63   68.26
                                                   601743958                                          MORTGAGEIT, INC                    ESCONDIDO            CA       92026     6.626   $1,229.95   2.875     12/01/2035   $382,285.43      80
                                                   601761924                                     GMAC MORTGAGE CORP                     LONG BEACH            CA       90813     7.201   $1,418.41    3.45     02/01/2036   $382,971.17      74
                                                   601752825                                          SBMC MORTGAGE                        LOS OSOS           CA       93402     6.751   $1,235.10        3    01/01/2036   $383,084.90      80
                                                   601752873                                          SBMC MORTGAGE                       SAN DIEGO           CA       92131     6.651   $1,235.10      2.9    01/01/2036   $383,084.90      80
                                                   601758482                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       OAKLEY            CA       94561     6.951   $1,325.26      3.2    01/01/2036   $383,154.74   79.18
                                                   601752795                                          SBMC MORTGAGE                       MODESTO             CA       95355     6.601   $1,235.42    2.85     01/01/2036   $383,184.66      80
                                                   601743774                                          MORTGAGEIT, INC                   CENTREVILLE           VA       20120     7.276   $1,233.49   3.525     12/01/2035   $383,584.35   74.99
                                                   601768891                                        ALLIANCE BANCORP                        UPLAND            CA                 7.501   $1,235.10    3.75     12/01/2035   $384,000.00      80
                                                   601752854                                          SBMC MORTGAGE                        LAKESIDE           CA       92040     6.751   $1,238.32        3    01/01/2036   $384,082.51   72.65
                                                   601744170                                          MORTGAGEIT, INC                     PITTSBURG           CA       94565     7.276   $1,235.10   3.525     12/01/2035   $384,084.46      80
                                                   601762166                                   COMUNITY LENDING, INC.                     SAN DIEGO           CA       92126     6.826   $1,328.71   3.075     02/01/2036   $384,152.54      70
                                                   601761887                                     GMAC MORTGAGE CORP                 WEST HOLLYWOOD            CA       90069     7.076   $1,328.71   3.325     02/01/2036   $384,152.54      63
                                                   601754404                                          SBMC MORTGAGE                       SAN DIEGO           CA       92111     7.301     $973.50    3.55     02/01/2046   $384,347.33      77
                                  #:231




                                                   601752870                                          SBMC MORTGAGE                   LEMON GROVE             CA       91945     7.501   $1,021.25    3.75     01/01/2046   $384,980.42      80
                                                   601758536                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  NATIONAL CITY          CA       91950     6.901   $1,521.22    3.15     02/01/2036   $385,000.00   82.62
                                                   601743875                                          MORTGAGEIT, INC                    SANTA ANA            CA       92701     7.076   $1,238.31   3.325     12/01/2035   $385,004.67   69.75
                                                   601761848                                     GMAC MORTGAGE CORP                       GARDENA             CA       90249     7.451   $1,328.71      3.7    01/01/2036   $385,184.77      70
                                                   601752785                                          SBMC MORTGAGE                      SANTA ANA            CA       92705     6.901   $1,247.97    3.15     01/01/2036   $387,075.36      80
                                                   601754244                                  SUNTRUST MORTGAGE INC                          MIAMI            FL       33168     6.626   $1,247.97   2.875     01/01/2036   $387,075.36      80
                                                   601744001                                          MORTGAGEIT, INC                       UPLAND            CA       91786     6.826   $1,533.07   3.075     12/01/2035   $387,837.99      80
                                                   601760723                                        ALLIANCE BANCORP                       FONTANA            CA       92335     7.431   $1,247.96    3.68     02/01/2036   $388,000.00      80
                                                   601744110                                          MORTGAGEIT, INC                     LITTLETON           CO       80126     7.201   $1,247.96    3.45     12/01/2035   $388,045.03      80
                                                   601744140                                          MORTGAGEIT, INC                     SAN DIEGO           CA       92114     7.201   $1,247.96    3.45     12/01/2035   $388,045.03      80
                                                   601758488                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      MERCED             CA       95340     6.951     $983.62      3.2    02/01/2046   $389,000.00      79
                                                   601757510                               PLAZA HOME MORTGAGE INC                    LEMON GROVE             CA       91945     7.201   $1,345.97    3.45     02/01/2036   $389,141.53      75
                                                   601760709                                        ALLIANCE BANCORP                     SAN RAFAEL           CA       94901     7.501   $1,253.11    3.75     02/01/2036   $389,600.00      80
                                                   601754294                                          SBMC MORTGAGE                   BELL GARDENS            CA       90201     6.501   $1,254.40    2.75     01/01/2036   $389,677.12      75
                                                   601768889                                        ALLIANCE BANCORP                     SUN VALLEY           CA       91352     7.081   $1,254.39    3.33     02/01/2036   $390,000.00      75
                                                   601744027                                          MORTGAGEIT, INC                       BOSTON            MA        2122     7.276   $1,345.97   3.525     12/01/2035   $390,064.67   69.64
                                                   601754218                                  SUNTRUST MORTGAGE INC                      TEMECULA             CA       92591     6.951   $1,255.36      3.2    12/01/2035   $390,264.18   79.98
                                                   601753030                                   COMUNITY LENDING, INC.                    TORRANCE             CA       90501     7.151   $1,545.71      3.4    01/01/2036   $390,469.29      80
                                                   601754259                                  SUNTRUST MORTGAGE INC                        FAIRFIELD          CA       94534     7.076   $1,256.22   3.325     12/01/2035   $390,569.72      80
                                                   601745659                               PLAZA HOME MORTGAGE INC                        EL MONTE            CA       91732     6.701   $1,260.83    2.95     01/01/2036   $391,065.84      80
                                                   601765015                                       FRANKLIN BANK, SSB                       MENIFEE           CA       92584      7.79   $1,352.87    3.15     02/01/2036   $391,137.13      80
                                                   601760698                                        ALLIANCE BANCORP                      BAY POINT           CA       94565     7.281   $1,258.25    3.53     02/01/2036   $391,200.00      80
                                                   601753370                                        QUICKEN LOANS INC                 CASTRO VALLEY           CA       94546     7.765   $1,264.05   3.125     01/01/2036   $392,063.45   64.43
                                                   601744260                                          MORTGAGEIT, INC              LOS ANGELES (RESEDA        CA       91335     7.301   $1,260.83    3.55     12/01/2035   $392,086.23   74.81
                                                   601761671                                     GMAC MORTGAGE CORP                         CARSON            CA       90745     6.401   $1,447.06    2.65     11/01/2035   $392,355.02      90
                                                   601752836                                          SBMC MORTGAGE                     LOS ANGELES           CA       90023     7.151   $1,266.46      3.4    01/01/2036   $392,811.67      75
                                                   601762163                                   COMUNITY LENDING, INC.                   SILVER SPRING         MD       20904     7.201   $1,358.91    3.45     02/01/2036   $392,883.28      75
                                                   601744138                                          MORTGAGEIT, INC                     SUNLAND             CA       91040     6.826   $1,264.04   3.075     12/01/2035   $392,923.10   69.56
                                                   601746207                                       FRANKLIN BANK, SSB                    SOUTH GATE           CA       90280     6.826   $1,265.97   3.075     12/01/2035   $393,522.98      80
                                                   601744374                                          MORTGAGEIT, INC                     LAS VEGAS           NV       89108     7.201   $1,265.97    3.45     12/01/2035   $393,645.69      80
                                                   601748227                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   CULVER CITY           CA       90230     6.951     $998.79      3.2    01/01/2046   $394,330.38      43
                                                   601761735                                     GMAC MORTGAGE CORP                   BURTONSVILLE            MD       20866      2.25   $1,519.43   4.325     01/01/2036   $394,831.23      75
                                                   601768676                           RESIDENTIAL MORTGAGE CAPITAL                       MARTINEZ            CA       94553     6.776   $1,270.48   3.025     02/01/2036   $395,000.00   73.15
                                                   601757465                            LOAN LINK FINANCIAL SERVICES                  SAN CLEMENTE            CA       92673     7.001   $1,411.11    3.25     01/01/2036   $395,012.06   53.74
                                                   601748212                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN DIEGO           CA       92114     6.951   $1,564.68      3.2    01/01/2036   $395,260.32      90
                                                   601743092                                        ALLIANCE BANCORP                      SAN DIEGO           CA       92154     7.431     $999.29    3.68     12/01/2035   $395,872.56      80
                                                   601769283                                     MERIDIAS CAPITAL, INC.                 HENDERSON             NV       89015     7.151   $1,366.68      3.4    02/01/2036   $396,000.00      80
                                                   601744354                                          MORTGAGEIT, INC                      LAKESIDE           CA       92040     6.626   $1,278.52   2.875     12/01/2035   $396,150.68      75
                                                   601748260                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   CHULA VISTA           CA       91911     6.951   $1,100.38      3.2    01/01/2046   $396,395.87    74.9
                                                   601761666                                     GMAC MORTGAGE CORP                         FRESNO            CA       93720     7.201   $1,460.00    3.45     11/01/2035   $396,648.28      90
                                                   601748158                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     ROSEVILLE           CA       95747     6.951   $1,006.37      3.2    01/01/2046   $397,325.30      80
                                                   601752883                                          SBMC MORTGAGE                      OCEANSIDE            CA       92057     6.501   $1,006.37    2.75     01/01/2046   $397,325.30   78.04
                                                   601754327                                          SBMC MORTGAGE                      SANTA ANA            CA       92707     6.701   $1,283.35    2.95     02/01/2036   $398,049.15    68.8
                                                   601753070                                   STEWARD FINANCIAL INC.                   LOS ANGELES           CA       91331     7.201   $1,283.34    3.45     01/01/2036   $398,049.16      70
                                                   601748134                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     ISSAQUAH            WA       98027     7.001   $1,286.57    3.25     01/01/2036   $399,046.76   68.85
                                                   601743924                                          MORTGAGEIT, INC                  SACRAMENTO             CA       95835     7.151   $1,286.56      3.4    01/01/2036   $399,046.77   78.43
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         16/23
                                 7/24/2019                                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601748555                               PLAZA HOME MORTGAGE INC                      HAYWARD             CA       94545     6.526    $1,286.56   2.775    01/01/2036   $399,046.77   64.94
                                                   601743789                                         MORTGAGEIT, INC                       FAIRFAX          VA       22031     7.201    $1,286.56    3.45    01/01/2036   $399,046.77   77.67
                                                   601752824                                         SBMC MORTGAGE              SUNLAND AREA, LOS AN        CA       91040     6.501    $1,286.56    2.75    01/01/2036   $399,046.77      80
                                                   601757530                               PLAZA HOME MORTGAGE INC                     CHULA VISTA          CA       91911     6.951    $1,286.56      3.2   02/01/2036   $399,046.77   52.98
                                                   601760177                           RESIDENTIAL MORTGAGE CAPITAL                  WALNUT CREEK           CA       94597     6.776    $1,286.56   3.025    02/01/2036   $399,046.77      80
                                                   601760671                               PLAZA HOME MORTGAGE INC                        EL CAJON          CA       92019     6.826    $1,286.56   3.075    02/01/2036   $399,046.77   68.98
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 18 of 24 Page ID




                                                   601761818                                    GMAC MORTGAGE CORP                   REDWOOD CITY           CA       94065     6.626    $1,286.56   2.875    02/01/2036   $399,046.77      44
                                                   601743768                                         MORTGAGEIT, INC                    HAYWARD             CA       94545     6.951    $1,286.56      3.2   01/01/2036   $399,046.77   60.61
                                                   601748605                               PLAZA HOME MORTGAGE INC                       SAN DIEGO          CA       92126     6.701    $1,380.48    2.95    01/01/2036   $399,119.52   72.73
                                                   601748558                               PLAZA HOME MORTGAGE INC                          RODEO           CA       94572     7.201    $1,380.48    3.45    01/01/2036   $399,119.52   79.21
                                                   601753048                                   COMUNITY LENDING, INC.                      RESEDA           CA       91335     7.201    $1,380.48    3.45    01/01/2036   $399,119.52   76.19
                                                   601758490                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   PETALUMA            CA       94954     6.901    $1,380.48    3.15    01/01/2036   $399,119.52      80
                                                   601761925                                    GMAC MORTGAGE CORP                     HENDERSON            NV       89014     6.951    $1,380.48      3.2   02/01/2036   $399,119.52      80
                                                   601752826                                         SBMC MORTGAGE                    LOS ANGELES           CA       90012     6.851    $1,478.48      3.1   01/01/2036   $399,188.19   69.57
                                                   601748226                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   OCEANSIDE           CA       92057     6.951    $1,580.49      3.2   01/01/2036   $399,252.84      90
                                                   601757483                               PLAZA HOME MORTGAGE INC                          POWAY           CA       92064     7.151    $1,580.48      3.4   02/01/2036   $399,252.85   72.73
                                                   601744355                                         MORTGAGEIT, INC                   GAINESVILLE          VA       20155     7.276    $1,283.98   3.525    12/01/2035   $399,287.83      80
                                                   601752787                                         SBMC MORTGAGE                        ONTARIO           CA       91764     7.251    $1,011.43      3.5   01/01/2046   $399,321.90   74.77
                                                   601752737                                       ALLIANCE BANCORP                   BRENTWOOD             CA       94513     7.501    $1,011.42    3.75    01/01/2036   $399,321.91   74.77
                                                   601745664                               PLAZA HOME MORTGAGE INC                     WATTS AREA           CA       90044     6.951    $1,159.34      3.2   01/01/2046   $399,423.99      80
                                                   601768703                           RESIDENTIAL MORTGAGE CAPITAL                      CONCORD            CA       94521          1   $1,284.95    3.25    03/01/2036   $399,500.00   71.98
                                                   601761765                                    GMAC MORTGAGE CORP                     HELENDALE            CA       92342     6.551    $1,380.48      2.8   01/01/2036   $399,859.36   72.73
                                                   601744136                                         MORTGAGEIT, INC                  LOS ANGELES           CA       90045     6.701    $1,286.56    2.95    12/01/2035   $399,880.15   39.02
                                                   601753047                                   COMUNITY LENDING, INC.                 INGLEWOOD             CA       90303     6.826    $1,380.48   3.075    02/01/2036   $400,000.00   76.19
                                                   601757601                               PLAZA HOME MORTGAGE INC                        MENIFEE           CA       92584     7.151    $1,059.38      3.4   02/01/2046   $400,000.00   73.03
                                                   601758545                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       BONITA          CA       91902     6.951    $1,011.43      3.2   02/01/2046   $400,000.00      49
                                                   601758475                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SCOTTSDALE            AZ       85259     6.401    $1,286.57    2.65    02/01/2036   $400,000.00      79
                                                   601758456                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 BELLINGHAM            WA       98225     6.901    $1,380.48    3.15    02/01/2036   $400,000.00      64
                                                   601768922                                       ALLIANCE BANCORP                   LOS ANGELES           CA                 7.501    $1,286.56    3.75    12/01/2035   $400,000.00      80
                                                   601768923                                       ALLIANCE BANCORP                 GARDEN VALLEY           CA       95633     7.281    $1,286.56    3.53    02/01/2036   $400,000.00   74.77
                                                   601768107                            CAMERON FINANCIAL GROUP, INC                   PASO ROBLES          CA       93446     7.026    $1,286.56   3.275    02/01/2036   $400,000.00   76.19
                                                   601768691                           RESIDENTIAL MORTGAGE CAPITAL                   FORESTVILLE           CA       95436          1   $1,286.56   2.875    03/01/2036   $400,000.00      80
                                                   601768696                           RESIDENTIAL MORTGAGE CAPITAL                       WINDSOR           CA       95492          1   $1,286.56    3.65    03/01/2036   $400,000.00    67.8
                                                   601743070                                       ALLIANCE BANCORP                         SALIDA          CA       95368     6.971    $1,286.56    3.22    12/01/2035   $400,004.85      80
                                                   601746886                                            PMC BANCORP                      ANAHEIM            CA       92802     7.151    $1,333.01      3.4   12/01/2035   $400,038.06   70.18
                                                   601743911                                         MORTGAGEIT, INC                   CHULA VISTA          CA       91911     7.276    $1,286.56   3.525    12/01/2035   $400,087.98   58.82
                                                   601761736                                    GMAC MORTGAGE CORP                    BRENTWOOD             CA       94513     7.351    $1,286.56      3.6   01/01/2036   $400,160.48      79
                                                   601752721                                       ALLIANCE BANCORP                     HAYWARD             CA       94541     8.676    $1,286.56   4.925    12/01/2035   $400,545.22      80
                                                   601753366                                       QUICKEN LOANS INC                 DAWSONVILLE            GA       30534     7.515    $1,288.17   2.875    12/01/2035   $400,671.33   74.17
                                                   601761688                                    GMAC MORTGAGE CORP              LOS ANGELES VAN NUYS        CA       91402     7.201    $1,478.48    3.45    12/01/2035   $400,893.22      89
                                                   601761691                                    GMAC MORTGAGE CORP                         NAPLES           FL       34117     7.201    $1,427.01    3.45    12/01/2035   $400,960.86      88
                                                   601744235                                         MORTGAGEIT, INC                      STERLING          VA       20164     6.776    $1,291.70   3.025    12/01/2035   $401,521.42      80
                                  #:232




                                                   601745623                               PLAZA HOME MORTGAGE INC                         SALINAS          CA       93905     7.201    $1,389.11    3.45    01/01/2036   $401,614.02      70
                                                   601761667                                    GMAC MORTGAGE CORP                      HONOLULU             HI      96825     7.201    $1,427.01    3.45    11/01/2035   $401,788.66      87
                                                   601752790                                         SBMC MORTGAGE                  SANTA FE SPRINGS        CA       90670     6.901    $1,296.21    3.15    01/01/2036   $402,039.62   78.26
                                                   601745687                               PLAZA HOME MORTGAGE INC                        MADERA            CA       93637     6.651    $1,296.85      2.9   01/01/2036   $402,239.15      80
                                                   601758470                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SANTA CRUZ           CA       95062     7.026    $1,394.29   3.275    01/01/2036   $403,110.71      80
                                                   601768704                           RESIDENTIAL MORTGAGE CAPITAL                      RED BLUFF          CA       96080          1   $1,299.42      2.4   03/01/2036   $404,000.00      80
                                                   601752831                                         SBMC MORTGAGE              TARZANA AREA, LOS AN        CA       91335     7.301    $1,302.64    3.55    01/01/2036   $404,034.86      75
                                                   601754426                                         SBMC MORTGAGE              SYLMAR AREA, LOS ANG        CA       91342     7.201    $1,349.67    3.45    02/01/2036   $404,072.21      75
                                                   601752868                                         SBMC MORTGAGE                      TORRANCE            CA       90502     6.801    $1,024.07    3.05    01/01/2046   $404,313.43   73.64
                                                   601752685                                       ALLIANCE BANCORP                        SALINAS          CA       93905     7.501    $1,024.07    3.75    01/01/2036   $404,313.43   70.43
                                                   601743096                                       ALLIANCE BANCORP                        KAPOLEI           HI      96707     6.501    $1,397.74    2.75    12/01/2035   $404,815.50      75
                                                   601744160                                         MORTGAGEIT, INC                    GAINSVILLE          VA       20155     7.451    $1,302.16      3.7   12/01/2035   $404,981.12   79.99
                                                   601758481                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   LOS BANOS           CA       93635     6.701    $1,496.97    2.95    02/01/2036   $405,000.00      83
                                                   601743754                                         MORTGAGEIT, INC                  LOS ANGELES           CA       90031     7.276    $1,302.64   3.525    12/01/2035   $405,089.09   62.31
                                                   601762156                                   COMUNITY LENDING, INC.             BAINBRIDGE ISLAND         WA       98110     6.626    $1,401.19   2.875    02/01/2036   $405,106.31   68.35
                                                   601754391                                         SBMC MORTGAGE                     CHULA VISTA          CA       91911     7.501    $1,075.28    3.75    02/01/2046   $405,347.64   73.82
                                                   601731459                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     MERCED            CA       95348     7.001    $1,023.57    3.25    12/01/2045   $405,363.33      80
                                                   601768909                                       ALLIANCE BANCORP                  SACRAMENTO             CA       95828     7.281    $1,307.14    3.53    02/01/2036   $406,400.00      80
                                                   601748167                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     OAKLEY            CA       94561     6.951    $1,312.30      3.2   01/01/2036   $407,027.70      80
                                                   601745696                               PLAZA HOME MORTGAGE INC                WEST HOLLYWOOD            CA       90069     7.201    $1,312.29    3.45    01/01/2036   $407,027.71      80
                                                   601752661                                       ALLIANCE BANCORP               MOUNTAIN CENTER           CA       92561     7.501    $1,312.29    3.75    01/01/2036   $407,027.71      80
                                                   601748583                               PLAZA HOME MORTGAGE INC                   SPRING VALLEY          CA       91977     6.901    $1,408.09    3.15    01/01/2036   $407,101.91      80
                                                   601752680                                       ALLIANCE BANCORP                  SACRAMENTO             CA       95835     7.501    $1,031.91    3.75    01/01/2036   $407,408.17      77
                                                   601768885                                       ALLIANCE BANCORP                       CORONA            CA                 7.501    $1,408.09    3.75    02/01/2036   $408,000.00      80
                                                   601744173                                         MORTGAGEIT, INC               FREDERICKSBURG           VA       22406     7.276    $1,312.29   3.525    12/01/2035   $408,089.75      80
                                                   601744158                                         MORTGAGEIT, INC                  SILVER SPRING         MD       20903     7.301    $1,312.29    3.55    12/01/2035   $408,089.75   76.55
                                                   601765009                                      FRANKLIN BANK, SSB                  CENTREVILLE           MD       21617     7.201    $1,317.11    3.45    02/01/2036   $408,524.14      70
                                                   601761919                                    GMAC MORTGAGE CORP                   CITRUS HEIGHTS         CA       95610     7.201    $1,413.61    3.45    02/01/2036   $408,698.39      80
                                                   601761714                                    GMAC MORTGAGE CORP                    RUTHERFORD             NJ       7070     7.201    $1,609.97    3.45    12/01/2035   $408,772.08      82
                                                   601765000                                      FRANKLIN BANK, SSB                    ELK GROVE           CA       95758     6.826    $1,408.09   3.075    12/01/2035   $408,785.30      80
                                                   601752856                                         SBMC MORTGAGE                   SAN LUIS OBISPO        CA       93405     6.751    $1,035.70        3   01/01/2046   $408,905.63      80
                                                   601752778                                       ALLIANCE BANCORP                      PEARL CITY          HI      96782     6.401    $1,318.72    2.65    01/01/2036   $409,022.95   75.23
                                                   601761822                                    GMAC MORTGAGE CORP                 THOUSAND OAKS            CA       91320     7.201    $1,366.33    3.45    02/01/2036   $409,060.75      56
                                                   601752666                                       ALLIANCE BANCORP                        SALINAS          CA       93906     7.351    $1,136.41      3.6   01/01/2036   $409,376.09   64.06
                                                   601758556                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   ESCONDIDO           CA       92029     7.001    $1,135.02    3.25    02/01/2046   $409,500.00      70
                                                   601768660                           RESIDENTIAL MORTGAGE CAPITAL                      VACAVILLE          CA       95688        1.5   $1,135.30   3.875    03/01/2046   $409,600.00      80
                                                   601753369                                       QUICKEN LOANS INC                   EAGLE RIVER          AK       99577     7.765    $1,320.98   3.125    01/01/2036   $409,721.27   79.75
                                                   601748168                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN              MORENO VALLEY            CA       92555     6.951    $1,038.49      3.2   01/01/2046   $410,003.76      80
                                                   601743799                                         MORTGAGEIT, INC                  ALEXANDRIA            VA       22309     7.201    $1,325.15    3.45    01/01/2036   $411,018.18      80
                                                   601760685                                       ALLIANCE BANCORP                    SOUTH GATE           CA       90280     7.501    $1,325.15    3.75    01/01/2036   $411,018.18      80
                                                   601754433                                         SBMC MORTGAGE                     CHULA VISTA          CA       91911     6.551    $1,322.59      2.8   01/01/2036   $411,091.59      80
                                                   601752725                                       ALLIANCE BANCORP                      VAN NUYS           CA       91406     7.431    $1,041.77    3.68    01/01/2036   $411,301.56      80
                                                   601752745                                       ALLIANCE BANCORP               INGLEWOOD AREA            CA       90304     7.501    $1,041.77    3.75    01/01/2036   $411,301.56      80
                                                   601752797                                         SBMC MORTGAGE                         SAN JOSE         CA       95122     6.901    $1,326.77    3.15    01/01/2036   $411,516.98   74.33
                                                   601762168                                   COMUNITY LENDING, INC.                     OAKLEY            CA       94561     7.151    $1,328.37      3.4   02/01/2036   $412,015.80   78.67
                                                   601761921                                    GMAC MORTGAGE CORP                     CHULA VISTA          CA       91910     7.201    $1,425.35    3.45    02/01/2036   $412,090.90      70
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                       17/23
                                 7/24/2019                                                                         https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601743827                                          MORTGAGEIT, INC                 SANTA CLARITA          CA       91387     7.451   $1,325.15      3.7    12/01/2035   $412,133.45    76.3
                                                   601754437                                          SBMC MORTGAGE                   CORONA AREA            CA       92883     7.301   $1,091.17    3.55     01/01/2046   $412,703.99      80
                                                   601768695                           RESIDENTIAL MORTGAGE CAPITAL                       PETALUMA           CA       94954         1   $1,331.59    3.85     03/01/2036   $414,000.00   78.11
                                                   601752777                                        ALLIANCE BANCORP                     HONOLULU             HI      96819     7.801   $1,338.02    4.05     01/01/2036   $415,008.65      80
                                                   601748611                                PLAZA HOME MORTGAGE INC                     CHULA VISTA          CA       91910     7.201   $1,435.70    3.45     01/01/2036   $415,084.30      80
                                                   601745668                                PLAZA HOME MORTGAGE INC                        CORONA            CA       92880     7.201   $1,435.70    3.45     01/01/2036   $415,084.30      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 19 of 24 Page ID




                                                   601762151                                   COMUNITY LENDING, INC.                     LAS VEGAS          NV       89123     7.201   $1,435.70    3.45     02/01/2036   $415,084.30      80
                                                   601748222                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     BELLEVUE           WA       98008     6.951   $1,643.71      3.2    01/01/2036   $415,222.96      80
                                                   601752712                                        ALLIANCE BANCORP                      HAYWARD            CA       94544     7.431   $1,338.82    3.68     01/01/2036   $415,258.06      75
                                                   601743714                                          MORTGAGEIT, INC                    ROCKVILLE           MD       20852     7.151   $1,337.38      3.4    12/01/2035   $415,848.25   79.99
                                                   601744195                                          MORTGAGEIT, INC                      VENTURA           CA       93003     7.201   $1,338.02    3.45     12/01/2035   $416,048.28      80
                                                   601757456                             LOAN LINK FINANCIAL SERVICES                      MERIDIAN           ID      83642     7.051   $1,376.58      3.3    01/01/2036   $416,055.54      80
                                                   601748609                                PLAZA HOME MORTGAGE INC                           VISTA          CA       92081     7.201   $1,439.15    3.45     01/01/2036   $416,082.10   68.93
                                                   601754339                                          SBMC MORTGAGE                       ALTADENA           CA       91001     6.551   $1,055.05      2.8    02/01/2046   $416,542.66   62.56
                                                   601759344                                        ALLIANCE BANCORP                   BRENTWOOD             CA       94513     7.501   $1,341.24    3.75     02/01/2036   $417,000.00   79.28
                                                   601768716                           RESIDENTIAL MORTGAGE CAPITAL                        TUJUNGA           CA       91042         1   $1,341.24      3.2    03/01/2036   $417,000.00   79.43
                                                   601761733                                    GMAC MORTGAGE CORP                         CLAYTON           CA       94517     7.076   $1,389.66   3.325     01/01/2036   $417,081.98      44
                                                   601753033                                   COMUNITY LENDING, INC.                VIRGINIA BEACH          VA       23456     6.951   $1,446.05      3.2    01/01/2036   $418,077.70   79.06
                                                   601752827                                          SBMC MORTGAGE               NORTHRIDGE AREA, LOS       CA       91326     6.901   $1,350.89    3.15     01/01/2036   $418,999.11      75
                                                   601748187                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   NEWCASTLE            CA       95658     6.701   $1,350.89    2.95     01/01/2036   $418,999.11      80
                                                   601743888                                          MORTGAGEIT, INC            LOS ANGELES (PANORAM        CA       91402     8.165   $1,350.89   3.525     01/01/2036   $418,999.11      80
                                                   601757463                             LOAN LINK FINANCIAL SERVICES                    GLENDORA            CA       91740     6.851   $1,389.82      3.1    02/01/2036   $419,030.18      80
                                                   601744062                                          MORTGAGEIT, INC                      STERLING          VA       20166     6.951   $1,350.89      3.2    12/01/2035   $419,961.44   70.47
                                                   601745625                                PLAZA HOME MORTGAGE INC                         SAN JOSE         CA       95127     6.701   $1,354.10    2.95     01/01/2036   $419,996.73    78.4
                                                   601757597                                PLAZA HOME MORTGAGE INC                    SANTA MARIA           CA       93455     7.201   $1,659.51    3.45     02/01/2036   $420,000.00      80
                                                   601745640                                PLAZA HOME MORTGAGE INC                     ROMOLAND             CA       92585     7.201   $1,449.50    3.45     12/01/2035   $420,026.95      80
                                                   601743041                                        ALLIANCE BANCORP                      HAYWARD            CA       94544     7.281   $1,350.89    3.53     12/01/2035   $420,092.38   77.78
                                                   601761834                                    GMAC MORTGAGE CORP                        MIRAMAR            FL       33027     7.451   $1,348.96      3.7    01/01/2036   $420,223.67      80
                                                   601753386                                       QUICKEN LOANS INC                         SPARTA           NJ       7871     7.765   $1,355.15   3.125     01/01/2036   $420,320.95   76.61
                                                   601752677                                        ALLIANCE BANCORP                      HAYWARD            CA       94541     7.501   $1,458.13    3.75     01/01/2036   $421,570.00   62.59
                                                   601753049                                   COMUNITY LENDING, INC.                 DIAMOND BAR            CA       91765     7.201   $1,457.79    3.45     02/01/2036   $422,400.00      80
                                                   601759367                                        ALLIANCE BANCORP                   SAN LEANDRO           CA       94577     6.701   $1,358.61    2.95     02/01/2036   $422,400.00      80
                                                   601768096                            CAMERON FINANCIAL GROUP, INC                       POMONA            CA       91768     7.076   $1,358.61   3.325     02/01/2036   $422,400.00      80
                                                   601754399                                          SBMC MORTGAGE                      OCEANSIDE           CA       92056     6.701   $1,363.76    2.95     02/01/2036   $422,989.57      80
                                                   601752728                                        ALLIANCE BANCORP                      PITTSBURG          CA       94565     7.081   $1,363.75    3.33     01/01/2036   $422,989.58      80
                                                   601752688                                        ALLIANCE BANCORP                  CITRUS HEIGHTS         CA       95621     9.201   $1,363.75    5.45     01/01/2036   $422,989.58      80
                                                   601753393                                       QUICKEN LOANS INC                          NOVI           MI       48375      7.39   $1,363.84    2.75     01/01/2036   $423,014.51   68.95
                                                   601748181                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SAN JOSE         CA       95127     6.951   $1,463.31      3.2    01/01/2036   $423,066.69      80
                                                   601757515                                PLAZA HOME MORTGAGE INC                    BELLFLOWER            CA       90706     6.476   $1,463.31   2.725     02/01/2036   $423,066.69      80
                                                   601761701                                    GMAC MORTGAGE CORP                   NORTH FT MYERS          FL       33917     6.551   $1,363.75      2.8    01/01/2036   $423,434.40      43
                                                   601754223                                  SUNTRUST MORTGAGE INC                  SAN PEDRO AREA          CA       90732     6.551   $1,435.30      2.8    11/01/2035   $423,606.81      80
                                                   601761763                                    GMAC MORTGAGE CORP                       OCEANSIDE           CA       92054     6.701   $1,362.95    2.95     01/01/2036   $423,711.10      75
                                  #:233




                                                   601754235                                  SUNTRUST MORTGAGE INC                         CONIFER          CO       80433     6.251   $1,363.76      2.5    12/01/2035   $423,740.76      80
                                                   601761831                                    GMAC MORTGAGE CORP                        DERWOOD            MD       20855     6.101   $1,361.80    2.35     01/01/2036   $423,741.14      80
                                                   601744019                                          MORTGAGEIT, INC                   INGLEWOOD            CA       90303     6.951   $1,363.43      3.2    12/01/2035   $423,861.09   79.98
                                                   601768901                                        ALLIANCE BANCORP                     LOS ANGLES          CA       90019     7.431   $1,363.75    3.68     02/01/2036   $424,000.00      80
                                                   601753009                                   COMUNITY LENDING, INC.                     ROSEVILLE          CA       95661     7.151   $1,466.76      3.4    01/01/2036   $424,064.49   77.27
                                                   601752877                                          SBMC MORTGAGE                       SAN DIEGO          CA       92154     7.401   $1,072.11    3.65     12/01/2045   $424,160.37      80
                                                   601668838                             AMERICAN MORTGAGE EXPRESS                        SAN DIEGO          CA       92115     7.026   $1,062.00   3.275     09/01/2045   $424,207.49      80
                                                   601760659                                PLAZA HOME MORTGAGE INC               JACKSONVILLE BEACH         FL       32250     7.201   $1,125.59    3.45     02/01/2046   $424,317.12   64.39
                                                   601743069                                        ALLIANCE BANCORP                        SAN JOSE         CA       95127     7.201   $1,368.90    3.45     01/01/2036   $424,585.77      80
                                                   601760187                           RESIDENTIAL MORTGAGE CAPITAL                       PETALUMA           CA       94954     6.626   $1,368.90   2.875     02/01/2036   $424,585.77      80
                                                   601757489                                PLAZA HOME MORTGAGE INC                    CASTROVILLE           CA       95012     7.151   $1,576.43      3.4    02/01/2036   $425,634.40   69.92
                                                   601752754                                        ALLIANCE BANCORP                    NORTH HILLS          CA       91343     7.351   $1,376.62      3.6    01/01/2036   $426,980.05      80
                                                   601760188                           RESIDENTIAL MORTGAGE CAPITAL                      SANTA ROSA          CA       95401     6.751   $1,376.62        3    02/01/2036   $426,980.05      80
                                                   601754329                                          SBMC MORTGAGE              SYLMAR AREA, LOS ANG        CA       91342     7.601   $1,133.54    3.85     01/01/2046   $427,362.58      80
                                                   601759374                                        ALLIANCE BANCORP                      GLENDALE           CA       91214     7.351   $1,376.62      3.6    02/01/2036   $428,000.00      80
                                                   601768079                                       QUICKEN LOANS INC                        CASTAIC          CA       91384     7.765   $1,376.78   3.125     02/01/2036   $428,050.00   71.34
                                                   601761810                                    GMAC MORTGAGE CORP                        SAN PABLO          CA       94806     7.076   $1,477.11   3.325     01/01/2036   $428,071.95      80
                                                   601743074                                        ALLIANCE BANCORP                     SANTA ANA           CA       92703     7.281   $1,376.62    3.53     12/01/2035   $428,094.15   79.26
                                                   601743289                                        ALLIANCE BANCORP                 GARDEN GROVE            CA       92843     9.451   $1,376.62      5.7    12/01/2035   $428,850.26      80
                                                   601760165                           RESIDENTIAL MORTGAGE CAPITAL                       HAYWARD            CA       94544     6.801   $1,383.05    3.05     02/01/2036   $428,975.28   72.88
                                                   601753019                                   COMUNITY LENDING, INC.                        BENICIA         CA       94510     7.201   $1,484.02    3.45     01/01/2036   $429,053.48   78.04
                                                   601754428                                          SBMC MORTGAGE                         VALLEJO          CA       94591     6.401   $1,383.05    2.65     01/01/2036   $429,248.78   51.13
                                                   601752886                                          SBMC MORTGAGE                        ENCINITAS         CA       92024     6.501   $1,087.29    2.75     01/01/2046   $429,271.04   49.66
                                                   601757486                                PLAZA HOME MORTGAGE INC                         GOLETA           CA       93117     6.951   $1,485.74      3.2    02/01/2036   $429,552.39      70
                                                   601745688                                PLAZA HOME MORTGAGE INC                    BAKERSFIELD           CA       93313     6.701   $1,385.62    2.95     01/01/2036   $429,773.38      80
                                                   601757466                             LOAN LINK FINANCIAL SERVICES                 SAN CLEMENTE           CA       92673     7.001   $1,536.15    3.25     01/01/2036   $430,013.12   55.84
                                                   601757469                             LOAN LINK FINANCIAL SERVICES                   CAMARILLO            CA       93012     7.251   $1,463.47      3.5    01/01/2036   $430,119.64   71.19
                                                   601754305                                          SBMC MORTGAGE                         SAN JOSE         CA       95132     6.501   $1,087.29    2.75     01/01/2046   $430,209.20   53.75
                                                   601748142                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN DIEGO          CA       92129     6.701   $1,389.49    2.95     01/01/2036   $430,970.51      58
                                                   601752684                                        ALLIANCE BANCORP                       LATHROP           CA       95330     6.701   $1,389.48    2.95     01/01/2036   $430,970.52      80
                                                   601759341                                        ALLIANCE BANCORP                     SIMI VALLEY         CA       93063     7.201   $1,389.48    3.45     01/01/2036   $430,970.52      80
                                                   601760668                                PLAZA HOME MORTGAGE INC                     LONG BEACH           CA       90805     6.951   $1,389.48      3.2    02/01/2036   $430,970.52      80
                                                   601743058                                        ALLIANCE BANCORP                       ANTIOCH           CA       94531     7.501   $1,193.23    3.75     12/01/2035   $431,248.65      70
                                                   601752871                                          SBMC MORTGAGE                       SAN DIEGO          CA       92139     6.101   $1,092.34    2.35     01/01/2046   $431,267.66      80
                                                   601768931                                        ALLIANCE BANCORP                      SAN PABLO          CA       94806     7.431   $1,092.34    3.68     02/01/2036   $432,000.00      80
                                                   601769296                                    MERIDIAS CAPITAL, INC.                     WINDSOR           CA       95492      7.79   $1,252.08    3.15     02/01/2046   $432,000.00      80
                                                   601757468                             LOAN LINK FINANCIAL SERVICES                GARDEN GROVE            CA       92843     7.051   $1,429.53      3.3    01/01/2036   $432,042.22      80
                                                   601768099                            CAMERON FINANCIAL GROUP, INC                         TRACY           CA       95376     6.951   $1,392.06      3.2    02/01/2036   $432,800.00      80
                                                   601743085                                        ALLIANCE BANCORP                       FONTANA           CA       92336     7.501   $1,394.63    3.75     12/01/2035   $433,785.49      80
                                                   601743808                                          MORTGAGEIT, INC                    CAVE CREEK          AZ       85331     6.251   $1,399.13      2.5    01/01/2036   $433,963.37   77.47
                                                   601748193                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN DIEGO          CA       92120     7.201   $1,201.82    3.45     12/01/2045   $434,218.74      80
                                                   601754435                                          SBMC MORTGAGE             RANCHO SANTA MARGARI         CA       92688     7.251   $1,317.30      3.5    02/01/2046   $434,407.70   83.65
                                                   601761898                                    GMAC MORTGAGE CORP                         OXNARD            CA       93033     7.201   $1,833.98    3.45     01/01/2036   $434,997.92      75
                                                   601743922                                          MORTGAGEIT, INC                    ELK GROVE           CA       95757     6.401   $1,402.51    2.65     01/01/2036   $435,010.87   75.69
                                                   601757529                                PLAZA HOME MORTGAGE INC                        ANAHEIM           CA       92801     6.951   $1,611.54      3.2    02/01/2036   $435,115.13      80
                                                   601743028                                        ALLIANCE BANCORP                   WATSONVILLE           CA       95076     7.431   $1,399.13    3.68     12/01/2035   $435,140.90   75.65
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                        18/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601758663                                          SBMC MORTGAGE                          SEASIDE          CA       93955     7.151   $1,103.97      3.4    02/01/2046   $435,859.86   55.62
                                                   601743925                                          MORTGAGEIT, INC              NORTH HOLLYWOOD            CA       91606     6.951   $1,402.35      3.2    12/01/2035   $435,959.98      80
                                                   601758477                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     PALMDALE            CA       93551     6.951   $1,504.73      3.2    02/01/2036   $436,000.00      80
                                                   601760669                                PLAZA HOME MORTGAGE INC                        SAN DIEGO          CA       92110     6.651   $1,509.90      2.9    02/01/2036   $436,536.98      70
                                                   601762130                                   STEWARD FINANCIAL INC.                       LOMPOC            CA       93436     7.201   $1,408.38    3.45     02/01/2036   $436,831.52   76.82
                                                   601743969                                          MORTGAGEIT, INC                        GOLETA           CA       93117     7.201   $1,405.56    3.45     12/01/2035   $437,050.73   74.07
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 20 of 24 Page ID




                                                   601748152                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                MOUNTAIN HOUSE           CA       95391     6.951   $1,409.21      3.2    01/01/2036   $437,085.90      70
                                                   601746885                                             PMC BANCORP                      HAYWARD             CA       94545     7.401   $1,461.54    3.65     01/01/2036   $437,565.30   74.97
                                                   601752865                                          SBMC MORTGAGE                       PITTSBURG           CA       94565     6.451   $1,411.20      2.7    01/01/2036   $437,704.43      75
                                                   601744008                                          MORTGAGEIT, INC                        SAN JOSE         CA       95124     7.201   $1,411.68    3.45     12/01/2035   $437,990.34   60.12
                                                   601754424                                          SBMC MORTGAGE                         OXNARD            CA       93033     7.601   $1,162.01    3.85     02/01/2046   $438,045.02      75
                                                   601744206                                          MORTGAGEIT, INC                      SAN DIEGO          CA       92126     6.701   $1,415.21    2.95     01/01/2036   $438,951.46      80
                                                   601752729                                        ALLIANCE BANCORP                       FILLMORE           CA       93015     7.501   $1,415.21    3.75     01/01/2036   $438,951.46      80
                                                   601752705                                        ALLIANCE BANCORP                  SAN FRANCISCO           CA       94131     7.501   $1,415.21    3.75     01/01/2036   $438,951.46      80
                                                   601760633                                PLAZA HOME MORTGAGE INC                    SAN LEANDRO            CA       94578     6.651   $1,415.21      2.9    02/01/2036   $438,951.46   69.29
                                                   601745672                                PLAZA HOME MORTGAGE INC                        SAN DIEGO          CA       92114     6.826   $1,518.53   3.075     01/01/2036   $439,031.47      80
                                                   601757495                                PLAZA HOME MORTGAGE INC                       ALAMEDA             CA       94501     7.201   $1,518.53    3.45     02/01/2036   $439,031.47      80
                                                   601762189                                   COMUNITY LENDING, INC.                   LAKEWOOD              CA       90713     7.201   $1,626.33    3.45     02/01/2036   $439,107.00      80
                                                   601752858                                          SBMC MORTGAGE                        SAN DIEGO          CA       92120     6.901   $1,112.57    3.15     01/01/2046   $439,254.10      80
                                                   601760664                                PLAZA HOME MORTGAGE INC                         CORONA            CA       92882     7.026   $1,416.59   3.275     02/01/2036   $439,378.43   79.97
                                                   601744036                                          MORTGAGEIT, INC                       CARSON            CA       90810     6.826   $1,415.21   3.075     12/01/2035   $439,913.90      80
                                                   601758522                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         RODEO           CA       94572     6.651   $1,518.53      2.9    02/01/2036   $440,000.00      80
                                                   601768710                           RESIDENTIAL MORTGAGE CAPITAL                     LOS ANGELES           CA       91304         1   $1,415.21    3.25     03/01/2036   $440,000.00   59.06
                                                   601754292                                          SBMC MORTGAGE                         STANTON           CA       90680     7.051   $1,415.22      3.3    01/01/2036   $440,066.89      80
                                                   601761892                                     GMAC MORTGAGE CORP                 SOUTH OZONE PARK          NY       11420     7.201   $1,516.42    3.45     01/01/2036   $440,120.23      79
                                                   601760673                                PLAZA HOME MORTGAGE INC                      SIMI VALLEY          CA       93063     7.201   $1,278.17    3.45     02/01/2046   $440,364.96    59.6
                                                   601768092                            CAMERON FINANCIAL GROUP, INC                        PHOENIX           AZ       85050     7.201   $1,420.12    3.45     02/01/2036   $441,524.00      80
                                                   601744186                                          MORTGAGEIT, INC                    SPRINGFIELD          VA       22150     7.276   $1,420.36   3.525     12/01/2035   $441,697.14      80
                                                   601743305                                PLAZA HOME MORTGAGE INC                    SAN LEANDRO            CA       94578     7.201   $1,279.91    3.45     12/01/2045   $442,210.54      80
                                                   601743715                                          MORTGAGEIT, INC                      SAN DIEGO          CA       92110     7.201   $1,748.41    3.45     12/01/2035   $442,455.48      75
                                                   601752665                                        ALLIANCE BANCORP                   WATSONVILLE            CA       95076     7.501   $1,428.08    3.75     01/01/2036   $442,941.92      80
                                                   601753078                                   STEWARD FINANCIAL INC.                 PORT HUENEME            CA       93041     7.201   $1,429.69    3.45     01/01/2036   $443,440.73      70
                                                   601762182                                   COMUNITY LENDING, INC.               SAN JUAN BAUTISTA         CA       95045     6.551   $1,431.30      2.8    02/01/2036   $443,939.53   64.96
                                                   601768938                                        ALLIANCE BANCORP                         SAN JOSE         CA       95116     6.701   $1,532.33    2.95     02/01/2036   $444,000.00      80
                                                   601743885                                          MORTGAGEIT, INC                    TEMECULA             CA       92592     7.076   $1,428.08   3.325     12/01/2035   $444,005.39      80
                                                   601744052                                          MORTGAGEIT, INC                    PICO RIVERA          CA       90660     7.201   $1,428.08    3.45     12/01/2035   $444,051.53      80
                                                   601760635                                PLAZA HOME MORTGAGE INC                          SAN JOSE         CA       95118     6.951   $1,433.87      3.2    02/01/2036   $444,737.63   57.52
                                                   601748560                                PLAZA HOME MORTGAGE INC                          SAN JOSE         CA       95111     7.026   $1,440.95   3.275     01/01/2036   $446,932.38      80
                                                   601761912                                     GMAC MORTGAGE CORP                       BELLEVUE            WA       98007     6.701   $1,492.97    2.95     02/01/2036   $446,973.70      70
                                                   601761903                                     GMAC MORTGAGE CORP                      CAPE CORAL           FL       33914     6.626   $1,546.14   2.875     02/01/2036   $447,013.86      79
                                                   601678625                           RESIDENTIAL MORTGAGE CAPITAL                       HAYWARD             CA       94541     7.401   $1,122.68    3.65     10/01/2045   $447,037.20      80
                                                   601743011                                        ALLIANCE BANCORP                      HOLLISTER           CA       95023     6.701   $1,440.95    2.95     12/01/2035   $447,865.76      80
                                  #:234




                                                   601757455                             LOAN LINK FINANCIAL SERVICES                  WASHINGTON             DC       20012     7.151   $1,502.06      3.4    01/01/2036   $447,884.79   55.79
                                                   601744281                                          MORTGAGEIT, INC                LOS ANGELES (CITY)       CA       90015     7.076   $1,440.95   3.325     12/01/2035   $447,996.32      70
                                                   601757585                                PLAZA HOME MORTGAGE INC                          SAN JOSE         CA       95122     7.026   $1,546.14   3.275     02/01/2036   $448,000.00    78.6
                                                   601743872                                          MORTGAGEIT, INC                       LA MESA           CA       91941     7.451   $1,440.95      3.7    12/01/2035   $448,085.69      80
                                                   601743288                                        ALLIANCE BANCORP                   SAN LEANDRO            CA       94577     7.391   $1,446.09    3.64     01/01/2036   $448,528.58      80
                                                   601752844                                          SBMC MORTGAGE                        SAN DIEGO          CA       92127     6.801   $1,132.80    3.05     11/01/2045   $448,576.35      80
                                                   601731450                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                        SAN JOSE         CA       95111     7.001   $1,241.74    3.25     12/01/2045   $448,592.69      70
                                                   601748265                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      SAN DIEGO          CA       92113     6.951   $1,447.39      3.2    01/01/2036   $448,927.61      67
                                                   601752855                                          SBMC MORTGAGE                    NATIONAL CITY          CA       91950     6.651   $1,447.38      2.9    01/01/2036   $448,927.62   78.27
                                                   601743082                                        ALLIANCE BANCORP                  GARDEN GROVE            CA       92843     7.431   $1,448.66    3.68     01/01/2036   $449,326.67      80
                                                   601743738                                          MORTGAGEIT, INC                         DIXON           CA       95620     7.276   $1,776.46   3.525     12/01/2035   $449,601.52      80
                                                   601743037                                        ALLIANCE BANCORP                      UNION CITY          CA       94587     6.701   $1,447.38    2.95     12/01/2035   $449,865.17   68.18
                                                   601754419                                          SBMC MORTGAGE                        DOWNEY             CA       90240     6.751   $1,447.38        3    01/01/2036   $449,903.28      75
                                                   601757471                             LOAN LINK FINANCIAL SERVICES                THOUSAND OAKS            CA       91360     7.301   $1,233.86    3.55     01/01/2046   $449,938.09   74.99
                                                   601769299                                     MERIDIAS CAPITAL, INC.                   OAKLAND             CA       94606     7.201   $1,191.80    3.45     02/01/2046   $450,000.00    68.7
                                                   601760648                                PLAZA HOME MORTGAGE INC                        LAKESIDE           CA       92040     7.201   $1,556.49    3.45     02/01/2036   $450,007.26   79.82
                                                   601754422                                          SBMC MORTGAGE                     LONG BEACH            CA       90802     7.201   $1,499.64    3.45     01/01/2036   $450,036.96      75
                                                   601744236                                          MORTGAGEIT, INC                        FAIRFAX          VA       22033     6.951   $1,448.66      3.2    12/01/2035   $450,358.67      80
                                                   601748110                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SYLMAR            CA       91342     6.701   $1,453.02    2.95     01/01/2036   $450,673.44      65
                                                   601752803                                          SBMC MORTGAGE               NORTHRIDGE AREA, LOS        CA       91324     6.501   $1,453.01    2.75     01/01/2036   $450,673.45      65
                                                   601748105                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SAN LEANDRO            CA       94578     7.001   $1,453.82    3.25     01/01/2036   $450,922.85      80
                                                   601745635                                PLAZA HOME MORTGAGE INC                          SALINAS          CA       93905     7.201   $1,559.94    3.45     01/01/2036   $451,005.06      80
                                                   601768688                           RESIDENTIAL MORTGAGE CAPITAL                       VACAVILLE           CA       95687         1   $1,140.89   4.125     03/01/2046   $451,200.00      80
                                                   601743853                                          MORTGAGEIT, INC                      ANAHEIM            CA       92802     7.076   $1,451.24   3.325     12/01/2035   $451,205.47      80
                                                   601752876                                          SBMC MORTGAGE                      ESCONDIDO            CA       92029     6.651   $1,142.91      2.9    01/01/2046   $451,233.76      80
                                                   601752766                                        ALLIANCE BANCORP              RANCHO CUCAMONGA            CA       91737     7.431   $1,142.91    3.68     01/01/2036   $451,233.76      80
                                                   601760200                           RESIDENTIAL MORTGAGE CAPITAL                           POWAY           CA       92064     7.376   $1,142.91   3.625     02/01/2046   $451,233.76      80
                                                   601757460                             LOAN LINK FINANCIAL SERVICES                         RODEO           CA       94572     6.501   $1,506.30    2.75     01/01/2036   $451,851.35   68.48
                                                   601743948                                          MORTGAGEIT, INC                  SPRING VALLEY          CA       91977     6.826   $1,453.81   3.075     12/01/2035   $451,911.55      80
                                                   601745658                                PLAZA HOME MORTGAGE INC                    LA CRESCENTA           CA       91214     6.951   $1,573.75      3.2    01/01/2036   $454,996.25      80
                                                   601752681                                        ALLIANCE BANCORP                      PATTERSON           CA       95363     7.351   $1,153.02      3.6    01/01/2036   $455,226.98      80
                                                   601731466                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   SANTA MARIA           CA       93458     7.001   $1,261.14    3.25     12/01/2045   $455,601.95   78.45
                                                   601754270                                  SUNTRUST MORTGAGE INC                     ALEXANDRIA            VA       22301     7.151   $1,546.28      3.4    12/01/2035   $455,956.03      80
                                                   601759351                                        ALLIANCE BANCORP                      HOLLISTER           CA       95023     7.431   $1,466.68    3.68     02/01/2036   $456,000.00      80
                                                   601760725                                        ALLIANCE BANCORP                     FULLERTON            CA       92833     6.701   $1,466.68    2.95     02/01/2036   $456,000.00      80
                                                   601743854                                          MORTGAGEIT, INC                      SAN DIEGO          CA       92111     7.201   $1,466.68    3.45     12/01/2035   $456,052.91      80
                                                   601757536                                PLAZA HOME MORTGAGE INC                      SANTA ANA            CA       92706     7.201   $1,578.92    3.45     02/01/2036   $456,492.96      75
                                                   601743817                                          MORTGAGEIT, INC                       ANTIOCH           CA       94531     7.276   $1,469.09   3.525     12/01/2035   $456,850.48      75
                                                   601762190                                   COMUNITY LENDING, INC.                       EL CAJON          CA       92020     7.076   $1,473.11   3.325     02/01/2036   $456,908.56   60.42
                                                   601748588                                PLAZA HOME MORTGAGE INC                            BELL           CA       90201     6.901   $1,584.10    3.15     01/01/2036   $457,989.65   79.83
                                                   601746887                                             PMC BANCORP                    LOS ANGELES           CA       90042     7.001   $1,532.96    3.25     01/01/2036   $458,946.21   77.97
                                                   601752848                                          SBMC MORTGAGE                      OCEANSIDE            CA       92057     6.551   $1,480.02      2.8    01/01/2036   $459,049.44      80
                                                   601745628                                PLAZA HOME MORTGAGE INC                          SAN JOSE         CA       95118     7.201   $1,218.02    3.45     01/01/2046   $459,161.04      70
                                                   601748259                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      SAN DIEGO          CA       92111     6.951   $1,163.15      3.2    01/01/2046   $459,220.18      80
                                                   601752884                                          SBMC MORTGAGE                    SPRING VALLEY          CA       91977     6.901   $1,163.14    3.15     01/01/2046   $459,220.19   78.64
                                                   601760168                           RESIDENTIAL MORTGAGE CAPITAL                         OAKLEY            CA       94561     6.851   $1,163.14      3.1    02/01/2046   $459,220.19      80
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         19/23
                                 7/24/2019                                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601748251                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   CHULA VISTA         CA       91913     6.951   $1,275.00      3.2    01/01/2046   $459,300.00      80
                                                   601743006                                       ALLIANCE BANCORP                         SEASIDE         CA       93955     7.351   $1,160.61      3.6    12/01/2035   $459,781.97      68
                                                   601757505                               PLAZA HOME MORTGAGE INC                        SAN DIEGO         CA       92113     7.201   $1,590.31    3.45     02/01/2036   $459,785.69      80
                                                   601768706                           RESIDENTIAL MORTGAGE CAPITAL                       FREMONT           CA       94555         1   $1,162.63      3.5    03/01/2046   $459,800.00   79.99
                                                   601761949                                     GMAC MORTGAGE CORP                       ASHBURN           VA       20148     6.626   $1,482.76   2.875     02/01/2036   $459,901.41   76.65
                                                   601759378                                       ALLIANCE BANCORP                     ALHAMBRA            CA       91801     7.281   $1,479.54    3.53     02/01/2036   $460,000.00      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 21 of 24 Page ID




                                                   601743725                                         MORTGAGEIT, INC                 GARDEN GROVE           CA       92840     7.201   $1,479.54    3.45     12/01/2035   $460,053.39      80
                                                   601761730                                     GMAC MORTGAGE CORP                    MONUMENT             CO       80132     6.951   $1,479.54      3.2    01/01/2036   $460,053.39      80
                                                   601761889                                     GMAC MORTGAGE CORP                          TRACY          CA       95376     7.326   $1,585.35   3.575     01/01/2036   $460,173.51      80
                                                   601743044                                       ALLIANCE BANCORP                      RICHMOND           CA       94804     7.501   $1,163.14    3.75     12/01/2035   $460,831.51      80
                                                   601761953                                     GMAC MORTGAGE CORP                   SUTTER CREEK          CA       95685     7.201   $1,594.46    3.45     02/01/2036   $460,983.04      70
                                                   601760712                                       ALLIANCE BANCORP                       CONCORD           CA       94520     7.501   $1,483.40    3.75     02/01/2036   $461,200.00      80
                                                   601743039                                       ALLIANCE BANCORP                        FAIRFIELD        CA       94534     7.081   $1,483.72    3.33     12/01/2035   $461,305.61      70
                                                   601759383                                       ALLIANCE BANCORP                           KIHEI          HI      96753     7.301   $1,485.97    3.55     02/01/2036   $462,000.00      70
                                                   601743048                                       ALLIANCE BANCORP                        KILAUEA           HI      96754     6.501   $1,487.26    2.75     12/01/2035   $462,213.20      80
                                                   601752758                                       ALLIANCE BANCORP                    INGLEWOOD            CA       90302     7.501   $1,491.44    3.75     01/01/2036   $462,594.98   66.72
                                                   601761759                                     GMAC MORTGAGE CORP                    SCOTTSDALE           AZ       85254     6.831   $1,488.55    3.08     01/01/2036   $462,785.61      74
                                                   601752832                                         SBMC MORTGAGE              RANCHO CUCAMONGA            CA       91730     7.151   $1,492.41      3.4    01/01/2036   $462,894.26      80
                                                   601743938                                         MORTGAGEIT, INC                      SAN DIEGO         CA       92128     6.651   $1,492.41      2.9    12/01/2035   $463,250.16      80
                                                   601752753                                       ALLIANCE BANCORP                    MISSION VIEJO        CA       92692     6.501   $1,492.41    2.75     12/01/2035   $463,812.76      80
                                                   601752697                                       ALLIANCE BANCORP                         NAPLES          FL       34108     7.351   $1,495.62      3.6    01/01/2036   $463,891.88   64.14
                                                   601768098                            CAMERON FINANCIAL GROUP, INC                   LOS ANGELES          CA       90031     7.201   $1,492.41    3.45     02/01/2036   $464,000.00      80
                                                   601768087                            CAMERON FINANCIAL GROUP, INC                       CARSON           CA       90746     7.201   $1,492.41    3.45     02/01/2036   $464,000.00      80
                                                   601744376                                         MORTGAGEIT, INC                REDONDO BEACH           CA       90278     7.151   $1,492.41      3.4    12/01/2035   $464,053.85      80
                                                   601748221                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    LAS VEGAS          NV       89123     6.951   $1,288.86      3.2    01/01/2046   $464,292.39      73
                                                   601743084                                       ALLIANCE BANCORP                   BALDWIN PARK          CA       91706     7.281   $1,173.25    3.53     12/01/2035   $464,469.44      80
                                                   601760205                           RESIDENTIAL MORTGAGE CAPITAL                        CORONA           CA       92880     6.876   $1,497.55   3.125     02/01/2036   $464,490.45      80
                                                   601748598                               PLAZA HOME MORTGAGE INC                          SAN JOSE        CA       95111     6.901   $1,607.40    3.15     01/01/2036   $464,724.79      75
                                                   601743979                                         MORTGAGEIT, INC                     SIMI VALLEY        CA       93065     6.476   $1,495.62   2.725     12/01/2035   $464,812.36      75
                                                   601754304                                         SBMC MORTGAGE                        TURLOCK           CA       95380     7.501   $1,409.66    3.75     02/01/2046   $464,866.17   71.62
                                                   601760728                                       ALLIANCE BANCORP                       KANEOHE            HI      96744     7.201   $1,495.62    3.45     02/01/2036   $465,000.00   57.41
                                                   601760691                                       ALLIANCE BANCORP                         SAN JOSE        CA       95122     7.431   $1,495.62    3.68     02/01/2036   $465,000.00   72.66
                                                   601761778                                     GMAC MORTGAGE CORP                     LIVERMORE           CA       94550     7.201   $1,604.81    3.45     01/01/2036   $465,126.49      55
                                                   601743027                                       ALLIANCE BANCORP                     SUNNYVALE           CA       94089     7.501   $1,495.62    3.75     12/01/2035   $465,198.94   71.54
                                                   601761839                                     GMAC MORTGAGE CORP                       FONTANA           CA       92336     6.701   $1,737.36    2.95     01/01/2036   $466,715.37      95
                                                   601748160                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    TEMECULA           CA       92592     6.701   $1,182.36    2.95     01/01/2046   $466,807.31      80
                                                   601743064                                       ALLIANCE BANCORP                       DALY CITY         CA       94015     6.971   $1,505.27    3.22     01/01/2036   $466,884.73   56.39
                                                   601760161                           RESIDENTIAL MORTGAGE CAPITAL                         SAN JOSE        CA       95117     5.901   $1,505.27    2.15     02/01/2036   $466,884.73      80
                                                   601758682                                         SBMC MORTGAGE                      ESCONDIDO           CA       92026     6.801   $1,559.62    3.05     02/01/2036   $466,927.88      80
                                                   601754410                                         SBMC MORTGAGE                      CHULA VISTA         CA       91915     7.401   $1,239.48    3.65     02/01/2046   $467,248.02      80
                                                   601752738                                       ALLIANCE BANCORP                      SAN PABLO          CA       94806     7.501   $1,507.69    3.75     01/01/2036   $467,632.94      75
                                                   601758648                                         SBMC MORTGAGE               TARZANA AREA, CITY O       CA       91335     5.751   $1,732.60        2    02/01/2036   $467,798.65      75
                                  #:235




                                                   601754253                                  SUNTRUST MORTGAGE INC                         VALLEJO         CA       94591     6.551   $1,505.28      2.8    12/01/2035   $467,811.13      80
                                                   601746891                                            PMC BANCORP                    BELLFLOWER           CA       90706     6.601   $1,590.63    2.85     01/01/2036   $467,946.77    74.8
                                                   601768073                                       QUICKEN LOANS INC                       ATLANTA          GA       30324      8.14   $1,587.25      3.5    02/01/2036   $468,000.00      80
                                                   601754256                                  SUNTRUST MORTGAGE INC                      PETALUMA           CA       94952     7.151   $1,587.25      3.4    12/01/2035   $468,036.98      80
                                                   601743325                               PLAZA HOME MORTGAGE INC                     BAKERSFIELD          CA       93313     6.701   $1,733.15    2.95     12/01/2035   $468,701.18      90
                                                   601743894                                         MORTGAGEIT, INC                        SAN JOSE        CA       95127     7.151   $1,507.69      3.4    12/01/2035   $468,804.40      75
                                                   601743847                                         MORTGAGEIT, INC                       LINCOLN          CA       95648     7.201   $1,507.85    3.45     12/01/2035   $468,854.40      80
                                                   601758662                                         SBMC MORTGAGE                      CHULA VISTA         CA       91911     7.201   $1,566.29    3.45     02/01/2036   $468,923.29   72.87
                                                   601765038                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                SUNLAND AREA           CA       91040     7.001   $1,622.07    3.25     02/01/2036   $468,965.43    74.6
                                                   601757581                               PLAZA HOME MORTGAGE INC               HUNTINGTON BEACH           CA       92647     6.251   $1,618.61      2.5    02/01/2036   $469,000.00      70
                                                   601743104                                       ALLIANCE BANCORP                        WAIPAHU           HI      96797     6.701   $1,512.99    2.95     12/01/2035   $470,259.06      80
                                                   601760706                                       ALLIANCE BANCORP                       SNELLING          CA       95369     7.501   $1,512.99    3.75     02/01/2036   $470,400.00      80
                                                   601752765                                       ALLIANCE BANCORP                    SANTA MARIA          CA       93454     7.351   $1,517.82      3.6    01/01/2036   $470,775.43      80
                                                   601752863                                         SBMC MORTGAGE                            IONE          CA       95640     6.751   $1,518.14        3    01/01/2036   $470,875.19      80
                                                   601752861                                         SBMC MORTGAGE                      BUENA PARK          CA       90620     7.051   $1,518.14      3.3    01/01/2036   $470,875.19      80
                                                   601743766                                         MORTGAGEIT, INC                     ALISO VIEJO        CA       92656     6.901   $1,518.14    3.15     01/01/2036   $470,875.19      80
                                                   601762103                                   STEWARD FINANCIAL INC.                   CHULA VISTA         CA       91913     6.951   $1,518.14      3.2    02/01/2036   $470,875.19      80
                                                   601757498                               PLAZA HOME MORTGAGE INC              LOS ANGELES (HARBOR         CA       90710     7.201   $1,744.60    3.45     02/01/2036   $471,042.07      80
                                                   601760179                           RESIDENTIAL MORTGAGE CAPITAL                       FREMONT           CA       94539     7.876   $1,632.42   4.125     02/01/2036   $471,958.83      55
                                                   601757590                               PLAZA HOME MORTGAGE INC                          SAN JOSE        CA       95122     7.151   $1,628.97      3.4    02/01/2036   $472,000.00      80
                                                   601744125                                         MORTGAGEIT, INC                        VALLEJO         CA       94591     7.276   $1,518.14   3.525     12/01/2035   $472,103.82      80
                                                   601743291                                       ALLIANCE BANCORP                       ANAHEIM           CA       92804     7.351   $1,518.14      3.6    12/01/2035   $472,149.15      80
                                                   601754257                                  SUNTRUST MORTGAGE INC                   PLEASANT HILL         CA       94523     7.151   $1,519.43      3.4    12/01/2035   $472,454.82      80
                                                   601758553                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       NIPOMO          CA       93444     6.651   $1,519.76      2.9    02/01/2036   $472,500.00      70
                                                   601768926                                       ALLIANCE BANCORP                   KAILUA-KONA            HI      96740     7.501   $1,523.28    3.75     01/01/2036   $473,600.00      80
                                                   601743907                                         MORTGAGEIT, INC                     ROCKVILLE          MD       20852     7.201   $1,527.79    3.45     01/01/2036   $473,868.04      71
                                                   601745632                               PLAZA HOME MORTGAGE INC                          SAN JOSE        CA       95127     7.201   $1,531.00    3.45     01/01/2036   $474,865.67      80
                                                   601757517                               PLAZA HOME MORTGAGE INC                        CONCORD           CA       94519     7.201   $1,642.77    3.45     02/01/2036   $474,952.23      80
                                                   601758525                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   CHULA VISTA         CA       91915     6.401   $1,527.80    2.65     02/01/2036   $475,000.00      64
                                                   601752875                                         SBMC MORTGAGE                       OCEANSIDE          CA       92056     6.701   $1,203.60    2.95     01/01/2046   $475,193.07      80
                                                   601754224                                  SUNTRUST MORTGAGE INC                 SAN PEDRO (AREA)        CA       90731     6.551   $1,614.38      2.8    12/01/2035   $475,704.19      80
                                                   601744253                                         MORTGAGEIT, INC                        LAUREL          MD       20707     7.201   $1,534.22    3.45     12/01/2035   $477,055.36    79.5
                                                   601744351                                         MORTGAGEIT, INC                       CLINTON          MD       20735     6.626   $1,541.30   2.875     01/01/2036   $478,058.03      80
                                                   601743057                                       ALLIANCE BANCORP                  SHINGLE SPRINGS        CA       95682     7.201   $1,543.87    3.45     01/01/2036   $478,856.13      80
                                                   601752698                                       ALLIANCE BANCORP                      OCEANSIDE          CA       92054     7.501   $1,543.87    3.75     01/01/2036   $478,856.13      80
                                                   601758680                                         SBMC MORTGAGE                  TEHACHAPI AREA          CA       93561     7.151   $1,543.87      3.4    02/01/2036   $478,856.13      80
                                                   601758653                                         SBMC MORTGAGE                WEST HILLS AREA, LOS      CA       91307     6.801   $1,599.61    3.05     02/01/2036   $478,900.39    79.6
                                                   601745637                               PLAZA HOME MORTGAGE INC                        FREMONT           CA       94536     7.201   $1,656.58    3.45     01/01/2036   $478,943.42      80
                                                   601748091                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN DIEGO         CA       92127     7.001   $1,656.58    3.25     01/01/2036   $478,943.42   78.05
                                                   601748111                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      PHOENIX          AZ       85086     6.701   $1,656.58    2.95     01/01/2036   $478,943.42      79
                                                   601757532                               PLAZA HOME MORTGAGE INC                (VAN NUYS AREA) LOS       CA       91401     6.901   $1,656.58    3.15     02/01/2036   $478,943.42      80
                                                   601758541                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  MISSION VIEJO        CA       92691     6.951   $1,893.42      3.2    02/01/2036   $479,200.00      80
                                                   601754306                                         SBMC MORTGAGE                        MODESTO           CA       95357     6.901   $1,271.26    3.15     02/01/2046   $479,228.74      80
                                                   601768928                                       ALLIANCE BANCORP                       ANAHEIM           CA       92805     7.281   $1,542.90    3.53     02/01/2036   $479,700.00      78
                                                   601744029                                         MORTGAGEIT, INC                  SANTA CLARITA         CA       91321     6.826   $1,543.87   3.075     12/01/2035   $479,906.06      80
                                                   601758508                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                       SALINAS         CA       93906     6.901   $1,656.58    3.15     02/01/2036   $480,000.00      80
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                       20/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601759384                                       ALLIANCE BANCORP                         MILILANI           HI      96789     6.401   $1,543.87    2.65     02/01/2036   $480,000.00      80
                                                   601759365                                       ALLIANCE BANCORP                       VACAVILLE           CA       95688     7.431   $1,543.87    3.68     02/01/2036   $480,000.00      80
                                                   601768943                                       ALLIANCE BANCORP                        RIVERSIDE          CA                 7.501   $1,213.71    3.75     02/01/2036   $480,000.00      80
                                                   601744250                                          MORTGAGEIT, INC                        SAN JOSE         CA       95121     7.276   $1,543.87   3.525     12/01/2035   $480,105.59      80
                                                   601743019                                       ALLIANCE BANCORP                          SAN JOSE         CA       95127     7.351   $1,213.71      3.6    12/01/2035   $480,817.75      80
                                                   601752796                                          SBMC MORTGAGE                        MODESTO            CA       95358     6.901   $1,213.71    3.15     11/01/2045   $481,999.20      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 22 of 24 Page ID




                                                   601743729                                          MORTGAGEIT, INC                   WINCHESTER            CA       92596     6.151   $1,551.43      2.4    12/01/2035   $482,004.98   79.99
                                                   601753375                                       QUICKEN LOANS INC                      VACAVILLE           CA       95688      8.14   $1,640.66      3.5    01/01/2036   $482,663.64      75
                                                   601743295                                       ALLIANCE BANCORP                     WINCHESTER            CA       92596     7.431   $1,556.74    3.68     01/01/2036   $482,846.59      80
                                                   601754318                                          SBMC MORTGAGE                 CANOGA PARK AREA          CA       91303     6.651   $1,556.74      2.9    02/01/2036   $482,846.59      80
                                                   601760178                           RESIDENTIAL MORTGAGE CAPITAL                       HOLLISTER           CA       95023     7.601   $1,556.74    3.85     02/01/2036   $482,846.59      80
                                                   601752762                                       ALLIANCE BANCORP                     LOS ANGELES           CA       90016     7.351   $1,559.31      3.6    01/01/2036   $483,644.69      80
                                                   601744176                                          MORTGAGEIT, INC                    LAKEWOOD             CA       90712     7.201   $1,556.74    3.45     12/01/2035   $484,056.16      80
                                                   601748213                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                         TRACY           CA       95377     6.951   $1,343.74      3.2    01/01/2046   $484,062.26      80
                                                   601743068                                       ALLIANCE BANCORP                         LINCOLN           CA       95648     7.351   $1,559.95      3.6    12/01/2035   $485,157.10   79.51
                                                   601761828                                     GMAC MORTGAGE CORP                       PASADENA            CA       91104     7.351   $1,673.83      3.6    01/01/2036   $485,182.35      67
                                                   601761877                                     GMAC MORTGAGE CORP                  BOYNTON BEACH            FL       33437     7.326   $1,671.51   3.575     01/01/2036   $485,182.94      75
                                                   601761664                                     GMAC MORTGAGE CORP                             NOVI          MI       48377     6.951   $1,733.82      3.2    11/01/2035   $485,707.78      90
                                                   601758649                                          SBMC MORTGAGE                        VENTURA            CA       93004     6.851   $1,624.61      3.1    02/01/2036   $486,383.20      75
                                                   601743807                                          MORTGAGEIT, INC                       EL CAJON          CA       92019     7.076   $1,569.60   3.325     01/01/2036   $486,837.07      80
                                                   601762187                                   COMUNITY LENDING, INC.                   SANTA MARIA           CA       93455     7.151   $1,684.19      3.4    02/01/2036   $486,925.81      80
                                                   601760627                               PLAZA HOME MORTGAGE INC                           SAN JOSE         CA       95111     7.076   $1,684.19   3.325     02/01/2036   $486,925.81      80
                                                   601754274                                  SUNTRUST MORTGAGE INC                      SPRINGFIELD          VA       22152     6.626   $1,568.00   2.875     12/01/2035   $487,353.92      75
                                                   601769289                                     MERIDIAS CAPITAL, INC.                     SONOMA            CA       95476      7.79   $1,816.14    3.15     02/01/2046   $487,500.00      75
                                                   601743043                                       ALLIANCE BANCORP                     SAN LORENZO           CA       94580     6.701   $1,569.60    2.95     12/01/2035   $487,853.79      80
                                                   601754287                                          SBMC MORTGAGE                        BUCKEYE            AZ       85396     6.401   $1,569.81    2.65     01/01/2036   $487,872.46      80
                                                   601758521                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      SAN DIEGO          CA       92154     6.401   $1,569.61    2.65     02/01/2036   $488,000.00      79
                                                   601768936                                       ALLIANCE BANCORP                         CORONA            CA       92879     7.351   $1,569.60      3.6    02/01/2036   $488,000.00      80
                                                   601748578                               PLAZA HOME MORTGAGE INC                        REDMOND             WA       98052     6.901   $1,573.94    3.15     01/01/2036   $488,183.85   78.93
                                                   601768904                                       ALLIANCE BANCORP                   REDWOOD CITY            CA       94063     7.501   $1,572.17    3.75     02/01/2036   $488,800.00      80
                                                   601757444                            LOAN LINK FINANCIAL SERVICES                    LOS ANGELES           CA       90018     6.551   $1,576.03      2.8    01/01/2036   $489,853.19   64.47
                                                   601744120                                          MORTGAGEIT, INC                       STANTON           CA       90680     6.901   $1,576.03    3.15     12/01/2035   $489,955.04      70
                                                   601744109                                          MORTGAGEIT, INC                   ALEXANDRIA            VA       22302     7.076   $1,576.03   3.325     12/01/2035   $490,005.95      70
                                                   601752807                                          SBMC MORTGAGE                     CASTAIC AREA          CA       91384     7.151   $1,579.90      3.4    01/01/2036   $490,029.43   75.57
                                                   601761744                                     GMAC MORTGAGE CORP                           BONITA          CA       91902     7.201   $1,811.14    3.45     01/01/2036   $490,097.86      70
                                                   601744249                                          MORTGAGEIT, INC                     GLENDALE            CA       91205     7.201   $1,577.32    3.45     12/01/2035   $490,456.92      80
                                                   601743087                                       ALLIANCE BANCORP                         FAIRFIELD         CA       94533     7.501   $1,237.98    3.75     12/01/2035   $490,484.21      80
                                                   601743024                                       ALLIANCE BANCORP                          SAN JOSE         CA       95133     7.501   $1,582.47    3.75     01/01/2036   $490,827.53      80
                                                   601760628                               PLAZA HOME MORTGAGE INC                           SAN JOSE         CA       95121     7.151   $1,697.99      3.4    02/01/2036   $490,917.01      80
                                                   601745670                               PLAZA HOME MORTGAGE INC                 LADERA RANCH AREA          CA       92694     6.901   $1,583.75    3.15     01/01/2036   $491,226.58      80
                                                   601743010                                       ALLIANCE BANCORP                        FREMONT            CA       94538     6.481   $1,582.47    2.73     12/01/2035   $491,801.45      80
                                                   601768887                                       ALLIANCE BANCORP                       SANTA ANA           CA       92707     7.081   $1,582.47    3.33     02/01/2036   $492,000.00      80
                                  #:236




                                                   601744204                                          MORTGAGEIT, INC                     ROCKVILLE           MD       20852     7.201   $1,582.47    3.45     12/01/2035   $492,057.09    78.1
                                                   601758655                                          SBMC MORTGAGE                            IRVINE         CA       92603     6.451   $1,587.30      2.7    02/01/2036   $492,323.95   52.92
                                                   601754212                                  SUNTRUST MORTGAGE INC              ROWLAND HEIGHTS AREA         CA       91748     6.826   $1,582.47   3.075     11/01/2035   $492,934.31      80
                                                   601760707                                       ALLIANCE BANCORP                         ANTIOCH           CA       94531     7.501   $1,705.58    3.75     02/01/2036   $494,200.00      75
                                                   601758659                                          SBMC MORTGAGE                             VISTA         CA       92084     7.401   $1,244.06    3.65     12/01/2045   $494,580.56      80
                                                   601748179                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     UNION CITY          CA       94587     6.701   $1,595.34    2.95     01/01/2036   $494,817.99      80
                                                   601748139                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      FREMONT            CA       94536      2.25   $1,895.94      3.8    01/01/2036   $495,034.06      80
                                                   601743916                                          MORTGAGEIT, INC                     COLUMBIA            MD       21044     6.476   $1,595.01   2.725     12/01/2035   $495,699.89      80
                                                   601760721                                       ALLIANCE BANCORP                        SAN DIEGO          CA       92111     7.081   $1,595.33    3.33     02/01/2036   $496,000.00      80
                                                   601760714                                       ALLIANCE BANCORP                          SAN JOSE         CA       95112     7.431   $1,595.33    3.68     02/01/2036   $496,000.00      80
                                                   601760711                                       ALLIANCE BANCORP                         SUMTER            SC       29150     7.351   $1,595.33      3.6    02/01/2036   $496,000.00      80
                                                   601761885                                     GMAC MORTGAGE CORP                       SAN MATEO           CA       94401     6.326   $1,716.11   2.575     02/01/2036   $496,155.45      65
                                                   601768903                                       ALLIANCE BANCORP                          SALINAS          CA       93901     7.201   $1,715.25    3.45     02/01/2036   $497,000.00      70
                                                   601744150                                          MORTGAGEIT, INC                           VISTA         CA       92081     7.451   $1,970.67      3.7    01/01/2036   $497,818.39      75
                                                   601758469                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    HENDERSON            NV       89015     6.401   $1,601.23    2.65     02/01/2036   $497,830.00      80
                                                   601752759                                       ALLIANCE BANCORP                        ANAHEIM            CA       92802     7.431   $1,605.62    3.68     01/01/2036   $498,010.38      80
                                                   601752880                                          SBMC MORTGAGE                       OCEANSIDE           CA       92057     6.001   $1,608.20    2.25     01/01/2036   $498,808.47   76.06
                                                   601752789                                          SBMC MORTGAGE                         CORONA            CA       92882     7.151   $1,608.20      3.4    01/01/2036   $498,808.47      80
                                                   601748589                               PLAZA HOME MORTGAGE INC                      LONG BEACH            CA       90807     6.651   $1,608.20      2.9    01/01/2036   $498,808.47   68.97
                                                   601752817                                          SBMC MORTGAGE                GRANADA HILLS AREA,        CA       91344     6.651   $1,608.20      2.9    01/01/2036   $498,808.47   79.37
                                                   601752819                                          SBMC MORTGAGE                  FOUNTAIN VALLEY          CA       92708     6.901   $1,608.20    3.15     01/01/2036   $498,808.47   64.94
                                                   601753064                                   STEWARD FINANCIAL INC.                 GARDEN GROVE            CA       92845     7.201   $1,608.20    3.45     01/01/2036   $498,808.47      80
                                                   601754296                                          SBMC MORTGAGE                    LAGUNA HILLS           CA       92653     6.351   $1,608.20      2.6    02/01/2036   $498,808.47   28.99
                                                   601758672                                          SBMC MORTGAGE                          MALIBU           CA       90265     6.351   $1,608.20      2.6    02/01/2036   $498,808.47   38.92
                                                   601748263                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    CHULA VISTA          CA       91913     6.701   $1,725.61    2.95     01/01/2036   $498,899.39      80
                                                   601757492                               PLAZA HOME MORTGAGE INC                         FREMONT            CA       94538     7.151   $1,725.60      3.4    02/01/2036   $498,899.40   75.76
                                                   601748253                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 WALNUT CREEK            CA       94598     6.701   $1,264.29    2.95     01/01/2046   $499,152.38      52
                                                   601754406                                          SBMC MORTGAGE                        ENCINITAS          CA       92024     6.801   $1,264.29    3.05     02/01/2046   $499,152.38   60.24
                                                   601752668                                       ALLIANCE BANCORP                    SAN LEANDRO            CA       94579     7.281   $1,264.28    3.53     01/01/2036   $499,152.39      80
                                                   601752709                                       ALLIANCE BANCORP                        CONCORD            CA       94521     7.401   $1,385.86    3.65     01/01/2036   $499,239.14   77.52
                                                   601757588                               PLAZA HOME MORTGAGE INC                        OCEANSIDE           CA       92057     7.151   $1,725.60      3.4    02/01/2036   $500,000.00      80
                                                   601759349                                       ALLIANCE BANCORP                       CROCKETT            CA       94525     7.501   $1,608.20    3.75     02/01/2036   $500,000.00      80
                                                   601768717                           RESIDENTIAL MORTGAGE CAPITAL                        SAN DIEGO          CA       92101         1   $1,608.20    3.55     03/01/2036   $500,000.00   76.92
                                                   601746889                                             PMC BANCORP                         SAN JOSE         CA       95121     7.401   $1,666.26    3.65     12/01/2035   $500,151.51   70.42
                                                   601754378                                          SBMC MORTGAGE                     LOS ANGELES           CA       90066     7.301   $1,264.29    3.55     01/01/2046   $500,869.82   71.43
                                                   601743941                                          MORTGAGEIT, INC                         COCOA           FL       32922     7.651   $1,694.41      3.9    11/01/2035   $501,172.53      80
                                                   601754175                                  SUNTRUST MORTGAGE INC                          SAN JOSE         CA       95116     7.201   $1,608.20    3.45     11/01/2035   $501,262.49      80
                                                   601754263                                  SUNTRUST MORTGAGE INC                    FARMINGDALE            NY       11735     6.401   $1,614.38    2.65     12/01/2035   $501,665.28      80
                                                   601762181                                   COMUNITY LENDING, INC.                  WESTMINSTER            CA       92683     7.201   $1,735.95    3.45     02/01/2036   $501,892.80   77.38
                                                   601754279                                          SBMC MORTGAGE                           CLOVIS          CA       93619     6.951   $1,620.42      3.2    01/01/2036   $502,592.39      80
                                                   601758677                                          SBMC MORTGAGE                         FAIRFIELD         CA       94534     6.901   $1,679.59    3.15     02/01/2036   $502,845.41      80
                                                   601745645                               PLAZA HOME MORTGAGE INC                        TEMECULA            CA       92592     7.026   $1,739.41   3.275     01/01/2036   $502,890.59      80
                                                   601761930                                     GMAC MORTGAGE CORP                HUNTINGTON BEACH           CA       92648     7.201   $1,726.89    3.45     01/01/2036   $503,077.14      80
                                                   601754182                                  SUNTRUST MORTGAGE INC                       OAKLAND             CA       94602     5.801   $1,621.07    2.05     12/01/2035   $503,482.35      80
                                                   601754241                                  SUNTRUST MORTGAGE INC                           TAMPA           FL       33626     6.326   $1,621.07   2.575     12/01/2035   $503,659.69      80
                                                   601743060                                       ALLIANCE BANCORP                      SANTA ROSA           CA       95405     6.701   $1,621.06    2.95     12/01/2035   $503,849.00   79.99
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         21/23
                                 7/24/2019                                                                          https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601744316                                          MORTGAGEIT, INC                        LA MESA          CA       91942     7.201   $1,621.06    3.45     12/01/2035   $503,857.35      80
                                                   601759376                                       ALLIANCE BANCORP                         ANAHEIM           CA       92806     7.431   $1,621.06    3.68     02/01/2036   $504,000.00      80
                                                   601768692                           RESIDENTIAL MORTGAGE CAPITAL                         ANTIOCH           CA       94509         1   $1,621.06      3.5    03/01/2036   $504,000.00      80
                                                   601743728                                          MORTGAGEIT, INC                  WESTMINSTER            CA       92683     7.201   $1,621.06    3.45     12/01/2035   $504,058.50   79.37
                                                   601743053                                       ALLIANCE BANCORP                       SAN BRUNO           CA       94066     7.431   $1,621.06    3.68     12/01/2035   $504,075.79      80
                                                   601761899                                     GMAC MORTGAGE CORP                     WOODBRIDGE            VA       22192     7.201   $1,739.41    3.45     01/01/2036   $504,137.09      80
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 23 of 24 Page ID




                                                   601748112                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN             SHERMAN OAKS (AREA)         CA       91423     7.001   $1,746.31    3.25     01/01/2036   $504,886.19      75
                                                   601752820                                          SBMC MORTGAGE                  MONTEREY PARK            CA       91754     6.801   $1,280.09    3.05     01/01/2046   $505,391.79      75
                                                   601743977                                          MORTGAGEIT, INC                      ABINGDON           MD       21009     7.201   $1,627.50    3.45     12/01/2035   $506,058.72   88.93
                                                   601761832                                     GMAC MORTGAGE CORP                  NORTH POTOMAC            MD       20878     7.076   $1,625.17   3.325     01/01/2036   $506,111.73      70
                                                   601743878                                          MORTGAGEIT, INC                     OCEANSIDE           CA       92056     6.951   $1,628.30      3.2    12/01/2035   $506,203.54      75
                                                   601752772                                       ALLIANCE BANCORP                         LAHAINA            HI      96761     6.501   $1,633.93    2.75     01/01/2036   $506,789.40      80
                                                   601744035                                          MORTGAGEIT, INC                    CHULA VISTA          CA       91913     6.701   $1,633.93    2.95     12/01/2035   $507,847.79      80
                                                   601743881                                          MORTGAGEIT, INC                        SAN JOSE         CA       95116     7.201   $1,633.93    3.45     12/01/2035   $508,058.95      80
                                                   601757450                            LOAN LINK FINANCIAL SERVICES             RANCHO SANTA MARGARI         CA       92688     7.151   $1,681.02      3.4    01/01/2036   $508,102.45   77.79
                                                   601744205                                          MORTGAGEIT, INC                        SALINAS          CA       93901     7.276   $1,633.93   3.525     12/01/2035   $508,111.74      80
                                                   601748102                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      UNION CITY         CA       94587     7.001   $1,288.56    3.25     01/01/2046   $508,736.11      70
                                                   601758517                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     CHANDLER            AZ       85248     6.651   $1,637.16      2.9    02/01/2036   $509,000.00      70
                                                   601761880                                     GMAC MORTGAGE CORP                    COCKEYSVILLE           MD       21030     6.951   $1,638.02      3.2    01/01/2036   $509,518.41      28
                                                   601761952                                     GMAC MORTGAGE CORP                         VALENCIA          CA       91354     6.826   $1,643.58   3.075     02/01/2036   $509,782.25      70
                                                   601744147                                          MORTGAGEIT, INC                    SCOTTSDALE           AZ       85250     7.201   $1,640.36    3.45     12/01/2035   $510,059.19   78.46
                                                   601744063                                          MORTGAGEIT, INC                      OAK PARK           CA       91377     7.201   $1,640.36    3.45     12/01/2035   $510,059.19   66.67
                                                   601743065                                       ALLIANCE BANCORP                    SAN FRANCISCO          CA       94112     7.501   $1,760.11    3.75     12/01/2035   $510,191.75      60
                                                   601743765                                          MORTGAGEIT, INC             LOS ANGELES (WINNETK        CA       91306     6.651   $1,646.79      2.9    01/01/2036   $510,779.88      80
                                                   601752696                                       ALLIANCE BANCORP                    EAST PALO ALTO         CA       94303     7.501   $1,646.79    3.75     01/01/2036   $510,779.88   71.61
                                                   601754179                                  SUNTRUST MORTGAGE INC                    SAN FRANCISCO          CA       94107     7.151   $1,729.69      3.4    11/01/2035   $511,092.44   47.44
                                                   601758478                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      OAKLAND            CA       94602     7.001   $1,767.02    3.25     02/01/2036   $512,000.00      77
                                                   601759375                                       ALLIANCE BANCORP                       GOODYEAR            AZ       85338     6.631   $1,646.79    2.88     02/01/2036   $512,000.00      80
                                                   601768896                                       ALLIANCE BANCORP                     SAN LORENZO           CA       94580     7.351   $1,646.79      3.6    02/01/2036   $512,000.00      80
                                                   601761745                                     GMAC MORTGAGE CORP                        BARDONIA           NY       10954     7.451   $1,764.56      3.7    01/01/2036   $512,246.34      80
                                                   601744107                                          MORTGAGEIT, INC                   BRANDYWINE            MD       20613     7.201   $1,649.21    3.45     12/01/2035   $512,809.50   79.99
                                                   601760193                           RESIDENTIAL MORTGAGE CAPITAL                       SANTA ROSA          CA       95404     6.526   $1,646.79   2.775     12/01/2035   $512,874.47      80
                                                   601760629                               PLAZA HOME MORTGAGE INC                          NEWARK            CA       94560     7.151   $1,363.95      3.4    02/01/2046   $514,172.51    69.6
                                                   601761943                                     GMAC MORTGAGE CORP                          SUN CITY         CA       92587     6.176   $1,659.66   2.425     02/01/2036   $514,770.34      63
                                                   601743097                                       ALLIANCE BANCORP                        PUKALANI            HI      96768     6.701   $1,656.44    2.95     12/01/2035   $514,845.71   79.29
                                                   601744123                                          MORTGAGEIT, INC                    CHULA VISTA          CA       91913     6.901   $1,656.44    3.15     12/01/2035   $514,952.74    69.6
                                                   601761906                                     GMAC MORTGAGE CORP                       TEMECULA            CA       92592     7.201   $1,495.54    3.45     02/01/2036   $515,256.96      80
                                                   601748582                               PLAZA HOME MORTGAGE INC                    ANAHEIM AREA            CA       92804     7.201   $1,500.18    3.45     01/01/2046   $516,854.65      80
                                                   601759380                                       ALLIANCE BANCORP                     SANTA MARIA           CA       93454     7.351   $1,662.88      3.6    02/01/2036   $517,000.00   79.54
                                                   601760688                                       ALLIANCE BANCORP                          SAN JOSE         CA       95138     7.351   $1,667.70      3.6    02/01/2036   $518,500.00   78.32
                                                   601753071                                   STEWARD FINANCIAL INC.                       DOWNEY            CA       90241     7.201   $1,672.53    3.45     01/01/2036   $518,760.80      80
                                                   601752760                                       ALLIANCE BANCORP                    SPRING VALLEY          CA       91977     8.801   $1,672.53    5.05     01/01/2036   $518,760.80      80
                                  #:237




                                                   601760191                           RESIDENTIAL MORTGAGE CAPITAL                   WALNUT CREEK            CA       94596     6.801   $1,672.53    3.05     02/01/2036   $518,760.80   47.27
                                                   601761946                                     GMAC MORTGAGE CORP                          CARSON           CA       90746     6.826   $1,672.53   3.075     02/01/2036   $518,760.80      80
                                                   601748567                               PLAZA HOME MORTGAGE INC                            POWAY           CA       92064     6.901   $1,794.63    3.15     01/01/2036   $518,855.37   75.36
                                                   601762139                                   COMUNITY LENDING, INC.              LOS ANGELES (NORTH H       CA       91343     7.201   $1,794.63    3.45     02/01/2036   $518,855.37      80
                                                   601748550                               PLAZA HOME MORTGAGE INC                           SAN JOSE         CA       95111     6.901   $1,825.98    3.15     01/01/2036   $518,878.19      80
                                                   601754653                                     MERIDIAS CAPITAL, INC.                  HENDERSON            NV       89074     7.201   $1,794.97    3.45     01/01/2036   $518,955.15   75.49
                                                   601752767                                       ALLIANCE BANCORP                         TUJUNGA           CA       91042     7.501   $1,314.85    3.75     01/01/2036   $519,118.48      80
                                                   601768698                           RESIDENTIAL MORTGAGE CAPITAL                    SAN FRANCISCO          CA       94105         1   $1,669.95   3.125     03/01/2036   $519,200.00      80
                                                   601743061                                       ALLIANCE BANCORP                          OAKLEY           CA       94561     6.701   $1,672.53    2.95     12/01/2035   $519,844.19      80
                                                   601768912                                       ALLIANCE BANCORP                         TARZANA           CA       91356     7.501   $1,314.85    3.75     01/01/2036   $520,000.00      80
                                                   601743831                                          MORTGAGEIT, INC                      SAN DIEGO          CA       92037     7.276   $2,054.63   3.525     12/01/2035   $520,001.74      80
                                                   601745618                               PLAZA HOME MORTGAGE INC                      SANTA CLARA           CA       95051     7.201   $1,794.63    3.45     12/01/2035   $520,033.35      80
                                                   601744256                                          MORTGAGEIT, INC                        LORTON           VA       22079     7.151   $1,672.53      3.4    12/01/2035   $520,060.34      80
                                                   601743975                                          MORTGAGEIT, INC                        SAN JOSE         CA       95124     7.201   $1,672.53    3.45     12/01/2035   $520,060.34   77.61
                                                   601761803                                     GMAC MORTGAGE CORP                     WINDERMERE            FL       34786     7.176   $1,672.53   3.425     01/01/2036   $520,114.38      80
                                                   601761821                                     GMAC MORTGAGE CORP                      NEWCASTLE            WA       98056     7.201   $1,794.63    3.45     01/01/2036   $520,141.44      80
                                                   601743937                                          MORTGAGEIT, INC                       DOWNEY            CA       90240     7.451   $1,672.53      3.7    12/01/2035   $520,168.41      80
                                                   601743094                                       ALLIANCE BANCORP                  SOUTH PASADENA           CA       91030     7.351   $1,672.53      3.6    12/01/2035   $520,168.41      80
                                                   601761844                                     GMAC MORTGAGE CORP                      SPRINGFIELD          VA       22153     7.451   $1,670.14      3.7    01/01/2036   $520,276.93      80
                                                   601748113                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      FREMONT            CA       94539      1.75   $1,866.61      3.5    01/01/2036   $521,395.37      55
                                                   601761787                                     GMAC MORTGAGE CORP                            DAVIE          FL       33328     7.201   $1,926.80    3.45     01/01/2036   $522,105.12      90
                                                   601752736                                       ALLIANCE BANCORP                        FREMONT            CA       94538     6.701   $1,324.97    2.95     01/01/2036   $523,111.70      80
                                                   601760644                               PLAZA HOME MORTGAGE INC                           SALINAS          CA       93905     7.151   $1,388.64      3.4    02/01/2046   $523,480.53      80
                                                   601746882                                             PMC BANCORP                         SAN JOSE         CA       95122     7.301   $1,749.57    3.55     01/01/2036   $523,797.31      75
                                                   601759377                                       ALLIANCE BANCORP                        LA HABRA           CA       90631     7.081   $1,685.39    3.33     02/01/2036   $524,000.00      80
                                                   601754300                                          SBMC MORTGAGE                     YORBA LINDA           CA       92886     7.251   $1,327.50      3.5    02/01/2046   $524,110.00   69.82
                                                   601748195                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                      DALY CITY          CA       94015     6.701   $1,691.83    2.95     01/01/2036   $524,746.50      64
                                                   601744128                                          MORTGAGEIT, INC                        NOVATO           CA       94947     7.201   $1,688.61    3.45     12/01/2035   $525,060.92      70
                                                   601754371                                          SBMC MORTGAGE                        SAN DIEGO          CA       92106     7.301   $1,688.61    3.55     01/01/2036   $525,188.94      75
                                                   601748218                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    LONGMONT             CO       80504     6.951   $1,331.04      3.2    01/01/2046   $525,507.63      62
                                                   601754331                                          SBMC MORTGAGE                  THOUSAND OAKS            CA       91360     7.051   $1,327.50      3.3    01/01/2046   $525,731.21      75
                                                   601745679                               PLAZA HOME MORTGAGE INC                            GILROY          CA       95020     6.776   $1,818.78   3.025     01/01/2036   $525,839.97   79.97
                                                   601744016                                          MORTGAGEIT, INC                   QUEEN CREEK           AZ       85242     6.701   $1,691.82    2.95     12/01/2035   $525,842.41      80
                                                   601748553                               PLAZA HOME MORTGAGE INC                           SAN JOSE         CA       95111     7.076   $1,820.51   3.325     01/01/2036   $526,338.87   69.23
                                                   601757541                               PLAZA HOME MORTGAGE INC                    MURRIETA AREA           CA       92563     7.201   $1,822.23    3.45     02/01/2036   $526,837.77      80
                                                   601754320                                          SBMC MORTGAGE                 HAWTHORNE AREA            CA       90250     6.751   $1,335.08        3    02/01/2046   $527,104.92      80
                                                   601748613                               PLAZA HOME MORTGAGE INC                      WHEATLAND             CA       95692     6.951   $1,398.38      3.2    01/01/2046   $527,151.62      80
                                                   601743712                                          MORTGAGEIT, INC                         DIXON           CA       95620     7.276   $2,084.66   3.525     12/01/2035   $527,601.77      80
                                                   601768916                                       ALLIANCE BANCORP                          SALINAS          CA       93906     6.701   $1,335.08    2.95     01/01/2036   $528,000.00      80
                                                   601768064                                       QUICKEN LOANS INC                       POTOMAC            MD       20854      6.89   $1,698.26    2.25     02/01/2036   $528,000.00      80
                                                   601761665                                     GMAC MORTGAGE CORP                         FORT MILL         SC       29708     6.951   $1,878.31      3.2    11/01/2035   $528,523.38      90
                                                   601757539                               PLAZA HOME MORTGAGE INC                     SAN FRANCISCO          CA       94134     6.951   $1,704.69      3.2    02/01/2036   $528,736.98   63.47
                                                   601743800                                          MORTGAGEIT, INC                     ARLINGTON           VA       22204     7.201   $1,700.67    3.45     12/01/2035   $528,811.37      75
                                                   601761775                                     GMAC MORTGAGE CORP                   VALLEY CENTER           CA       92082     7.201   $1,398.38    3.45     01/01/2036   $528,883.20      79
                                                   601748129                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  SAN FRANCISCO          CA       94122      1.75   $1,895.35      3.5    01/01/2036   $529,423.36   72.68
                                                   601754321                                          SBMC MORTGAGE                      LOS ANGELES          CA       90046     6.251   $1,704.69      2.5    01/01/2036   $529,728.10   58.25
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                         22/23
                                 7/24/2019                                                                        https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm
                                                   601744307                                          MORTGAGEIT, INC                 GREAT FALLS           VA       22066     7.076   $1,704.69   3.325     12/01/2035   $530,006.44   70.67
                                                   601743017                                        ALLIANCE BANCORP                 DEL REY OAKS           CA       93940     6.701   $1,705.98    2.95     12/01/2035   $530,241.08      80
                                                   601748232                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                SAN LEANDRO            CA       94578     6.701   $2,102.05    2.95     01/01/2036   $531,006.28      80
                                                   601768681                           RESIDENTIAL MORTGAGE CAPITAL                       SAN JOSE          CA       95128         1   $1,711.12    2.95     03/01/2036   $532,000.00      80
                                                   601743016                                        ALLIANCE BANCORP                      SAN JOSE          CA       95125     7.201   $1,711.12    3.45     12/01/2035   $532,061.74      80
                                                   601757440                            LOAN LINK FINANCIAL SERVICES                  LAKE FOREST           CA       92630     7.151   $1,408.98      3.4    01/01/2046   $532,834.55      70
Case 8:19-cv-01408-JVS-DFM Document 18-4 Filed 08/23/19 Page 24 of 24 Page ID




                                                   601758531                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 SCOTTSDALE            AZ       85262     6.701   $1,716.28    2.95     02/01/2036   $533,600.00      80
                                                   601745631                               PLAZA HOME MORTGAGE INC                      BELMONT             CA       94002     6.401   $1,720.77    2.65     01/01/2036   $533,725.06   61.14
                                                   601752723                                        ALLIANCE BANCORP                   RICHMOND             CA       94805     6.701   $1,721.25    2.95     01/01/2036   $533,874.71   79.99
                                                   601757528                               PLAZA HOME MORTGAGE INC                    LONG BEACH            CA       90815     6.951   $1,723.73      3.2    02/01/2036   $534,642.87      80
                                                   601757520                               PLAZA HOME MORTGAGE INC                        SEATTLE           WA       98109     6.951   $1,723.99      3.2    02/01/2036   $534,722.68      80
                                                   601757474                            LOAN LINK FINANCIAL SERVICES                    ALAMEDA             CA       94501     6.901   $1,723.99    3.15     02/01/2036   $534,722.68      80
                                                   601754217                                  SUNTRUST MORTGAGE INC                     SAN DIEGO           CA       92103     7.151   $1,815.16      3.4    12/01/2035   $535,242.29      80
                                                   601743100                                        ALLIANCE BANCORP                         KIHEI           HI      96753     8.201   $1,723.99    4.45     12/01/2035   $536,507.81      80
                                                   601748108                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN JOSE          CA       95118     7.001   $1,856.75    3.25     01/01/2036   $536,815.75      80
                                                   601743784                                          MORTGAGEIT, INC                     SAN JOSE          CA       95119     7.201   $1,729.13    3.45     12/01/2035   $537,662.40      80
                                                   601746895                                             PMC BANCORP                 MONTEBELLO             CA       90640     6.551   $1,828.04      2.8    01/01/2036   $537,789.56      70
                                                   601758505                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                 PISMO BEACH           CA       93449     6.901   $1,736.86    3.15     01/01/2036   $538,713.14   77.14
                                                   601752726                                        ALLIANCE BANCORP                   UNION CITY           CA       94587     6.701   $1,736.85    2.95     01/01/2036   $538,713.15      80
                                                   601748097                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  UNION CITY           CA       94587      1.75   $1,929.12      3.5    01/01/2036   $538,858.38      58
                                                   601748090                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    TIBURON            CA       94920      1.75   $1,929.12      3.5    01/01/2036   $538,858.38      72
                                                   601752859                                          SBMC MORTGAGE                          VISTA          CA       92084     7.101   $1,365.43    3.35     01/01/2046   $539,084.57      45
                                                   601757488                               PLAZA HOME MORTGAGE INC                      DALY CITY           CA       94015     7.151   $1,430.16      3.4    02/01/2046   $539,132.34      80
                                                   601748082                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN JOSE          CA       95127      2.25   $2,067.96      3.8    01/01/2036   $539,946.42      79
                                                   601743830                                          MORTGAGEIT, INC                   RIVERSIDE           CA       92503     7.201   $1,995.95    3.45     12/01/2035   $539,995.57      90
                                                   601759382                                        ALLIANCE BANCORP                     WAIPAHU             HI      96797     6.701   $1,736.85    2.95     02/01/2036   $540,000.00      80
                                                   601754234                                  SUNTRUST MORTGAGE INC                     SAINT PAUL          MN       55104     7.151   $1,736.86      3.4    12/01/2035   $540,062.66      80
                                                   601753378                                        QUICKEN LOANS INC                    CORONA             CA       92883      6.89   $1,742.65    2.25     01/01/2036   $540,508.85   71.29
                                                   601758661                                          SBMC MORTGAGE                     VACAVILLE           CA       95688     7.001   $1,371.75    3.25     02/01/2046   $541,580.33   57.41
                                                   601665540                            LOAN LINK FINANCIAL SERVICES                  NORTHRIDGE            CA       91324     6.801   $1,726.56    3.05     07/01/2035   $541,692.13      80
                                                   601752782                                        ALLIANCE BANCORP                      KAPOLEI            HI      96707     7.351   $1,874.00      3.6    01/01/2036   $541,804.75   74.99
                                                   601760183                           RESIDENTIAL MORTGAGE CAPITAL                   WOODLAND              CA       95695     6.751   $1,372.50        3    02/01/2046   $541,879.83   78.67
                                                   601743034                                        ALLIANCE BANCORP                      SAN JOSE          CA       95122     7.501   $1,749.72    3.75     01/01/2036   $542,703.61      80
                                                   601752687                                        ALLIANCE BANCORP                    DALY CITY           CA       94014     7.431   $1,749.72    3.68     01/01/2036   $542,703.61   77.16
                                                   601752686                                        ALLIANCE BANCORP                      SAN JOSE          CA       95148     7.501   $1,749.72    3.75     01/01/2036   $542,703.61      80
                                                   601760643                               PLAZA HOME MORTGAGE INC                       ANTIOCH            CA       94531     7.076   $1,943.40   3.325     02/01/2036   $542,849.93      80
                                                   601757461                            LOAN LINK FINANCIAL SERVICES                ROHNERT PARK            CA       94928     6.251   $1,747.15      2.5    01/01/2036   $542,921.18      80
                                                   601743341                               PLAZA HOME MORTGAGE INC                   WESTMINSTER            CA       92683     7.201   $1,874.69    3.45     12/01/2035   $543,209.40      80
                                                   601744269                                          MORTGAGEIT, INC                  SANTA ANA            CA       92706     7.026   $1,749.40   3.275     12/01/2035   $543,906.60      74
                                                   601753020                                   COMUNITY LENDING, INC.                AMADOR CITY            CA       95601     7.151   $1,877.45      3.4    02/01/2036   $544,000.00      80
                                                   601743781                                          MORTGAGEIT, INC                    MCLEAN             VA       22101     7.201   $2,155.78    3.45     01/01/2036   $544,580.89      80
                                                   601757546                               PLAZA HOME MORTGAGE INC                       MERCED             CA       95340     6.951   $1,756.15      3.2    02/01/2036   $544,698.85      80
                                  #:238




                                                   601748606                               PLAZA HOME MORTGAGE INC                    CHULA VISTA           CA       91910     7.201   $1,884.36    3.45     01/01/2036   $544,798.14      70
                                                   601759364                                        ALLIANCE BANCORP                EAST PALO ALTO          CA       94303     7.431   $1,752.94    3.68     02/01/2036   $545,000.00   76.22
                                                   601748159                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     SAN JOSE          CA       95148     6.951   $1,762.60      3.2    01/01/2036   $546,694.07      80
                                                   601760667                               PLAZA HOME MORTGAGE INC                 FOUNTAIN VALLEY          CA       92708     7.076   $1,762.58   3.325     02/01/2036   $546,694.09      80
                                                   601748141                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                SAINT GEORGE           UT       84770     7.001   $1,891.26    3.25     01/01/2036   $546,793.74      80
                                                   601748190                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    NEWARK             CA       94560     6.951   $1,891.26      3.2    01/01/2036   $546,793.74      80
                                                   601746209                                       FRANKLIN BANK, SSB                    STERLING           VA       20164     7.076   $1,891.26   3.325     12/01/2035   $547,978.19      80
                                                   601758455                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                  PETALUMA             CA       94952     7.001   $1,385.66    3.25     02/01/2046   $548,000.00      80
                                                   601760663                               PLAZA HOME MORTGAGE INC                      ANAHEIM             CA       92805     6.901   $1,767.73    3.15     02/01/2036   $548,290.27      80
                                                   601731440                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                PLEASANTON             CA       94566     7.551   $1,594.09      3.8    12/01/2045   $548,308.76      44
                                                   601761914                                     GMAC MORTGAGE CORP                  BRUSH PRAIRIE          WA       98606     7.201   $1,896.78    3.45     02/01/2036   $548,390.22      80
                                                   601748117                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                     DUBLIN            CA       94568      1.75   $1,964.85      3.5    01/01/2036   $548,837.23      60
                                                   601754394                                          SBMC MORTGAGE                     MURRIETA            CA       92562     7.001   $1,390.37    3.25     02/01/2046   $548,931.85   78.69
                                                   601754180                                  SUNTRUST MORTGAGE INC                       PACIFICA          CA       94044     7.151   $1,762.59      3.4    11/01/2035   $549,383.67      80
                                                   601757540                               PLAZA HOME MORTGAGE INC                       ORANGE             CA       92865     7.076   $1,772.88   3.325     02/01/2036   $549,886.45      80
                                                   601757602                               PLAZA HOME MORTGAGE INC                      SAN DIEGO           CA       92130     7.026   $1,456.65   3.275     02/01/2046   $550,000.00    62.5
                                                   601743707                                          MORTGAGEIT, INC                WOODBRIDGE             VA       22193     7.201   $1,775.45    3.45     01/01/2036   $550,684.55      80
                                                   601745663                               PLAZA HOME MORTGAGE INC                       WALNUT             CA       91789     6.776   $1,775.45   3.025     01/01/2036   $550,684.55      80
                                                   601752781                                        ALLIANCE BANCORP                     KAHULUI             HI      96732     6.251   $1,775.45      2.5    01/01/2036   $550,684.55      80
                                                   601752773                                        ALLIANCE BANCORP                     WAIPAHU             HI      96797     8.951   $1,775.45      5.2    01/01/2036   $550,684.55      80
                                                   601752716                                        ALLIANCE BANCORP                   SAN BRUNO            CA       94066     7.431   $1,775.45    3.68     01/01/2036   $550,684.55      80
                                                   601752742                                        ALLIANCE BANCORP                 WATSONVILLE            CA       95076     7.501   $1,775.45    3.75     01/01/2036   $550,684.55      80
                                                   601752706                                        ALLIANCE BANCORP                   OCEANSIDE            CA       92057     6.701   $1,775.45    2.95     01/01/2036   $550,684.55      80
                                                   601757462                            LOAN LINK FINANCIAL SERVICES                    ALISO VIEJO         CA       92656     7.051   $1,826.62      3.3    02/01/2036   $550,725.38      80
                                                   601761886                                     GMAC MORTGAGE CORP                      WESTON             FL       33327     7.151   $1,905.06      3.4    02/01/2036   $550,784.94      80
                                                   601748126                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                    ARCADIA            CA       91006     6.701   $1,778.68    2.95     01/01/2036   $551,682.15      70
                                                   601743056                                        ALLIANCE BANCORP                   NASHVILLE            TN       37205     7.431   $1,775.45    3.68     12/01/2035   $552,178.79      80
                                                   601761824                                     GMAC MORTGAGE CORP                         IRVINE          CA       92602     6.326   $1,529.99   2.575     01/01/2046   $552,500.65      78
                                                   601743091                                        ALLIANCE BANCORP                    MURRIETA            CA       92562     6.701   $1,395.77    2.95     12/01/2035   $552,595.99      80
                                                   601754365                                          SBMC MORTGAGE                    ESCONDIDO            CA       92026     6.901   $1,395.77    3.15     01/01/2046   $552,776.60      80
                                                   601743026                                        ALLIANCE BANCORP                      SAN JOSE          CA       95132     7.501   $1,395.77    3.75     12/01/2035   $552,997.81      80
                                                   601761784                                     GMAC MORTGAGE CORP                    STOCKTON             CA       95219     7.401   $1,395.77    3.65     01/01/2046   $552,997.81      80
                                                   601743290                                        ALLIANCE BANCORP                    ROSEVILLE           CA       95747     9.451   $1,775.45      5.7    12/01/2035   $553,096.60      80
                                                   601753077                                   STEWARD FINANCIAL INC.                    CORONA             CA       92883     7.201   $1,785.10    3.45     01/01/2036   $553,677.40      75
                                                   601748220                    SIERRA PACIFIC MTG DBA 1ST NTL LENDIN                   ALAMEDA             CA       94502     6.701   $1,538.31    2.95     01/01/2046   $554,155.44      75
                                                   601754262                                  SUNTRUST MORTGAGE INC                       SAN JOSE          CA       95127     7.001   $1,790.89    3.25     12/01/2035   $556,806.76      80
                                                   601745630                               PLAZA HOME MORTGAGE INC                         GILROY           CA       95020     6.651   $1,798.61      2.9    01/01/2036   $557,867.39      80
                                 https://www.sec.gov/Archives/edgar/data/1317069/000127727706000255/fwp2wmalt2006_ar2.htm                                                                                                                       23/23
